Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

by and among

IDI, INC.,

as Parent,

FLUENT ACQUISITION I, INC.,

as the Initial Borrower

(to be merged with and into the Target Borrower),

FLUENT, INC.,

as the Target Borrower

(to be merged with and into the Ultimate Borrower),

and

FLUENT ACQUISITION II, LLC

as the Ultimate Borrower,

THE PERSONS PARTY HERETO FROM TIME TO TIME AS GUARANTORS,

THE FINANCIAL INSTITUTIONS PARTY HERETO

FROM TIME TO TIME AS LENDERS,

and

WHITEHORSE FINANCE, INC.,

as the Administrative Agent

December 8, 2015



--------------------------------------------------------------------------------

INDEX

 

         Page   ARTICLE 1. DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER
INTERPRETIVE MATTERS      2   

Section 1.1

 

Definitions

     2   

Section 1.2

 

Accounting Principles

     29   

Section 1.3

 

Other Interpretive Matters

     30   

Section 1.4

 

Agreement Date

     30    ARTICLE 2. THE LOAN      30   

Section 2.1

 

The Loans

     30   

Section 2.2

 

Manner of Borrowing and Disbursement of Loan

     31   

Section 2.3

 

Interest

     32   

Section 2.4

 

Fees

     33   

Section 2.5

 

Prepayment

     34   

Section 2.6

 

Repayments and Mandatory Prepayments

     34   

Section 2.7

 

Loan Accounts

     37   

Section 2.8

 

Manner of Payment

     38   

Section 2.9

 

Reimbursement

     42   

Section 2.10

 

Application of Payments

     42   

Section 2.11

 

Use of Proceeds

     43   

Section 2.12

 

All Obligations to Constitute One Obligation

     43   

Section 2.13

 

Maximum Rate of Interest

     43   

Section 2.14

 

Pro Rata Treatment

     44    ARTICLE 3. GUARANTY      45   

Section 3.1

 

Guaranty

     45   

Section 3.2

 

Special Provisions Applicable to Subsidiary Guarantors

     49    ARTICLE 4. CONDITIONS PRECEDENT      49   

Section 4.1

 

Conditions Precedent to Term Loan

     49   

Section 4.2

 

[Reserved]

     52   

Section 4.3

 

Conditions Precedent to Incremental Term Loan Commitment

     52   

 

-i-



--------------------------------------------------------------------------------

ARTICLE 5. REPRESENTATIONS AND WARRANTIES      53   

Section 5.1

 

General Representations and Warranties

     53   

Section 5.2

 

Survival of Representations and Warranties, etc.

     62    ARTICLE 6. GENERAL COVENANTS      63   

Section 6.1

 

Preservation of Existence and Similar Matters

     63   

Section 6.2

 

Compliance with Applicable Law

     63   

Section 6.3

 

Maintenance of Properties

     63   

Section 6.4

 

Accounting Methods and Financial Records

     63   

Section 6.5

 

Insurance

     63   

Section 6.6

 

Payment of Taxes and Claims

     64   

Section 6.7

 

Visits and Inspections

     64   

Section 6.8

 

[Reserved.]

     65   

Section 6.9

 

ERISA

     65   

Section 6.10

 

Lien Perfection

     65   

Section 6.11

 

Location of Collateral

     65   

Section 6.12

 

Protection of Collateral

     66   

Section 6.13

 

Intellectual Property Rights

     66   

Section 6.14

 

Administration of Accounts

     67   

Section 6.15

 

The Blocked Accounts

     67   

Section 6.16

 

Further Assurances

     68   

Section 6.17

 

Broker’s Claims

     68   

Section 6.18

 

Indemnity

     68   

Section 6.19

 

Environmental Matters

     69   

Section 6.20

 

Additional Collateral; Additional Guarantors and Formation of Subsidiaries

     69   

Section 6.21

 

Use of Proceeds

     71   

Section 6.22

 

Post-Closing Matters

     71   

Section 6.23

 

Compensation to Officers and Employees

     71   

Section 6.24

 

China Operations

     71   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE 7. INFORMATION COVENANTS      72   

Section 7.1

 

Monthly and Quarterly Financial Statements and Information

     72   

Section 7.2

 

Annual Financial Statements and Information; Certificate of No Default

     72   

Section 7.3

 

Compliance Certificates

     73   

Section 7.4

 

Access to Accountants

     73   

Section 7.5

 

Additional Reports

     73   

Section 7.6

 

Notice of Litigation and Other Matters

     75    ARTICLE 8. NEGATIVE COVENANTS      77   

Section 8.1

 

Funded Debt

     77   

Section 8.2

 

Guaranties

     78   

Section 8.3

 

Liens

     78   

Section 8.4

 

Restricted Payments and Purchases

     78   

Section 8.5

 

Investments

     79   

Section 8.6

 

Affiliate Transactions

     80   

Section 8.7

 

Liquidation; Change in Ownership, Name, or Year; Disposition or Acquisition of
Assets; Etc.

     80   

Section 8.8

 

Minimum EBITDA

     81   

Section 8.9

 

Total Leverage Ratio

     82   

Section 8.10

 

Fixed Charge Coverage Ratio

     83   

Section 8.11

 

[Reserved.]

     83   

Section 8.12

 

Cash Balance

     83   

Section 8.13

 

Conduct of Business

     83   

Section 8.14

 

Sales and Leasebacks; Operating Leases

     83   

Section 8.15

 

Amendment and Waiver

     84   

Section 8.16

 

ERISA Liability

     84   

Section 8.17

 

Prepayments

     84   

Section 8.18

 

Negative Pledge

     84   

Section 8.19

 

Inconsistent Agreements

     84   

Section 8.20

 

Regulations T, U and X

     85   

Section 8.21

 

Holding Company Status

     85    ARTICLE 9. DEFAULT      85   

Section 9.1

 

Events of Default

     85   

Section 9.2

 

Remedies

     88   

 

-iii-



--------------------------------------------------------------------------------

ARTICLE 10. MISCELLANEOUS      89   

Section 10.1

 

Notices

     89   

Section 10.2

 

Expenses

     90   

Section 10.3

 

Waivers

     91   

Section 10.4

 

Set-Off

     91   

Section 10.5

 

Assignment

     92   

Section 10.6

 

Counterparts

     94   

Section 10.7

 

Governing Law

     94   

Section 10.8

 

Severability

     94   

Section 10.9

 

Headings

     94   

Section 10.10

 

Source of Funds

     94   

Section 10.11

 

Entire Agreement

     94   

Section 10.12

 

Amendments and Waivers

     95   

Section 10.13

 

Other Relationships

     97   

Section 10.14

 

Pronouns

     97   

Section 10.15

 

Disclosure

     97   

Section 10.16

 

Confidentiality

     97   

Section 10.17

 

Revival and Reinstatement of Obligations

     97   

Section 10.18

 

Electronic Transmission

     98    ARTICLE 11. YIELD PROTECTION      98   

Section 11.1

 

Eurodollar Rate Basis Determination

     98   

Section 11.2

 

Illegality

     99   

Section 11.3

 

Increased Costs

     99   

Section 11.4

 

Effect On Other Advances

     100   

Section 11.5

 

Capital Adequacy

     101    ARTICLE 12. JURISDICTION, VENUE AND WAIVER OF JURY TRIAL      101   

Section 12.1

 

Jurisdiction and Service of Process

     101   

Section 12.2

 

Consent to Venue

     102   

Section 12.3

 

Waiver of Jury Trial

     102   

 

-iv-



--------------------------------------------------------------------------------

ARTICLE 13. THE ADMINISTRATIVE AGENT      103   

Section 13.1

 

Appointment and Authorization

     103   

Section 13.2

 

Interest Holders

     103   

Section 13.3

 

Consultation with Counsel

     103   

Section 13.4

 

Documents

     103   

Section 13.5

 

Administrative Agent and Affiliates

     103   

Section 13.6

 

Responsibility of the Administrative Agent

     104   

Section 13.7

 

Action by Administrative Agent

     104   

Section 13.8

 

Notice of Default

     104   

Section 13.9

 

Responsibility Disclaimed

     105   

Section 13.10

 

Indemnification

     105   

Section 13.11

 

Credit Decision

     106   

Section 13.12

 

Successor Administrative Agent

     106   

Section 13.13

 

Administrative Agent May File Proofs of Claim

     107   

Section 13.14

 

Collateral

     107   

Section 13.15

 

Release of Collateral

     108   

Section 13.16

 

Additional Agents

     108   

 

-v-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a)    -    Competitors Schedule 1.1(d)    -    Permitted Liens
Schedule 2.1(a)    -    Commitment Ratios Schedule 2.1(c)    -    Incremental
Term Loan Commitments Schedule 5.1(c)-1    -    Subsidiaries Schedule 5.1(c)-2
   -    Partnerships and Joint Ventures Schedule 5.1(d)    -    Capital Stock
Schedule 5.1(h)    -    Material Contracts Schedule 5.1(i)    -    Labor and
Employment Matters Schedule 5.1(j)    -    Taxes Schedule 5.1(k)    -   
Financial Statements Schedule 5.1(m)    -    Investments and Guaranties Schedule
5.1(n)    -    Liabilities, Litigation Schedule 5.1(p)    -    Intellectual
Property Schedule 5.1(v)    -    Insurance Schedule 5.1(w)    -    Broker’s Fees
Schedule 5.1(x)-1    -    Leased Real Property Schedule 5.1(x)-2    -    Owned
Real Property Schedule 5.1(x)-3    -    Rights of First Refusal for Real
Property Schedule 5.1(y)    -    Environmental Matters Schedule 5.1(aa)    -   
Name Changes; Trade Names Schedule 6.11    -    Collateral Locations Schedule
6.15    -    Bank Accounts of the Borrower Parties Schedule 6.22    -   
Post-Closing Matters Schedule 8.1    -    Funded Debt Schedule 8.5    -   
Investments Schedule 8.6    -    Existing Affiliate Transactions

EXHIBITS

 

Exhibit A    -    Form of Compliance Certificate Exhibit B    -    Form of
Guaranty Supplement Exhibit C    -    [Reserved] Exhibit D    -    Form of Term
Loan Note Exhibit E    -    Form of Assignment and Acceptance Exhibit F    -   
Form of Notice of Borrowing Exhibit G    -    Form of Monthly Report Exhibit H
   -    Forms of Certificate of Non-Bank Lender

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of December 8, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), is by
and among FLUENT ACQUISITION I, INC., a Delaware corporation, as the initial
borrower (prior to the Merger (as defined below), the “Initial Borrower”),
FLUENT, INC., a Delaware corporation, as the target (after the Merger but prior
to the Subsequent Merger (as defined below), the “Target Borrower”), FLUENT
ACQUISITION II, LLC (which, in connection with the Subsequent Merger (as defined
below), is changing its name to Fluent, LLC), a Delaware limited liability
company (the “Ultimate Borrower”), IDI, INC., a Delaware corporation (“Parent”),
the other Persons party hereto from time to time as Guarantors, the financial
institutions party hereto from time to time as Lenders and WHITEHORSE FINANCE,
INC., as the Administrative Agent.

W I T N E S S E T H:

WHEREAS, Parent has formed the Initial Borrower for the purposes of Parent’s
acquisition of the Target Borrower (the “Closing Date Acquisition”) by means of
the merger of the Initial Borrower with and into the Target Borrower, with the
Target Borrower as the surviving entity (the “Merger”), and, promptly following
the consummation of the Merger, the subsequent merger of the Target Borrower
with and into the Ultimate Borrower, with the Ultimate Borrower as the surviving
entity (the “Subsequent Merger”), in each case pursuant to the Purchase
Agreement (as defined below);

WHEREAS, the Initial Borrower has requested that the Administrative Agent and
the Lenders make available to it the Commitment, on the terms and conditions set
forth herein, to refinance the Existing Debt, to fund a portion of the purchase
price of the Closing Date Acquisition, to fund transaction costs associated with
the foregoing and the transactions contemplated hereby, and to provide for the
Borrower’s general corporate purposes;

WHEREAS, upon consummation of the Merger on December 9, 2015, the Target
Borrower shall have assumed the rights and Obligations of the Initial Borrower
and shall be the “Borrower” hereunder and a direct wholly owned Subsidiary of
Parent;

WHEREAS, upon consummation of the Subsequent Merger on or promptly following
December 9, 2015, the Ultimate Borrower shall have assumed the rights and
Obligations of the Target Borrower and shall be the “Borrower” hereunder and a
direct wholly owned Subsidiary of Parent; and

WHEREAS, the Administrative Agent and the Lenders are willing to make the
Commitment available to the Borrower upon the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE 1.

DEFINITIONS, ACCOUNTING PRINCIPLES AND

OTHER INTERPRETIVE MATTERS

Section 1.1 Definitions. For the purposes of this Agreement:

“Account Debtor” shall mean any Person who is obligated to make payments in
respect of an Account.

“Accounts” shall mean accounts (as that term is defined in the UCC), whether now
existing or hereafter created or arising, and, in any event, includes, without
limitation, (a) all of each Borrower Party’s accounts receivable, other
receivables, book debts and other forms of obligations (including any such
obligations that may be characterized as an account or contract right under the
UCC) arising from such transactions, (b) all of each Borrower Party’s rights in,
to and under all purchase orders or receipts for goods or services, (c) all of
each Borrower Party’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to a Borrower Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Borrower Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Borrower Party), (e) all health care insurance receivables and (f) all
collateral security of any kind, given by any Account Debtor or any other Person
with respect to any of the foregoing.

“Additional Amount” shall have the meaning specified in Section 2.8(b)(i).

“Administrative Agent” shall mean WhiteHorse Finance, Inc., acting as
administrative agent for the Lender Group, and any successor Administrative
Agent appointed pursuant to Section 13.12.

“Administrative Agent Indemnified Person” shall have the meaning specified in
Section 13.10.

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 1450 Brickell Avenue, 31st Floor, Miami, Florida 33131,
Attention: John Yeager, or such other office as may be designated by the
Administrative Agent pursuant to the provisions of Section 10.1.

“Administrative Questionnaire” shall mean a questionnaire in form and substance
satisfactory to the Administrative Agent.

“Advance” or “Advances” shall mean that portion of the Loan advanced by the
Lenders to, or on behalf of, the Borrower pursuant to Section 2.1 on the
occasion of any borrowing.

 

2



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or that is a director, officer, manager or partner of
such Person. For purposes of this definition, “control” means, when used with
respect to any Person, Control of such Person or the direct or indirect
beneficial ownership of ten percent (10%) or more of the outstanding Equity
Interests of such Person. Furthermore, any relative of any principal shall be an
“Affiliate” of the Borrower Parties unless such relative is an employee of any
Borrower Parties.

“Agency Fee” shall mean an agency fee to be paid to the Administrative Agent in
accordance with the Fee Letter.

“Agreement” has the meaning specified in the preamble, together with all
Exhibits and Schedules hereto.

“Agreement Date” shall mean the date as of which this Agreement is dated.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the FCPA.

“Anti-Terrorism Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to terrorism or money laundering including, (i) all
applicable requirements of the Currency and Foreign Transactions Reporting Act
of 1970 (31 U.S.C. 5311 et. seq., (the Bank Secrecy Act)), as amended by Title
III of the USA Patriot Act, (ii) the Trading with the Enemy Act, (iii) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001 (66 Fed.
Reg. 49079), any other enabling legislation, executive order or regulations
issued pursuant or relating thereto, (iv) the USA Patriot Act and (v) other
applicable federal or state laws relating to “know your customer” or anti-money
laundering rules and regulations.

“Applicable Law” shall mean, in respect of any Person, all provisions of
(a) constitutions, treaties, laws (statutory or common), ordinances, rules and
regulations and (b) to the extent binding on such Person or its assets,
policies, procedures, decisions and orders of governmental bodies or regulatory
agencies applicable, whether by law or by virtue of contract, to such Person,
and (c) all orders and decrees of all courts and arbitrators in proceedings or
actions to which the Person in question is a party or by which it is bound.

“Applicable Margin” shall mean a per annum rate of interest equal to 10.5% for
Eurodollar Advances and 9.5% for Base Rate Advances.

“Approved Fund” shall mean any Person that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business that is administered
or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity that
administers or manages a Lender.

“Assignment and Acceptance” shall mean that certain form of Assignment and
Acceptance attached hereto as Exhibit E, pursuant to which each Lender may, as
further provided in Section 10.5, sell all or a portion of its portion of the
Loan.

 

3



--------------------------------------------------------------------------------

“Authorized Signatory” shall mean, with respect to any Borrower Party, such
senior personnel of such Borrower Party as may be duly authorized and designated
in writing to the Administrative Agent by such Borrower Party to execute
documents, agreements, and instruments on behalf of such Borrower Party.

“Available Retained ECF Amount” shall mean (i) the cumulative amount for all
then-completed fiscal years completed after the Agreement Date of the amount of
Excess Cash Flow permitted to be retained by the Borrower for any fiscal year
after giving effect to the calculation of Excess Cash Flow for such fiscal years
and the payment of Loans required pursuant to Section 2.6(c)(v) in respect of
such fiscal years, minus (ii) any amount of the Available Retained ECF Amount
applied to make Permitted Acquisitions pursuant to the definition thereof.

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as amended from time to time, and any successor statute.

“Base Rate” shall mean, at any time, a rate per annum equal to the higher of
(a) the rate last quoted by The Wall Street Journal as the “base rate on
corporate loans posted by at least 75% of the nation’s largest banks” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or any similar
release by the Federal Reserve Board (as determined by the Administrative
Agent), (b) the sum of 0.50% per annum and the Federal Funds Rate and (c) the
sum of 1.00% per annum and the Eurodollar Rate determined on a daily basis for a
period of one (1) month (any changes in such rates to be effective as of the
date of any change in such rate).

“Base Rate Advance” shall mean any Term Loan bearing interest based upon the
Base Rate, in accordance with the provisions of Section 2.2.

“Blocked Account” shall mean a deposit account or securities account subject to
a Blocked Account Agreement.

“Blocked Account Agreement” shall mean any agreement executed by a depository
bank and the Administrative Agent, for the benefit of the Lender Group, and
acknowledged and agreed to by the applicable Borrower Party, in form and
substance satisfactory to the Administrative Agent.

“Borrower” shall mean (i) the Initial Borrower, for the sole purpose of the
initial borrowing of Loans hereunder on the Agreement Date in connection with
the consummation of the Closing Date Acquisition and the use of proceeds of the
Loans hereunder on the Agreement Date, (ii) immediately upon consummation of the
Merger, the Target Borrower, which shall assume all rights and Obligations of
the Initial Borrower hereunder, and (iii) immediately upon consummation of the
Subsequent Merger and at all times thereafter, the Ultimate Borrower, which
shall assume all rights and Obligations of the Target Borrower hereunder.

“Borrower Parties” shall mean, collectively, the Borrower and the Guarantors;
and “Borrower Party” shall mean any one of the foregoing Borrower Parties.

 

4



--------------------------------------------------------------------------------

“Borrower Party Payments” shall have the meaning specified in Section 2.8(b)(i).

“Business Day” shall mean any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are closed; provided, however, that
when used with reference to a Eurodollar Advance (including the making,
continuing, prepaying or repaying of any Eurodollar Advance), the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
deposits of Dollars on the London interbank market.

“Capital Expenditures” shall mean, for any period, on a consolidated basis for
the Fluent Group Members, the aggregate of all expenditures made by the Fluent
Group Members during such period that, in conformity with GAAP, are required to
be included in or reflected on the consolidated balance sheet as a capital asset
of the Fluent Group Members, including, without limitation, Capitalized Lease
Obligations of the Fluent Group Members but excluding any such expenditures made
as part of a Permitted Acquisition or paid for with insurance proceeds in
accordance with Section 2.6(c)(iii); provided, that the amount of Capital
Expenditures shall be calculated on a Pro Forma basis for purposes of
calculating any Financial Covenant on a Pro Forma Basis.

“Capitalized Interest” shall mean any interest paid in kind by adding such
accrued interest to the unpaid principal amount of the Loan.

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which at the time would be required to be
capitalized on the balance sheet of such lessee in accordance with GAAP.

“Cash Equivalents” shall mean, collectively, (a) marketable, direct obligations
of the U.S. and its agencies maturing within three hundred sixty-five (365) days
of the date of purchase, (b) commercial paper issued by corporations, each of
which shall (i) have a consolidated net worth of at least $500,000,000 and
(ii) conduct substantially all of its business in the United States, which
commercial paper will mature within two hundred seventy (270) days from the date
of the original issue thereof and is rated “P-1” or better by Moody’s or “A-1”
or better by S&P, (c) certificates of deposit maturing within three hundred
sixty-five (365) days of the date of purchase and issued by a U.S. national or
state bank having deposits totaling more than $500,000,000, and whose short-term
debt is rated “P-1” or better by Moody’s or “A-1” or better by S&P, and
(d) (i) short-term obligations issued by any local commercial bank or trust
company located in those areas where the Borrower conducts its business, whose
deposits are insured by the Federal Deposit Insurance Corporation, or
(ii) commercial bank-insured money market funds, or any combination of the types
of investments described in this clause (d).

“Cash Management Bank” shall have the meaning specified in Section 6.15.

“Change In Control” shall mean the occurrence of one or more of the following
events: (a) the Sponsor Group ceases to own in the aggregate, taken as a whole,
without giving effect to any Excluded Events (as defined below), directly or
indirectly, beneficially or of record, less than 75% of the common Equity
Interests of the Parent (on an as-converted basis with respect to all preferred
Equity Interests of the Parent) owned by the Sponsor Group as of the Agreement
Date, immediately after giving effect to the transactions contemplated by the
Purchase Agreement and

 

5



--------------------------------------------------------------------------------

other Related Agreements, (b) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the SEA and the rules of the Securities and Exchange Commission
thereunder as in effect on the Agreement Date) of Equity Interests representing
a percentage of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Parent that is greater than the
percentage held by the Sponsor Group; (c) as of any date a majority of the board
of directors (or equivalent governing body) of Parent consists (other than
vacant seats) of individuals who were not either (i) directors of Parent as of
the Agreement Date, (ii) selected or nominated to become directors by the board
of directors (or equivalent governing body) of Parent of which a majority
consisted of individuals described in clause (i), or (iii) selected or nominated
to become directors by the board of directors (or equivalent governing body) of
Parent of which a majority consisted of individuals described in clause (i) and
individuals described in clause (ii), (d) Parent ceases to Control or directly
or indirectly own one hundred percent (100%) of the outstanding Equity Interests
of the Borrower or any Subsidiary Guarantor or (e) the Borrower ceases to
Control or directly or indirectly own one hundred percent (100%) of the
outstanding Equity Interests of any Fluent Group Member.

For purposes of clause (a) of this definition of “Change in Control”, (i) the
term “Excluded Events” shall mean, at any time after the Agreement Date, each of
(x) the payment of a dividend or the making of any other distribution by the
Parent upon the common Equity Interests or other Equity Interests of the Parent
payable in shares of common stock or in options or convertible securities or
other Equity Interests, and (y) the subdivision or combination (by any stock
split, combination, reclassification, exchange, recapitalization or otherwise)
of the outstanding shares of common Equity Interests or other Equity Interests
of the Parent into a greater or lesser number of shares of common Equity
Interests or other Equity Interests of the Parent, (ii) the Sponsor Group shall
be deemed to no longer own any Equity Interests of the Parent which Equity
Interests are subject to an agreement, arrangement, understanding or
relationship, including any repurchase or similar so-called “stock borrowing”
agreement or arrangement, whether by means of derivatives or otherwise, entered
into by any member of the Sponsor Group or its Affiliates, the primary purpose
of which is to mitigate loss to or reduce the economic risk (of ownership or
otherwise) of any such Equity Interests, such member of the Sponsor Group or its
Affiliates with respect to such Equity Interests, and (iii) the ownership
interest of the Sponsor Group in the Equity Interests of the Parent shall be net
of any action or agreement or arrangement entered into by a member of the
Sponsor Group or its Affiliaites the primary purpose of which is to mitigate
loss to, reduce the economic risk (of ownership or otherwise) of any such Equity
Interests by, including but not limited to “short” positions in shares of common
stock, “long” puts, “short” calls, “short” forward or swap positions, manage the
risk of share price changes for, or which provides, directly or indirectly, the
opportunity to profit from any decrease in the price or value of the Equity
Interests of the Parent.

“Closing Date Acquisition” shall have the meaning specified in the recitals.

“Closing Fee” shall mean a closing fee to be paid on the Agreement Date in
accordance with the Fee Letter.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

6



--------------------------------------------------------------------------------

“Collateral” shall mean all property pledged or purported to be pledged as
collateral security for the Obligations pursuant to the Security Documents or
otherwise, and all other property of any Borrower Party that is now or hereafter
in the possession or control of any member of the Lender Group, or on which any
member of the Lender Group has been granted a Lien (or upon which a Lien has
been purported to have been granted) by any Borrower Party.

“Collateral Access Agreement” shall mean any agreement of any lessor,
warehouseman, processor, consignee or other Person in possession of, having a
Lien upon or having rights or interests in, any of the Collateral in favor of
the Administrative Agent for the benefit of the Lender Group, in form and
substance satisfactory to the Administrative Agent in its sole discretion,
waiving or subordinating Liens or certain other rights or interests such Person
may hold in regard to the property of any of the Borrower Parties and providing
the Administrative Agent access to its Collateral.

“Commitment” shall mean the Term Loan Commitment and the Incremental Term Loan
Commitment.

“Commitment Ratio” shall mean (a) with respect to any Lender at any time prior
to the Agreement Date, the ratio, expressed as a percentage, of (i) such
Lender’s Term Loan Commitment, divided by (ii) the aggregate Term Loan
Commitments of all Lenders, and (b) with respect to any Lender at any time
following the Agreement Date, the ratio, expressed as a percentage, of (i) the
outstanding amount of the Term Loan held by such Lender, divided by (b) the
aggregate outstanding amounts of the Term Loan held by all Lenders, which
Commitment Ratio, as of the Agreement Date, is as set forth (together with
Dollar amounts thereof) on Schedule 2.1(a).

“Competitor” means any competitor of any Borrower Party or Subsidiary thereof
that is an operating company that operates in the same or a similar line of
business as such Borrower Party or such Subsidiary.

“Compliance Certificate” shall mean a certificate executed by an Authorized
Signatory of the Borrower substantially in the form of Exhibit A.

“Confidential Information” shall have the meaning specified in Section 10.16.

“Continuing Default Margin” shall mean a cumulative per annum interest rate
equal to 0.50% for each month that an Event of Default which gave rise to the
imposition of the Default Rate remains unwaived in accordance with the terms of
this Agreement.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright Security Agreements” shall mean, collectively, the Copyright Security
Agreements made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time.

“Credit Bid” shall mean to submit a bid at a public or private sale in
connection with the purchase of all or any portion of the Collateral, in which
any of the Obligations owing to the Lender Group, or any of them, under any Loan
Document are used and applied as a credit on account of the purchase price.

 

7



--------------------------------------------------------------------------------

“Default” shall mean any Event of Default and any of the events specified in
Section 9.1 regardless of whether there shall have occurred any passage of time
or giving of notice (or both) that would be necessary in order to constitute
such event an Event of Default.

“Default Rate” shall mean a per annum interest rate equal to (a) with respect to
all outstanding principal, the sum of (i) the applicable Interest Rate Basis,
plus (ii) the Applicable Margin, plus (iii) the PIK Margin, plus (iv) two
percent (2.00%), plus (v) the Continuing Default Margin, and (b) with respect to
all other Obligations, the sum of (i) the Base Rate, plus (ii) the Applicable
Margin with respect to Base Rate Advances, (iii) plus the PIK Margin, plus
(iv) two percent (2.00%), plus (v) the Continuing Default Margin; provided,
however, (y) as to any Eurodollar Advance outstanding on the date that the
Default Rate becomes applicable, the Default Rate shall be based on the then
applicable Eurodollar Basis until the end of the current Eurodollar Advance
Period and thereafter the Default Rate shall be based on the Base Rate as in
effect from time to time and (z) as to any Base Rate Advance outstanding on the
date that the Default Rate becomes applicable, the Default Rate shall be based
on the Base Rate as in effect from time to time.

“Direction Letter” shall mean (a) with respect to a borrowing of the Term Loan
on the Agreement Date, that certain Direction Letter, dated as of the Agreement
Date, by and among the Borrower and the Administrative Agent, in form and
substance satisfactory to the Administrative Agent, with respect to the
distribution of the proceeds of the Term Loan and the other sources and uses of
funds occurring on the Agreement Date and (b) with respect to a borrowing of
Incremental Term Loans after the Agreement Date, any Direction Letter, dated as
of the date of such borrowing, by and among Borrower and the Administrative
Agent, in form and substance satisfactory to the Administrative Agent, with
respect to the distribution of the proceeds of such Incremental Term Loan and
the other sources and uses of funds occurring on such date.

“Discontinued Parent Entities” means each of the direct parent companies of the
Discontinued Subsidiaries that are organized under the laws of China, the
British Virgin Islands or the Cayman Islands.

“Discontinued Subsidiaries” means those Subsidiaries of Parent organized under
the laws of China or under the laws of Hong Kong which are being discontinued in
connection with the winding down of Parent’s legacy advertising business in
China.

“Disqualified Institutions” means (a) the Persons identified by legal name in
writing to Administrative Agent on or prior to the Agreement Date, (b) those
Competitors identified on Schedule 1.1(a) (as such Schedule may be supplemented
from time to time by the Borrower pursuant to clause (c) below) and (c) subject
to the prior written consent of the Administrative Agent acting in its
reasonable discretion, any other Competitor identified by legal name in writing
to the Administrative Agent after the Closing Date (it being understood that the
Borrower shall be required to provide a fully updated Schedule 1.1(a) to the
Administrative Agent in order to supplement such Schedule after the Closing
Date), which designation shall become effective three (3) Business Days after
the date that such written designation to the Administrative Agent is made
available to the Lenders on IntraLinks/IntraAgency, Syndtrak or another similar
electronic system,

 

8



--------------------------------------------------------------------------------

but which shall not apply retroactively to disqualify any persons that have
previously acquired an assignment or participation interest in the Loans and/or
Commitments; provided, that no Affiliate of any Competitor that is an Affiliate
by virtue of being a private equity owner of or investor in such Competitor
shall constitute a Disqualified Institution.

“Dividends” shall mean any direct or indirect distribution, dividend, or payment
of cash or other property of any kind to any Person on account of any Equity
Interests of any Borrower Party.

“Dollars” or “$” shall mean the lawful currency of the United States.

“Domestic Subsidiary” shall mean any Subsidiary of a Borrower Party that is
organized and existing under the laws of the U.S. or any state or commonwealth
thereof or under the laws of the District of Columbia.

“EBITDA” shall mean, with respect to any Person and its Subsidiaries for any
period, determined on a consolidated basis in accordance with GAAP, the Net
Income for such period, plus, without duplication and to the extent deducted in
determining Net Income for such period:

 

(a) income taxes;

 

(b) Interest Expense;

 

(c) depreciation and amortization expense;

 

(d) fees, costs and expenses incurred in connection with the Loan and
negotiating and documenting the Loan Documents, including without limitation the
Closing Fee and the Agency Fee, in an aggregate amount disclosed to the
Administrative Agent prior to the Agreement Date;

 

(e) all non-cash expenses and losses calculated in accordance with GAAP related
to: (i) all non-recurring deferred financing costs written off and premiums paid
or other expenses incurred directly in connection with any early extinguishment
of Funded Debt and any net loss attributable to any write-off or forgiveness of
Funded Debt, (ii) any non-cash expense or loss arising from the application of
purchase accounting adjustments as a result of any Permitted Acquisition,
(iii) non-cash expenses arising from grants to employees, officers or directors
of stock appreciation rights, stock options, restricted stock or restricted
stock units, (iv) non-cash expenses arising from the issuance of Equity
Interests to vendors in the ordinary course of business and (v) other non-cash
expenses and charges resulting from impairment charges and including losses
against book value on the disposal or write-off of any business or assets
(including pursuant to any sale/leaseback transaction), provided that, if any
such non-cash expense or loss represents an accrual or reserve for potential
cash items in any future period, the cash payment thereof in such future period
shall be subtracted from “EBITDA” in the period in which such payment is made;

 

(f) unrealized losses resulting from mark to market accounting for hedging
activities permitted under this Agreement, calculated in accordance with GAAP;

 

9



--------------------------------------------------------------------------------

(g) fees and expenses (including expenses paid for advisory services) in an
aggregate amount not to exceed (i) $1,000,000 in any four fiscal-quarter period,
to the extent incurred in connection with Investments permitted under
Section 8.5(d), (g), (h) and (i), Permitted Acquisitions, dispositions permitted
under Section 8.7(b)(vi), the incurrence of permitted Funded Debt, amendments
and other modifications to the Loan Documents after the Agreement Date, and the
offering or issuance of Equity Interests, in each case to the extent consummated
during such period, plus (ii) all such fees and expenses funded with (A) the Net
Cash Proceeds of Funded Debt permitted under Section 8.1(a), (c), (d), (g) and
(i), and (B) the Net Cash Proceeds of the issuance of Equity Interests permitted
hereunder, to the extent the Net Cash Proceeds thereof are not otherwise
required to prepay the Loans in accordance with Section 2.6(c);

minus

 

(h) unrealized gains resulting from mark to market accounting for hedging
activities permitted under this Agreement, calculated in accordance with GAAP;

 

(i) any non-cash gains increasing Net Income;

 

(j) to the extent the amount of any non-cash expense or loss is added back to
EBITDA pursuant to clause (e) above, the cash payment in respect thereof;

 

(k) amounts paid by the Borrower to Parent under and to the extent permitted by
Section 8.4(d)(y);

provided, however, that if any such calculation includes any period in which an
acquisition or sale of a Person or all or substantially all of the assets of a
Person occurred, then such calculation shall be made on a Pro Forma Basis. For
purposes of calculating EBITDA as of any date of measurement from and after the
Agreement Date until September 30, 2016, (I) EBITDA of Parent and its
Subsidiaries (a) for the fiscal quarter ended on March 31, 2015 shall equal
$3,005,554, (b) for the fiscal quarter ended on June 30, 2015 shall equal
$4,988,475 and (c) for the fiscal quarter ended on September 30, 2015 shall
equal $4,539,741 and (II) I) EBITDA of the Borrower and its Subsidiaries (a) for
the fiscal quarter ended on March 31, 2015 shall equal $4,435,966, (b) for the
fiscal quarter ended on June 30, 2015 shall equal $6,225,155 and (c) for the
fiscal quarter ended on September 30, 2015 shall equal $6,097,718.

“ECF Prepayment Date” shall have the meaning assigned to such term in
Section 2.6(c).

“Electronic Transmission” shall mean each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail, facsimile, or otherwise to or from an E-System
or any other equivalent service.

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; (d) any other Person (other than a Disqualified
Institution) approved by (i) the Administrative Agent and (ii) except following
the occurrence and during the continuance of an Event of Default, the Borrower
(such consent of the Borrower not to be unreasonably withheld, conditioned or
delayed); provided, that, the Borrower shall be deemed to have given consent
unless an objection is delivered to the Administrative Agent within five
(5) Business Days after notice of a proposed assignment is delivered to the
Borrower.

 

10



--------------------------------------------------------------------------------

“Employment Agreements” shall mean (i) the employment agreements dated as of the
date hereof between the Borrower and each of Matthew Conlin, Ryan Schulke,
Daniel Barksy, Sean Cullen and Matthew Koncz, (ii) the employment agreement
dated as of November 16, 2015 between Parent and Michael Brauser, (iii) the
employment agreement dated as of September 30, 2014 between The Best One, Inc.,
a Florida corporation (and assumed by Parent), and Derek Dubner and (iv) the
employment agreement dated as of September 30, 2014 between The Best One, Inc.,
a Florida corporation (and assumed by Parent), and James Reilly.

“Environmental Laws” shall mean, collectively, any and all applicable federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority
regulating, relating to or imposing liability or standards of conduct concerning
environmental protection matters, including without limitation, Hazardous
Materials or human health (as it relates to exposures to Hazardous Materials),
as now or may at any time during the term of this Agreement be in effect.

“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean, with respect to any Borrower Party, any trade or
business (whether or not incorporated) that together with such Borrower Party,
are treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean, with respect to any Borrower Party or any ERISA
Affiliate, (a) any “reportable event” within the meaning of Section 4043 of
ERISA with respect to a Title IV Plan, other than those events for which the
thirty (30) day notice period has been waived by regulation; (b) the failure to
meet the minimum funding standard of Sections 412 or 430 of the Code or Sections
302 or 303 of ERISA with respect to any Title IV Plan, whether or not waived;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Title IV; (d) the withdrawal of any Borrower Party or ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (e) the
complete or partial withdrawal of any Borrower Party or any ERISA Affiliate from
any Multiemployer Plan; (f) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (g) the institution or threatened institution of
proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC;
(h) the insolvency of a Multiemployer Plan under Section 4245 of ERISA; (i) the
failure by any Borrower Party or ERISA Affiliate to make when due required
contributions to a Multiemployer Plan or Title IV Plan; (j) a determination that
any Title IV Plan is, or is expected to be, in “at risk” status (as defined in
Section 430 of the Code or Section 303 of ERISA); (k) a determination that any
Multiemployer Plan is, or is expected to be, in “critical” or “endangered”

 

11



--------------------------------------------------------------------------------

status under Section 432 of the Code or Section 305 of ERISA; (l) any other
event or condition that could be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA, (m) revocation of the tax
qualified status under Code Section 401(a) of any Plan that is intended to be so
tax qualified; (n) the imposition of a lien pursuant to Section 430(k) of the
Code or Section 303(k) of ERISA or a violation of Section 436 of the Code with
respect to any Title IV Plan; (o) the assertion of a material claim (other than
routine claims for benefits) against any Plan (other than a Multiemployer Plan)
or the assets thereof, or against any of the Borrower Parties or any of their
respective ERISA Affiliates in connection with any Plan; or (p) the occurrence
of a non-exempt prohibited transaction (within the meaning of Section 4975 of
the Code or Section 406 of ERISA) which could reasonably be expected to result
in liability to any of the Borrower Parties or any of their respective ERISA
Affiliates.

“E-System” shall mean any electronic system, including Intralinks®, SyndTrak
Online and any other internet or extranet-based site, whether such electronic
system is owned, operated or hosted by the Administrative Agent, any of its
Affiliates or any other Person, providing for access to data protected by
passcodes or other security system.

“Eurodollar Advance” shall mean an Advance that bears interest based upon the
Eurodollar Rate or which is continued as or converted as an Advance that bears
interest based upon the Eurodollar Rate, in accordance with the provisions of
Section 2.2.

“Eurodollar Advance Period” shall mean, for each Eurodollar Advance, each one
(1), two (2), or three (3) month period, as selected by the Borrower pursuant to
Section 2.2, during which the applicable Eurodollar Rate (but not the Applicable
Margin or PIK Margin) shall remain unchanged. Notwithstanding the foregoing,
however: (a) any applicable Eurodollar Advance Period which would otherwise end
on a day which is not a Business Day shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Eurodollar Advance Period shall end on the next preceding Business
Day; (b) any applicable Eurodollar Advance Period which begins on a day for
which there is no numerically corresponding day in the calendar month during
which such Eurodollar Advance Period is to end shall (subject to clause
(a) above) end on the last day of such calendar month; and (c) no Eurodollar
Advance Period shall extend beyond the Maturity Date or such earlier date as
would interfere with the repayment obligations of the Borrower under Section
2.6.

“Eurodollar Basis” shall mean, with respect to each Eurodollar Advance Period, a
per annum interest rate equal to the quotient of (a) the Eurodollar Rate divided
by (b) one minus the Eurodollar Reserve Percentage, stated as a decimal. The
Eurodollar Basis shall remain unchanged during the applicable Eurodollar Advance
Period, except for changes to reflect adjustments in the Eurodollar Reserve
Percentage.

“Eurodollar Rate” shall mean, for any Eurodollar Advance Period, the greater of
(a) the rate per annum quoted for Dollar deposits for such Eurodollar Advance
Period on Reuters Screen LIBOR03 (or similar service, as determined by the
Administrative Agent) as of 11:00 a.m. (London, England time) two (2) Business
Days prior to the applicable date of determination; provided, however, that if
no such quoted rate appears on such page, the rate used for such Eurodollar Rate
shall be the per annum rate of interest determined by the Administrative Agent
to be the rate at which Dollar deposits for such Eurodollar Advance Period are
offered to the Administrative Agent as of 11:00 a.m. (London, England time) two
(2) Business Days prior to such date of determination, and (b) 0.50%.

 

12



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
one one-hundredth of one percent (1/100th of 1%)) in effect on any day to which
the Administrative Agent is subject with respect to the Eurodollar Basis
pursuant to regulations issued by the Board of Governors of the Federal Reserve
System (or any Governmental Authority succeeding to any of its principal
functions) (“Regulation D”) with respect to Eurocurrency Liabilities (as that
term is defined in Regulation D). Eurodollar Advances shall be deemed to
constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to the Administrative Agent under
Regulation D. The Eurodollar Reserve Percentage shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage. The
Eurodollar Basis for any Eurodollar Advance shall be adjusted as of the
effective date of any changes in the Eurodollar Reserve Percentage.

“Event of Default” shall mean any of the events specified in Section 9.1,
provided that any requirement for notice or lapse of time, or both, has been
satisfied.

“Excess Cash Flow” shall mean, without duplication, with respect to any fiscal
year of the Borrower and its Subsidiaries, Net Income plus (a) depreciation,
amortization, Interest Expense and all other non-cash charges to the extent
deducted in determining Net Income, minus (b) Capital Expenditures during such
fiscal year (excluding the financed portion thereof), minus (c) Interest Expense
paid in cash, minus (d) scheduled principal payments paid in cash in respect of
Funded Debt, minus (e) voluntary principal payments paid in cash in respect of
the Term Loans, plus or minus (as the case may be), plus (f) extraordinary gains
which are cash items not included in the calculation of Net Income, plus
(g) taxes deducted in determining Net Income to the extent not paid for in cash
(but not including any reserves for tax obligations anticipated to be payable in
the subsequent twelve (12) months, so long as such tax obligations are readily
verifiable by the Administrative Agent), minus (h) extraordinary losses which
are cash items not included in the calculation of Net Income, minus (i) any
increase in the Working Capital of the Borrower and its Subsidiaries during such
period (measured as the excess of such Working Capital at the end of such period
over such Working Capital at the beginning of such period), plus (j) any
decrease in the Working Capital of the Borrower and its Subsidiaries during such
period (measured as the excess of such Working Capital at the beginning of such
period over such Working Capital at the end thereof).

“Excluded Accounts” means (a) any deposit account the funds in which shall be
used solely to fund payroll and tax obligations of the Borrower Parties, so long
as all such funds shall be deposited in such accounts (i) no more than three
Business Days prior to the date on which such funds shall be used to pay such
payroll and tax obligations and (ii) in amounts not to exceed such tax and
payroll obligations, (b) any deposit account the funds in which shall be used
solely to segregate 401(k) contributions or contributions to an employee stock
purchase plan and other health and benefit plan, in each case in accordance with
any Applicable Laws (collectively, “Segregated Benefit Plan Funds”), so long as
all funds shall be deposited in such accounts in amounts not to exceed all
payment obligations in respect of such Segregated Benefit Plan Funds,

 

13



--------------------------------------------------------------------------------

(c) any deposit account the funds in which consist solely of funds held by
Parent or any Subsidiary on behalf of or in trust for the benefit of any third
party that is not an Affiliate of Parent or any Subsidiary, and (d) all other
deposit accounts to the extent the aggregate amount of funds located in such
accounts at any time does not exceed $50,000.

“Excluded Subsidiary” means any Subsidiary that is (a) a Foreign Subsidiary that
is a “controlled foreign corporation” (as defined in the Code) that has not
guaranteed or pledged any of its assets to secure, or with respect to which
there shall not have been pledged two-thirds or more of the voting Equity
Interests to secure, any indebtedness of a Borrower Party, (b) a Foreign
Subsidiary owned, directly or indirectly, by a Foreign Subsidiary described in
clause (a) of this definition or (c) a Domestic Subsidiary owned directly or
indirectly, by a Foreign Subsidiary described in clause (a) of this definition.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to any member of the Lender Group or required to be withheld or deducted
from a payment to any member of the Lender Group, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such member of the
Lender Group being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on Borrower Party Payments pursuant to a law in effect
on the date on which (i) such Lender acquires such interest in the Loan or
Commitment or (ii) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 2.8, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to the failure of such member of the
Lender Group to comply with Section 2.8(b)(v)-(vii) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Debt” shall mean all indebtedness and other obligations under that
certain Loan Agreement, dated as of September 13, 2012, between Fluent, Inc., as
the borrower, and Bank of America, N.A., as the lender, as amended prior to the
Agreement Date.

“Extraordinary Receipts” shall mean any cash received by any Borrower Party or
any of its Subsidiaries that constitutes (a) judgments, proceeds of settlements
or other consideration of any kind in connection with any cause of action,
(b) indemnity payments, (c) proceeds of any Key Man Life Insurance Policy and
(d) any purchase price adjustment received in connection with any purchase
agreement.

“Extraordinary Receipts Reinvestment Period” shall have the meaning specified in
Section 2.6(c)(iv).

“FATCA” shall mean Sections 1471, 1472, 1473 and 1474 of the Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future U.S. Treasury Regulations promulgated thereunder and published
guidance with respect thereto, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any applicable intergovernmental agreements
entered into in connection with the foregoing and any Applicable Law
implementing any such intergovernmental agreements.

 

14



--------------------------------------------------------------------------------

“FCPA” shall mean the U.S. Foreign Corrupt Practices Act of 1977.

“Federal Funds Rate” shall mean an interest rate per annum equal to the weighted
average of the rates for overnight federal funds transactions with members of
the Federal Reserve System arranged by federal funds brokers, as published for
such day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it, it being understood
that the Federal Funds Rate for any day which is not a Business Day shall be the
Federal Funds Rate for the next preceding Business Day.

“Fee Letter” shall mean that certain fee letter dated as of the Agreement Date,
executed by the Administrative Agent and addressed to the Borrower.

“Financial Covenants” shall mean the financial covenants applicable to the
Borrower Parties from time to time pursuant to Sections 8.8, 8.9, 8.10 and 8.12.

“First-Tier Foreign Subsidiary” shall mean any Foreign Subsidiary that is
described in clause (a) of the definition of “Excluded Subsidiary” and whose
Equity Interests are directly owned by a Borrower Party.

“Fixed Charge Coverage Ratio” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period, the ratio of (a) the
greater of (i) EBITDA of the Borrower and its Subsidiaries for such period and
(ii) zero, to (b) Fixed Charges of the Borrower and its Subsidiaries for such
period.

“Fixed Charges” shall mean, with respect to the Borrower and its Subsidiaries
for any period, the sum of (a) Interest Expense paid or payable in cash during
such period (excluding, for the avoidance of doubt, Capitalized Interest),
(b) scheduled payments of principal paid or payable with respect to Funded Debt
during such period, (c) Dividends paid in cash during such period, (d) tax
payments and Tax Distributions paid in cash during such period and (e) Capital
Expenditures of the Borrower and its Subsidiaries during such period; provided,
that the amount of Fixed Charges shall be calculated on a Pro Forma basis for
purposes of calculating any Financial Covenant on a Pro Forma Basis. For
purposes of calculating Fixed Charges as of any date of measurement from and
after the Agreement Date until December 31, 2016, Fixed Charges (a) for the
measurement period ending on March 31, 2016, shall equal Fixed Charges during
the period from January 1, 2016 through March 31, 2016 multiplied by 4, (b) for
the measurement period ending on June 30, 2016, shall equal Fixed Charges during
the period from January 1, 2016 through June 30, 2016 multiplied by 2, and
(c) for the measurement period ending on September 30, 2016 shall equal Fixed
Charges during the period from January 1, 2016 through September 30, 2016
multiplied by 4/3.

“Fluent Group Members” shall mean the Borrower and those Subsidiary Guarantors
that are Subsidiaries of the Borrower.

 

15



--------------------------------------------------------------------------------

“Foreign Lender” shall have the meaning specified in Section 2.8(b)(v).

“Foreign Subsidiary” shall mean any Subsidiary of a Borrower Party that does not
constitute a Domestic Subsidiary.

“Funded Debt” shall mean, with respect to any Person, as of any calculation
date, (a) any obligation of such Person for borrowed money, including, without
limitation, all of the Obligations, (b) any obligation of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) any obligation
(whether contingent or otherwise) of such Person to pay the deferred purchase
price of property or for services (other than in the ordinary course of
business), including in respect of earnouts, (d) any Capitalized Lease
Obligation, (e) any obligation or liability of others secured by a Lien on
property owned by such Person, whether or not such obligation or liability is
assumed, (f) any debt, liability or obligation of such Person arising from or in
connection with any Hedge Agreements, (g) any reimbursement obligations
(contingent or otherwise) of such Person with respect to letters of credit,
bankers acceptances and similar instruments issued for the account of such
Person, (h) any Guaranty of another Person’s Funded Debt (except items of
shareholders’ equity or Equity Interests or surplus or general contingency or
deferred tax reserves), (i) any financial obligation of such Person under
purchase money mortgages, (j) any financial obligation of such Person under
asset securitization vehicles, (k) any obligations of such Person under
conditional sales contracts and similar title retention instruments with respect
to property acquired, (l) any financial obligation of such Person as issuer of
Equity Interests redeemable in whole or in part at the option of a Person other
than such issuer, at a fixed and determinable date or upon the occurrence of an
event not solely within the control of such issuer; provided, however, that
notwithstanding anything in GAAP to the contrary, the amount of all obligations
shall be the full face amount of such obligations and (m) to the extent in
excess of $1,000,000 in the aggregate, the full face amount of letters of
credit, bankers acceptances and similar instruments issued for the account of
such Person.

“Funding Losses” shall mean expenses incurred by any Lender or any Participant
of such Lender permitted hereunder in connection with the re-employment of funds
prepaid, repaid, not borrowed, or paid, as the case may be, excluding any lost
profit of such Lender or any Participant of such Lender over the remainder of
the Eurodollar Advance Period for such prepaid Advance. For purposes of
calculating amounts payable to a Lender hereunder with respect to Funding
Losses, each Lender shall be deemed to have actually funded its relevant
Eurodollar Advance through the purchase of a deposit bearing interest at the
Eurodollar Rate in an amount equal to the amount of that Eurodollar Advance and
having a maturity and repricing characteristics comparable to the relevant
Eurodollar Advance Period; provided, however, that each Lender may fund
Eurodollar Advances in any manner it sees fit, and the foregoing assumption
shall be utilized only for the calculation of amounts payable hereunder.

“GAAP” shall mean generally accepted accounting principles and practices set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
US accounting profession); provided, that all calculations relative to
liabilities shall be made without giving effect to Statement of Financial
Accounting Standards No. 159 or any similar principal or practice with respect
to fair value accounting of liabilities.

 

16



--------------------------------------------------------------------------------

“Government Contract” shall mean any contract between a Borrower Party or a
Subsidiary of a Borrower Party, on one hand, and one or more divisions,
agencies, organizations, departments or instrumentalities of the United States
government or any state or local government, on the other hand.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

“Guarantors” shall mean, collectively, Parent, the Subsidiary Guarantors and any
other Person that has executed a Guaranty Supplement or other document
guaranteeing the Obligations; and “Guarantor” shall mean any one of the
foregoing Guarantors.

“Guaranty” or “Guaranteed,” as applied to an obligation (each a “primary
obligation”), shall mean and include (a) any guaranty, direct or indirect, in
any manner, of any part or all of such primary obligation, and (b) any
agreement, direct or indirect, contingent or otherwise, the practical effect of
which is to assure in any way the payment or performance (or payment of damages
in the event of non-performance) of any part or all of such primary obligation,
including, without limiting the foregoing, any reimbursement obligations as to
amounts drawn down by beneficiaries of outstanding letters of credit, and any
obligation of any Person, whether or not contingent, (i) to purchase any such
primary obligation or any property or asset constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of such primary obligation or (B) to maintain working capital, equity
capital or the net worth, cash flow, solvency or other balance sheet or income
statement condition of any other Person, (iii) to purchase property, assets,
securities or services primarily for the purpose of assuring the owner or holder
of any primary obligation of the ability of the primary obligor with respect to
such primary obligation to make payment thereof or (iv) otherwise to assure or
hold harmless the owner or holder of such primary obligation against loss in
respect thereof, but in all events excluding the endorsement of instruments for
collection in the ordinary course of business. All references in this Agreement
to “this Guaranty” shall be to the Guaranty provided for pursuant to the terms
of Article 3.

“Guaranty Supplement” shall have the meaning specified in Section 6.20.

“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), friable asbestos containing
materials defined or regulated as such in or under any Environmental Law.

“Hedge Agreement” shall mean any and all transactions, agreements or documents
now existing or hereafter entered into between or among any Borrower Party, on
the one hand, and a third party, on the other hand, which provides for an
interest rate, credit or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging such Borrower Party’s exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security or currency
valuations.

 

17



--------------------------------------------------------------------------------

“Incremental Term Loan” shall mean the loans issued pursuant to Section 2.1(c)
hereof. For the avoidance of doubt, once issued, all Incremental Term Loans
shall become Term Loans for purposes of this Agreement.

“Incremental Term Loan Commitment” shall have the meaning specified in
Section 2.1(c).

“Indemnified Person” shall mean each member of the Lender Group, each Affiliate
thereof, and each of their respective partners, employees, representatives,
officers, agents, directors, legal counsel, advisors and consultants.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Borrower Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state,
federal or non-US bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.

“Intellectual Property” shall mean all patents, trademarks, service marks, trade
names, copyrights, technology, software, know-how and processes.

“Intellectual Property Licenses” means rights under or interest in any Patent,
Trademark, Copyright or other Intellectual Property, including software license
agreements with any other party and those exclusive Intellectual Property
licenses set forth on Schedule 5.1(p) hereof, whether the applicable Borrower
Party is a licensee or licensor under any such exclusive license agreement, and
the right to use the foregoing in connection with the enforcement of the
Administrative Agent’s rights under the Loan Documents in accordance with the
terms thereof but subject to the terms of the Security Agreement.

“Interest Expense” shall mean, for any Person and its Subsidiaries, for any
period determined on a consolidated basis in accordance with GAAP, an amount
equal to (a) the sum of (i) interest expense payable during such period,
including capitalized and non-capitalized interest and the interest component of
Capitalized Lease Obligations, interest on customer deposits and other interest
items in accordance with GAAP including interest on tax settlement (whether or
not actually paid during such period), (ii) the net amount payable (or minus the
net amount receivable) under any Hedge Agreement during such period (whether or
not actually paid or received during such period), other than termination
payments or the receipt thereof, and (iii) letter of credit fees, unused line
fees, administrative agency fees, ratings agency fees and amortized debt
issuance costs, minus (b) any interest income during such period (other than
termination payments received under any Hedge Agreement).

“Interest Rate Basis” shall mean the Base Rate or the Eurodollar Basis, as
applicable.

“Inventory” shall mean inventory (as that term is defined in the UCC), whether
now existing or hereafter acquired, wherever located, and, in any event,
including, without limitation, inventory, merchandise, goods and other personal
property that are held by or on behalf of a

 

18



--------------------------------------------------------------------------------

Borrower Party for sale or lease or are furnished or are to be furnished under a
contract of service, goods that are leased by a Borrower Party as lessor, or
that constitute raw materials, samples, work-in-process, finished goods,
returned goods, promotional materials or materials or supplies of any kind,
nature or description used or consumed or to be used or consumed in a Borrower
Party’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.

“Investment” shall mean, with respect to any Person, any loan, advance or
extension of credit by such Person to, or any Guaranty with respect to the
Equity Interests, Funded Debt or other obligations of, or any contributions to
the capital of, any other Person, or any ownership, purchase or other
acquisition by such Person of any Equity Interests of any other Person, other
than any acquisition of all or substantially all of the Equity Interests of a
Person or all or substantially all of the assets, property or business of a
Person.

“Key Man Life Insurance Policies” shall mean the key-man life insurance policies
on the lives of each of Derek Dubner and Ryan Schulke in the amounts required
pursuant to Section 6.5 and otherwise in form and substance reasonably
acceptable to the Administrative Agent.

“Lender Agreement” shall mean a lender joinder agreement, in form and substance
satisfactory to the Administrative Agent.

“Lender Group” shall mean, collectively, the Administrative Agent and the
Lenders.

“Lenders” shall mean those lenders whose names are set forth on the signature
pages to this Agreement under the heading “Lenders” and any assignees of the
Lenders who hereafter become parties hereto pursuant to and in accordance with
Section 10.5; and “Lender” shall mean any one of the foregoing Lenders.

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
negative pledge agreement, assignment for security purposes, charge, option,
security interest, title retention agreement, levy, execution, seizure,
attachment, garnishment, any documents, notice, instruments or other filings
under the Federal Assignment of Claims Act of 1940 or other encumbrance of any
kind in respect of such property, whether or not choate, vested, or perfected.

“Loan” shall mean the Term Loan.

“Loan Account” shall have the meaning specified in Section 2.7.

“Loan Documents” shall mean this Agreement, the Security Documents, the
Subordination Agreement, the Blocked Account Agreements, the Fee Letter, the
Master Intercompany Subordinated Note, the Guaranty Supplements, the Direction
Letter, any Term Loan Notes, any Notices of Borrowing, all Collateral Access
Agreements, all Compliance Certificates, all documents executed by a Borrower
Party in connection with the Federal Assignment of Claims Act of 1940 and all
similar state statutes (if any), and all other documents, instruments,
certificates, and agreements executed or delivered by a Borrower Party in
connection with or contemplated by this Agreement, including, without
limitation, any security agreements or guaranty agreements from any of the
Borrower Parties’ Subsidiaries to the Lender Group, or any of them.

 

19



--------------------------------------------------------------------------------

“Lower-Tier Excluded Subsidiary” shall mean any Subsidiary, whose Equity
Interests are directly owned by another Excluded Subsidiary.

“Majority Lenders” shall mean, as of any date of calculation, Lenders then
holding more than fifty percent (50.0%) of the sum of the aggregate unpaid
principal amount of Loans then outstanding.

“Make Whole Amount” shall mean, at any date of prepayment or refinancing, a
prepayment premium, payable in cash, equal to the sum of the amount which causes
the applicable Lenders’ return on the principal amount of the Loan prepaid or
refinanced at such time to equal the net present value of the amount of interest
that would otherwise have been payable in respect of such principal amount if
such amount had remained outstanding during the Make Whole Period, which shall
be calculated by the Administrative Agent in its reasonable discretion. A
certificate of the Administrative Agent delivered to Borrower showing the
computation of the Make-Whole Amount in reasonable detail shall be conclusive
absent manifest error.

“Make Whole Period” shall have the meaning specified in Section 2.4(a)(i)(A).

“Margin Stock” shall have the meaning specified in Section 5.1(t).

“Master Intercompany Subordinated Note” shall mean that certain Master
Intercompany Subordinated Note, dated as of the date hereof, by and among the
Borrower Parties, subordinated to the Obligations in accordance with the terms
thereof and otherwise in form and substance satisfactory to the Administrative
Agent.

“Material Contracts” shall mean, collectively, (a) each contract set forth on
Schedule 5.1(h) and (b) all other contracts, leases, instruments, guaranties,
licenses or other arrangements (other than the Loan Documents) to which any
Borrower Party or any Subsidiary of a Borrower Party is or becomes a party and
as to which the breach, nonperformance, cancellation or failure to renew by any
party thereto could reasonably be expected to have a Materially Adverse Effect.

“Materially Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration or governmental investigation or proceeding or
any change in Applicable Law), a material adverse change in, or a material
adverse effect on: (a) the business, operations, properties, condition
(financial or otherwise), assets or income of the Borrower Parties, taken as a
whole; (b) the ability of a Borrower Party to perform any material obligations
under this Agreement or any other Loan Documents to which it is a party; or
(c) (i) the validity, binding effect or enforceability of any Loan Document,
(ii) the rights, remedies or benefits available to the Administrative Agent
under the Loan Documents, taken as a whole, or (iii) the attachment, perfection
or priority of any Lien of the Administrative Agent under the Security Documents
on a material portion of the Collateral. In determining whether any individual
event, act, condition or occurrence of the foregoing types has a Materially
Adverse Effect, notwithstanding that a particular event, act, condition or
occurrence does not itself have such effect, a Materially Adverse Effect shall
be deemed to have occurred if the cumulative effect of such event, act,
condition or occurrence and all other events, acts, conditions and occurrences
of the foregoing types which have occurred, in aggregate, have a Materially
Adverse Effect.

 

20



--------------------------------------------------------------------------------

“Maturity Date” shall mean the fifth anniversary of the Agreement Date, or such
earlier date as payment of the Loan shall be due (whether by acceleration or
otherwise).

“Maximum Guaranteed Amount” shall have the meaning specified in Section 3.1(g).

“Monthly Report” shall have the meaning specified in Section 7.1(a).

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgage” shall mean, collectively, any mortgage, deed of trust or deed to
secure debt entered into by a Borrower Party in favor of the Administrative
Agent, for the benefit of the Lender Group, in form and substance satisfactory
to the Administrative Agent.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Borrower Party or ERISA Affiliate
is making, is obligated to make or has made or been obligated to make at any
time within the past five (5) years, contributions on behalf of participants who
are or were employed by any of them.

“Necessary Authorizations” shall mean, with respect to any Person, all
authorizations, consents, permits, approvals, licenses, accreditations,
certificates, certifications, concessions, grants, franchises, variances,
permissions and exemptions from, and all filings, reports, registrations and
contractual obligations with, and all reports to, any Governmental Authority
whether federal, state, local, and all agencies thereof, or other third party,
in each case whether or not having the force of law, which are required for the
transactions contemplated by the Loan Documents, the conduct of the businesses
or the ownership (or lease) of the properties and assets of the Borrower Parties
and any of their Subsidiaries, or which are otherwise applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Net Cash Proceeds” shall mean, with respect to any sale, lease, transfer,
assignment, casualty loss or other disposition or loss of assets by any Borrower
Party or any issuance by any Borrower Party of any Equity Interests or the
incurrence by any Borrower Party of any Funded Debt (other than the
Obligations), the aggregate amount of cash received for such assets or Equity
Interests, or as a result of such Funded Debt, net of (i) reasonable and
documented transaction costs and expenses (including reasonably attorneys’ fees)
properly attributable to such transaction and payable by such Borrower Party to
a non-Affiliate (or to an Affiliate, to the extent such payments are permitted
under Sections 8.6(b) or (c)) in connection with such sale, lease, transfer or
other disposition of assets or the issuance of any Equity Interests or the
incurrence of any Funded Debt, including, without limitation, sales commissions
and underwriting discounts, (ii) taxes payable as a direct result of such
transactions, and (iii) in the case of any sale, lease, transfer or assignment,
any reserve established in accordance with GAAP against any retained liability
or purchase price adjustment.

“Net Cash Proceeds Reinvestment Period” shall have the meaning specified in
Section 2.6(c)(iii).

 

21



--------------------------------------------------------------------------------

“Net Income” shall mean, for any period, the consolidated net income (or loss)
of any Person and its Subsidiaries for such period determined in accordance with
GAAP, but excluding therefrom (to the extent otherwise included therein) (a) any
extraordinary gains or losses and any associated tax consequences in accordance
with GAAP, (b) any gains attributable to write-ups of assets, (c) any non-cash
losses attributable to write-downs of assets, (d) the income (or loss) of any
other Person which is not a Subsidiary of such Person, except to the extent of
the amount of dividends or other distributions actually paid to such Person or
any of its Subsidiaries in cash by such other Person during such period, (e) any
income (or loss) of any other Person accrued prior to the date it becomes a
Subsidiary of such Person, or is merged into or consolidated with such Person,
or any Subsidiary of such Person on the date that such other Person’s assets are
acquired by such Person or such Subsidiary of such Person, (f) the proceeds of
any life insurance policy, and (g) gains or losses from the sale, exchange,
transfer or other disposition of Property or assets not in the ordinary course
of business of such Person and its Subsidiaries, and related tax effects in
accordance with GAAP.

“Notice of Borrowing” means a notice given by the Borrower to the Administrative
Agent pursuant to Section 2.2, in substantially the form of Exhibit F hereto.

“Obligations” shall mean all payment and performance obligations, whether or not
for the payment of money, whether arising by reason of an extension of credit,
loan, guaranty, indemnification or in any other manner, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising and however acquired, of the
Borrower Parties to the Lender Group, or any of them, or to any other
Indemnified Person, under this Agreement and the other Loan Documents, or as a
result of making the Loan, including, without limitation, principal, interest,
fees, expenses and other obligations of any kind or nature whatsoever (including
any interest, fees and expenses that, but for the provisions of the Bankruptcy
Code, would have accrued).

“Other Connection Taxes” shall mean, with respect to any member of the Lender
Group, Taxes imposed as a result of a present or former connection between such
member of the Lender Group and the jurisdiction imposing such Tax (other than
connections arising from such member of the Lender Group having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” shall have the meaning specified in Section 2.8(b)(ii).

“Parent” shall have the meaning specified in the preamble.

“Participant” shall have the meaning specified in Section 10.5(d).

“Participant Register” shall have the meaning specified in Section 10.5(d).

“Patent Security Agreements” shall mean, collectively, the Patent Security
Agreements made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time.

“Payment Date” shall mean the last day of each Eurodollar Advance Period for a
Eurodollar Advance.

 

22



--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Permitted Acquisition” shall mean any acquisition by the Borrower Parties of
all of the Equity Interests of any Person or all or substantially all of the
assets of any Person, in each case, to the extent that each of the following
conditions shall have been satisfied:

(a) the Lender Group shall have received evidence reasonably satisfactory to
them that the Borrower Parties are in compliance on a Pro Forma Basis after
giving effect to any funding of Loans under the Incremental Term Loan
Commitments and the use of proceeds thereof with the financial covenants set
forth in Sections 8.8, 8.9, 8.10 and 8.12 of this Agreement;

(b) if a Permitted Acquisition is financed with an Incremental Term Loan, the
Borrower Parties shall have prepared a written proposal for the Administrative
Agent and the Lender Group detailing the proposed use of the proceeds of the
requested Incremental Term Loan Commitment, which proposal shall have been
consented to in writing by the Administrative Agent and those Lenders agreeing
to make such Incremental Term Loan Commitment, which consent shall be in each of
the Administrative Agent’s and such Lenders’ sole discretion;

(c) if a Permitted Acquisition is financed with an Incremental Term Loan, the
Administrative Agent shall be satisfied with the due diligence it shall have
conducted in respect of the proposed use of the proceeds of the Incremental Term
Loan (including with respect to the target (or target assets) of such Permitted
Acquisition);

(d) the Borrower shall have delivered to the Administrative Agent (i) as soon as
available, executed counterparts of the material agreements, documents or
instruments pursuant to which such Permitted Acquisition is to be consummated
(including any management, non-compete, employment or option agreements) and any
schedules to such agreements, documents or instruments, (ii) to the extent
required under the related acquisition agreement, all consents and approvals
from applicable Governmental Authorities and other Persons required to
consummate such Permitted Acquisition and (iii) if required by the
Administrative Agent, environmental assessments reasonably satisfactory to the
Administrative Agent;

(e) the Borrower Parties (including any new Subsidiary to the extent required
under this Agreement) shall execute and deliver the agreements, instruments and
other documents required by Section 6.20, and following the consummation of such
Permitted Acquisition, the target thereof shall be a Domestic Subsidiary and
Subsidiary Guarantor hereunder;

(f) all of the representations and warranties of the Borrower Parties under this
Agreement and the other Loan Documents shall be true and correct in all material
respects (without duplication of any materiality qualifier contained herein or
therein, as applicable) both before and after giving effect to the Permitted
Acquisition and application of the proceeds of any Loan funded in connection
therewith;

(g) there shall not exist on such date, both before and after giving effect to
the Permitted Acquisition, a Default or Event of Default; and

 

23



--------------------------------------------------------------------------------

(h) the total cash consideration paid or payable (including all transaction
costs, Funded Debt incurred (other than Funded Debt permitted pursuant to
Section 8.1(d)), assumed and/or reflected on a consolidated balance sheet of the
Borrower Parties and their Subsidiaries after giving effect to such Permitted
Acquisition and the maximum amount of all deferred payments, including earn-outs
(such amounts, collectively, the “Acquisition Consideration”), for all Permitted
Acquisitions consummated during the term of this Agreement shall not exceed the
sum of (i) an amount equal to $1,500,000, plus (ii) the Available Retained ECF
Amount, plus (iii) the aggregate principal amount of any Incremental Term Loan,
to the extent the proceeds thereof are used directly to fund a Permitted
Acquisition plus (iv) the aggregate amount of Net Cash Proceeds from the
issuance of Equity Interests as permitted pursuant to Section 2.6(c)(i) (to the
extent not previously applied to fund Permitted Acquisitions, other Investments
or other purposes); provided that, to the extent the Available Retained ECF
Amount shall be used to fund a Permitted Acquisition, on the date such Permitted
Acquisition is consummated, the Borrower shall deliver to the Administrative
Agent a written calculation of the Available Retained ECF Amount as of such date
(before and after giving effect to such Permitted Acquisition).

“Permitted Liens” shall mean, as applied to any Person, the following Liens;
provided that, in each case, any Funded Debt secured by such Liens is permitted
by Section 8.1:

(a) any Lien in favor of the Administrative Agent or any other member of the
Lender Group given to secure the Obligations;

(b) (i) Liens on real estate for real estate taxes not yet delinquent and
(ii) Liens for taxes, assessments, judgments, governmental charges or levies, or
claims not yet delinquent or the non-payment of which is being reasonably and
diligently contested in good faith by appropriate proceedings and for which
adequate reserves have been set aside on such Person’s books;

(c) Liens of carriers, warehousemen, mechanics, laborers, suppliers, workers,
materialmen or other like Liens incurred in the ordinary course of business for
sums not yet overdue for a period of more than 60 days or which are being
reasonably and diligently contested in good faith, if adequate reserves have
been set aside on such Person’s books;

(d) purchase money security interests and Liens securing Capitalized Lease
Obligations provided that such Lien attaches only to the asset (which asset
shall not constitute Inventory) so purchased or leased by such Person and
secures only Funded Debt incurred by such Person in order to purchase or lease
such asset, but only to the extent permitted by Section 8.1(c);

(e) Liens on assets of the Borrower Parties (i) existing as of the Agreement
Date which are set forth on Schedule 1.1(d) and (ii) securing any refinancing of
Funded Debt permitted under Section 8.1(b) and secured only by Liens referenced
on Schedule 1.1(d);

(f) any attachment or judgment Lien not constituting an Event of Default under
Section 9.1(i);

(g) deposits and pledges of cash securing obligations incurred in respect of
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits,

 

24



--------------------------------------------------------------------------------

(h) deposits and pledges of cash securing obligations incurred in respect of
(i) the performance of bids, tenders, leases, contracts (including, but not
limited to, all Material Contracts, other than for the payment of money) and
statutory obligations or (ii) obligations on surety or appeal bonds or letters
of credit, but only to the extent such deposits or pledges are made or otherwise
arise in the ordinary course of business and secure obligations not past due,
collectively, in the cases (i) and (ii), in an amount not to exceed $750,000 in
the aggregate;

(i) easements, zoning restrictions and similar encumbrances on real property and
minor irregularities in the title thereto that do not (i) secure obligations for
the payment of money or (ii) materially impair the value of such property or its
use by any Borrower Party or any of its Subsidiaries in the normal conduct of
such Person’s business;

(j) licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Borrower Parties
or any of their Subsidiaries;

(k) precautionary financing statement filings regarding operating leases;

(l) rights of setoff or bankers’ liens in favor of banks or other depository
institutions arising in the ordinary course of business;

(m) statutory and common law landlords’ liens (and any substantially similar
lien in such lease) under leases to which the Borrower or any of its
Subsidiaries is a party;

(n) Liens securing Funded Debt permitted under Section 8.1(l); provided that
such Liens are on only those assets that underlie the related Capital Lease
Obligation or purchase money debt, in each case, of the Person or assets
acquired in the subject Permitted Acquisition, and provided, further, that such
Liens were existing at the time of, and not created or granted in connection
with or in anticipation or contemplation of, the Permitted Acquisition pursuant
to which such Funded Debt was incurred and do not extend to any other assets;
and

(o) Liens on cash and Cash Equivalents in an aggregate amount not to exceed
$750,000 securing obligations under Hedge Agreements permitted hereunder.

“Person” shall mean an individual, corporation, partnership, trust, joint stock
company, limited liability company, unincorporated organization, other legal
entity or joint venture or a government or any agency or political subdivision
thereof, whether foreign or domestic.

“PIK Margin” shall mean, at any time, a rate per annum equal to 1.0%.

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA that any Borrower Party or ERISA Affiliate maintains, sponsors,
contributes to or has an obligation to contribute to or has maintained,
contributed to or had an obligation to contribute to at any time within the past
six (6) years on behalf of participants who were employed by any Borrower Party
or ERISA Affiliate.

“Pro Forma Basis” shall mean, for purposes of determining compliance with the
Financial Covenants and the defined terms relating thereto, giving pro forma
effect to any acquisition or sale of a Person, all or substantially all of the
business or assets of a Person, and any related incurrence,

 

25



--------------------------------------------------------------------------------

repayment or refinancing of Funded Debt, Capital Expenditures or other related
transactions which would otherwise be accounted for as an adjustment permitted
by Regulation S-X under the Securities Act or on a pro forma basis under GAAP,
in each case, as if such acquisition or sale and related transactions were
realized on the first day of the relevant period.

“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, Inventory or
other asset owned, leased or operated by the Borrower Parties, their
Subsidiaries or any of them (including, without limitation, any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).

“Purchase Agreement” shall mean the Agreement and Plan of Merger, dated as of
November 16, 2015 by and among Parent, Fluent Acquisition I, Inc., a Delaware
corporation, Fluent Acquisition II, LLC, a Delaware limited liability company,
Fluent, Inc., a Delaware corporation, and the other Parties (as defined
therein).

“Register” shall have the meaning specified in Section 10.5(c).

“Related Agreements” shall mean the Purchase Agreement, the Employment
Agreements, the Shareholder Agreement and the Subordinated Notes.

“Replacement Lender” shall have the meaning specified in Section 10.12(b).

“Restricted Payment” shall mean (a) Dividends and (b) any redemption, purchase,
retirement, defeasance, sinking fund or similar payment or any claim of
rescission with respect to any Equity Interest of any Borrower Party.

“Restricted Purchase” shall mean any payment on account of the purchase,
redemption, or other acquisition or retirement of any shares of Equity Interests
of a Borrower Party, in each case not including any Permitted Acquisition or
Investment expressly permitted under Section 8.5.

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person controlled by any such Person.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., or any successor thereto.

“Scheduled Amortization Payment” shall have the meaning specified in
Section 2.6(b).

 

26



--------------------------------------------------------------------------------

“SEA” shall mean the Securities and Exchange Act of 1934 and the rules
promulgated thereunder by the Securities and Exchange Commission, as amended
from time to time, or any similar Federal law in force from time to time.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, or any similar Federal law in force from time to time.

“Security Agreement” shall mean that certain Security Agreement dated as of the
Agreement Date among the Borrower Parties and the Administrative Agent, on
behalf of, and for the benefit of, the Lender Group, in form and substance
satisfactory to Administrative Agent.

“Security Documents” shall mean, collectively, the Copyright Security
Agreements, the Mortgages, the Patent Security Agreements, the Security
Agreement, the Trademark Security Agreements, all documents executed in
connection with the Federal Assignment of Claims Act of 1940 (if any) and any
other document, instrument or agreement granting Collateral for the Obligations.

“Shareholder Agreement” shall mean the IDI Stockholders’ Agreement dated as of
December 8, 2015 by and among Parent, the Sellers (as defined in the Purchase
Agreement), Frost Gamma Investments Trust and the other parties thereto.

“Sponsor Group” shall mean each of Dr. Phillip Frost, Frost Gamma Investments
Trust, Ryan Schulke, Matt Conlin and Michael Brauser and, in each case, any of
their respective Affiliates.

“Subordinated Notes” shall mean each of (i) that certain unsecured promissory
note issued as of the date hereof by the Borrower in favor of Frost Gamma
Investments Trust in an original principal amount of $5,000,000, (ii) that
certain unsecured promissory note issued as of the date hereof by the Borrower
in favor of Michael Brauser in an original principal amount of $4,000,000, and
(iii) that certain unsecured promissory note issued as of the date hereof by the
Borrower in favor of Barry Honig in an original principal amount of $5,000,000,
in each case subordinated to the Obligations in accordance with the terms of the
Subordination Agreement and otherwise in form and substance satisfactory to the
Administrative Agent.

“Subordination Agreement” shall mean the Subordination Agreement dated as of the
date hereof by and among the holders of the Subordinated Notes, the Borrower
Parties and the Administrative Agent, in form and substance satisfactory to the
Administrative Agent.

“Subsidiary” shall mean, as applied to any Person, any corporation of which more
than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors (or equivalent governing body), regardless of the existence at the
time of a right of the holders of any class or classes of securities of such
corporation to exercise such voting power by reason of the happening of any
contingency, or any partnership or limited liability company of which more than
fifty percent (50%) of the outstanding partnership interests or membership
interests, as the case may be, is at the time owned by such Person, or by one or
more Subsidiaries of such Person, or by such Person and one or more Subsidiaries
of such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
(direct or indirect) of Parent.

 

27



--------------------------------------------------------------------------------

“Subsidiary Guarantors” shall mean all Subsidiaries of any Borrower Party
signatory to this Agreement as a “Subsidiary Guarantor” and all Subsidiaries of
any Borrower Party that have executed and delivered a Guaranty Supplement,
which, in either case, shall not include any Excluded Subsidiary.

“Tax Distributions” shall have the meaning specified in Section 8.4.

“Taxes” shall have the meaning specified in Section 2.8(b)(i).

“Term Loan” shall mean, collectively, (a) amounts advanced by the Lenders to the
Borrower on the Agreement Date under the Term Loan Commitment (the amount of
which shall not exceed the amount of the Term Loan Commitment) and
(b) Incremental Term Loans.

“Term Loan Commitment” shall mean the several obligations of the Lenders to
advance the sum of $45,000,000 on the Agreement Date, in accordance with their
respective Commitment Ratios, to the Borrower pursuant to the terms of this
Agreement.

“Term Loan Notes” shall mean those certain promissory notes issued by the
Borrower to each of the Lenders that requests a promissory note, in accordance
with such Lender’s Commitment Ratio, in substantially the form of Exhibit D.

“Title IV Plan” shall mean a Plan that is an “employee pension benefit plan,”
within the meaning of Section 3(2) of ERISA, that is subject to Title IV of
ERISA or Sections 412 and 430 of the Code or Section 302 of ERISA.

“Total Leverage Ratio” shall mean, as of any date of determination, the ratio of
(a) the Fluent Group Members’ and their Subsidiaries’ consolidated Funded Debt
(excluding clause (f) thereof) as of such date to (b) an amount equal to the
Fluent Group Members’ and their Subsidiaries’ EBITDA for the 12 month period
ended as of such date.

“Trademark Security Agreements” shall mean, collectively, the Trademark Security
Agreements made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time.

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto.

“Treasury Rate” shall mean, as of any prepayment or refinancing date, the yield
to maturity as of such prepayment or refinancing date of U.S. Treasury
securities with a constant maturity (as compiled and published in the most
recent Federal Reserve Statistical Release H.15 (519) that has become publicly
available at least two business days prior to the prepayment or refinancing date
(or if such Statistical Release is no longer published any publicly available
source of similar market data)) of one year.

 

28



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority or remedies and for purposes
of definitions related to such provisions.

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (2007 Revision), International Chamber of Commerce Publication No. 600,
as amended from time to time.

“Unrestricted Subsidiary” shall have the meaning specified in Section 8.5.

“U.S.” or “United States” shall mean the United States of America, including the
District of Columbia and its possessions and territories.

“U.S. Lender” shall have the meaning specified in Section 2.8(b)(vi).

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as amended from time to
time.

“Voidable Transfer” shall have the meaning specified in Section 10.17.

“Working Capital” shall mean, for any Person at any date, its consolidated
current assets (excluding cash and Cash Equivalents) at such date minus its
consolidated current liabilities (excluding the current portion of long term
debt and Capitalized Lease Obligations) at such date.

Section 1.2 Accounting Principles. The classification, character and amount of
all assets, liabilities, capital accounts and reserves and of all items of
income and expense to be determined, and any consolidation or other accounting
computation to be made, and the interpretation of any definition containing any
financial term, pursuant to this Agreement shall be determined and made in
accordance with GAAP consistently applied and consistent with past practices,
unless such principles are inconsistent with the express requirements of this
Agreement; provided that if because of a change in GAAP after the date of this
Agreement any Borrower Party or any of its Subsidiaries would be required to
alter a previously utilized accounting principle, method or policy in order to
remain in compliance with GAAP (including treatment of leases that would be
classified as operating leases under GAAP as it exists on the Agreement Date as
capitalized leases), such determination shall continue to be made in accordance
with such Borrower Party’s or such Subsidiary’s previous accounting principles,
methods and policies. All accounting terms used herein without definition shall
be used as defined under GAAP. All financial calculations hereunder shall,
unless otherwise stated, be determined for the Borrower Parties on a
consolidated basis with their Subsidiaries.

 

29



--------------------------------------------------------------------------------

Section 1.3 Other Interpretive Matters. Each definition of an instrument or
agreement in this Article 1 shall include such instrument or agreement as
amended, restated, supplemented or otherwise modified from time to time with, if
required, the prior written consent of the Majority Lenders, except as provided
in Section 10.12 and otherwise to the extent permitted under this Agreement and
the other Loan Documents. Except where the context otherwise requires,
definitions imparting the singular shall include the plural and vice versa. The
words “hereof”, “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, unless otherwise specifically provided
herein. References in this Agreement to “Articles”, “Sections”, “Schedules” or
“Exhibits” shall be to Articles, Sections, Schedules or Exhibits of or to this
Agreement unless otherwise specifically provided. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, whether or not so expressly stated in each such instance, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. “Writing”, “written” and
comparable terms refer to printing, typing, computer disk, e-mail and other
means of reproducing words in a visible form. “Ordinary course”, “normal course”
or comparable terms shall be deemed to refer to the ordinary course of business,
consistent with historical practices, in each context. Except where otherwise
specifically restricted, reference to a party to a Loan Document includes that
party and its successors and assigns. All terms used herein which are defined in
Article 9 of the UCC and which are not otherwise defined herein shall have the
same meanings herein as set forth therein.

Section 1.4 Agreement Date. Except to the extent expressly indicated to the
contrary, for all purposes under this Agreement and the other Loan Documents,
each of the Closing Date Acquisition, the Merger, the Subsequent Merger and all
other transactions contemplated by the Related Agreements to occur in connection
with the Closing Date Acquisition shall be deemed to occur on the Agreement
Date.

ARTICLE 2.

THE LOAN

Section 2.1 The Loans.

(a) The Term Loan. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Borrower Parties
contained herein, each Lender agrees, severally and not jointly with the other
Lenders, upon the terms and subject to the conditions of this Agreement, to lend
to the Borrower on the Agreement Date an amount equal to such Lender’s ratable
share of the Term Loan Commitment (based upon such Lender’s Commitment Ratio),
at which time the Term Loan Commitment shall immediately, without notice or
further action by any party, irrevocably terminate. Amounts borrowed under this
Section 2.1(a) that are repaid or prepaid may not be reborrowed.

(b) [Reserved].

 

30



--------------------------------------------------------------------------------

(c) Incremental Term Loans. At the request of the Borrower, and subject to the
terms and conditions of this Agreement, including, but not limited to, the
Borrower Parties’ satisfaction of the additional conditions set forth in
Section 4.3, each Lender, severally and not jointly, agrees to lend to the
Borrower additional amounts up to the amount set forth opposite such Lender’s
name on Schedule 2.1(c) under the heading “Incremental Term Loan Commitments”
(such amounts as the same may be reduced or increased from time to time in
accordance with this Agreement, being referred to herein as such Lender’s
“Incremental Term Loan Commitment”); provided, that at the time all Loans that
may be advanced without exceeding the Incremental Term Loan Commitment have been
so advanced, the Incremental Term Loan Commitment shall immediately, without
notice or further action by any party, irrevocably terminate; provided, however,
that, after giving effect to any funding in respect of any Incremental Term Loan
Commitment, any Loans advanced under such Incremental Term Loan Commitment shall
be Term Loans hereunder.

Section 2.2 Manner of Borrowing and Disbursement of Loan.

(a) Borrowing and Disbursement of the Term Loan. To request the borrowing of the
Term Loan on the Agreement Date, the Borrower shall provide irrevocable written
notice delivered to the Administrative Agent in the form of a Notice of
Borrowing and deliver to the Administrative Agent a written Direction Letter. On
the Agreement Date, the Administrative Agent shall, subject to the satisfaction
of the conditions set forth in Section 4.1, disburse the amounts made available
to the Administrative Agent by the Lenders in like funds by wire transfer
pursuant to and in accordance with the Direction Letter.

(b) [Reserved].

(c) Borrowing and Disbursement of the Incremental Term Loan. To request a
borrowing of the Incremental Term Loan, the Borrower shall provide irrevocable
written notice delivered to the Administrative Agent in the form of a Notice of
Borrowing or in a writing in any other form acceptable to the Administrative
Agent, which notice must be received by the Administrative Agent prior to 2:00
p.m. (New York time) on the date which is three (3) Business Days prior to the
requested Advance date and deliver to the Administrative Agent a written
Direction Letter. Such Notice of Borrowing shall specify (i) the amount of the
Advance (which shall be in an aggregate principal amount not less than
$5,000,000), (ii) the requested Eurodollar Advance Period and (iii) the
requested Advance date, which shall be a Business Day.

Upon receipt of a Notice of Borrowing, the Administrative Agent will promptly
notify each Lender of such Notice of Borrowing and of the amount of such
Lender’s Incremental Term Loan Commitment. Unless the Administrative Agent is
otherwise directed in writing by the Borrower, upon satisfaction of the
conditions set forth in Section 4.3, the proceeds of the Incremental Term Loan
will be made available to the Borrower by the Administrative Agent by wire
transfer of such amount to the Borrower pursuant to the wire transfer
instructions specified in the applicable Notice of Borrowing.

(d) Choice of Interest Rate, etc. Each of the Advance of the Term Loan on the
Agreement Date, and, if applicable, the Advance of the Incremental Term Loan on
a date following the Agreement Date, shall be made as a Eurodollar Advance with
a Eurodollar Advance Period equal to one (1), two (2) or three (3) months, as
requested by the Borrower in the Notice of Borrowing; provided, however, if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Eurodollar Rate, then the Administrative Agent may at its option convert all
outstanding Eurodollar Advances to Base Rate Advances upon notice to the
Borrower.

 

31



--------------------------------------------------------------------------------

Section 2.3 Interest.

(a) On the Loan. Interest on the Loan, subject to Sections 2.3(b) and (c), shall
be payable as follows:

(i) On Base Rate Advances. Interest on the outstanding principal amount of each
Base Rate Advance shall be computed for the actual number of days elapsed on the
basis of a hypothetical year of three hundred sixty-five (365) days and shall be
payable monthly in arrears on the first Business Day of each calendar month,
commencing January 1, 2016. Interest on Base Rate Advances then outstanding
shall also be due and payable on the Maturity Date (or the date of any earlier
prepayment in full of the Obligations). Interest shall accrue and be payable on
the outstanding principal amount of each Base Rate Advance at the per annum
interest rate equal to the sum of (A) an amount equal to the sum of (x) the Base
Rate and (y) the Applicable Margin, plus (B) the PIK Margin; provided, that
amounts payable under clause (A) shall be paid in cash and amounts payable under
clause (B) may be paid as Capitalized Interest.

(ii) On Eurodollar Advances. Interest on the outstanding principal amount of
each Eurodollar Advance shall be computed for the actual number of days elapsed
on the basis of a hypothetical year of three hundred sixty (360) days and shall
be payable in arrears on (x) the Payment Date for such Advance, and (y) on the
last Business Day of each calendar month interval, commencing January 8, 2016.
Interest on Eurodollar Advances then outstanding shall also be due and payable
on the Maturity Date (or the date of any earlier prepayment in full of the
Obligations). Interest shall accrue and be payable on the outstanding principal
amount of each Eurodollar Advance at a rate per annum equal to the sum of (A) an
amount equal to the sum of (x) the Eurodollar Basis applicable to such
Eurodollar Advance and (y) the Applicable Margin, plus (B) the PIK Margin;
provided, that, amounts payable under clause (A) shall be paid in cash and
amounts payable under clause (B) may be paid as Capitalized Interest.

(iii) If No Notice of Continuation of Interest Rate. If the Borrower fails to
elect to continue any Eurodollar Advance then outstanding prior to the last
Payment Date applicable thereto, the Administrative Agent may elect to apply the
Base Rate to such Advance commencing on and after such Payment Date.

(b) Upon Default. Immediately upon the occurrence and during the continuance of
an Event of Default, interest on the outstanding Obligations shall accrue at the
Default Rate. Interest accruing at the Default Rate shall be payable on demand
and in any event on the Maturity Date (or the date of any earlier prepayment in
full of the Obligations) and shall accrue until the earliest to occur of
(i) waiver of the applicable Event of Default in accordance with Section 10.12,
(ii) agreement by the Majority Lenders to rescind the charging of interest at
the Default Rate, or (iii) payment in full of the Obligations. The Lenders shall
not be required to (A) accelerate the maturity of the Loan or (B) exercise any
other rights or remedies under the Loan Documents in order to charge interest
hereunder at the Default Rate.

 

32



--------------------------------------------------------------------------------

(c) Computation of Interest. In computing interest on any Advance, the date of
making the Advance shall be included and the date of payment shall be excluded;
provided, however, that if an Advance is repaid on the date that it is made, one
(1) day of interest shall be due with respect to such Advance.

(d) Capitalized Interest. All Capitalized Interest shall be treated as principal
of the Term Loan for all purposes of this Agreement. The obligation of the
Borrower to pay all such Capitalized Interest shall be automatically evidenced
by this Agreement and, if applicable, any Term Loan Notes issued hereunder. Upon
request of the Administrative Agent or any Lender, the Borrower shall confirm in
writing the principal amount of any or all of the Term Loan then outstanding,
including all Capitalized Interest.

Section 2.4 Fees. The Borrower agrees to pay to the Administrative Agent when
due all of the following fees.

(a) Prepayment Premiums.

(i) If (x) the Borrower repays the Term Loan in any amount and for any reason
(including, without limitation, (1) voluntary prepayments pursuant to
Section 2.5, (2) foreclosure and sale of, or collection of, the Collateral,
(3) sale of the Collateral in any Insolvency Proceeding or (4) the restructure,
reorganization, or compromise of the Obligations by the confirmation of a plan
of reorganization or any other plan of compromise, restructure, or arrangement
in any Insolvency Proceeding), other than pursuant to a mandatory prepayment
required by Section 2.6(c)(v) or a Scheduled Amortization Payment, or (y) the
maturity of the Term Loan shall be accelerated, then there shall become due and
payable a prepayment premium calculated as follows:

(A) if any such repayment or acceleration occurs after the Agreement Date but on
or prior to the twenty-four (24) month anniversary of the Agreement Date (the
“Make Whole Period”), the Borrower shall pay the Administrative Agent, for the
account of the Lenders in accordance with their respective Commitment Ratios, a
prepayment premium, payable in cash, in an amount equal to the Make Whole Amount
plus three percent (3.00%) of the principal amount of the Term Loan repaid or
accelerated at such time;

(B) if any such repayment or acceleration occurs after the twenty-four
(24) month anniversary of the Agreement Date but on or prior to the thirty-six
(36) month anniversary of the Agreement Date, the Borrower shall pay the
Administrative Agent, for the account of the Lenders in accordance with their
respective Commitment Ratios, a prepayment premium, payable in cash, equal to
two percent (2.00%) of the principal amount of the Term Loan repaid or
accelerated at such time; and

(C) if any such repayment or acceleration occurs after the thirty-six (36) month
anniversary of the Agreement Date but on or prior to the forty-eight (48) month
anniversary of the Agreement Date, the Borrower shall pay the Administrative
Agent, for the account of the Lenders in accordance with their respective
Commitment Ratios, a prepayment premium, payable in cash, equal to one percent
(1.00%) of the principal amount of the Term Loan repaid or accelerated at such
time.

 

33



--------------------------------------------------------------------------------

(ii) The Borrower Parties agree that the prepayment premiums required under this
Section 2.4(a) are a reasonable calculation of the Lenders’ lost profits in view
of the difficulties and impracticality of determining actual damages resulting
from a voluntary prepayment and/or an early repayment of the Term Loan. All
prepayment premiums under this Section 2.4(a) shall be in addition to all other
amounts which may be due to any member of the Lender Group from time to time
pursuant to the terms of this Agreement and the other Loan Documents. All of the
Loans are subject to the prepayment premiums set forth in this Section 2.4(a)
and the payment of one prepayment premium shall not excuse or reduce the payment
of a prepayment premium on any subsequent repayment or acceleration.

(b) Fee Letter. The Borrower agrees to pay to the Administrative Agent such fees
as are set forth in the Fee Letter.

(c) [Reserved].

(d) Computation and Treatment of Fees. In computing any fees payable under this
Section 2.4, the first day of the applicable period shall be included and the
date of the payment shall be excluded. Without limitation, all fees payable
under this Section 2.4 shall be fully earned when due, non-refundable when paid
and shall be in addition to all other amounts which may be due to any member of
the Lender Group from time to time pursuant to the terms of this Agreement and
the other Loan Documents.

Section 2.5 Prepayment. Subject to Section 2.4(a), the principal amount of any
Base Rate Advance may be repaid in full or in part at any time. Subject to
Section 2.4(a), the principal amount of any Eurodollar Advance may be prepaid
prior to the applicable Payment Date, upon at least five (5) days’ prior written
notice to the Administrative Agent, provided that the Borrower shall reimburse
the Lenders and the Administrative Agent, on the earlier of demand or the
Maturity Date, for any Funding Loss or expense incurred by the Lenders or the
Administrative Agent in connection with such prepayment, as set forth in
Section 2.9. Each notice of prepayment of any Eurodollar Advance shall be
irrevocable, and each prepayment or repayment made under this Section 2.5 shall
include the accrued interest on the amount so prepaid or repaid. Other than with
respect to amounts required to be applied to the Loan pursuant to Section 2.6,
repayments or prepayments of principal hereunder shall be in minimum amounts of
$1,000,000 and integral multiples of $500,000 in excess thereof. Upon receipt of
any notice of repayment or prepayment, the Administrative Agent shall promptly
notify each Lender of the contents thereof by telephone or telecopy and of such
Lender’s portion of the repayment or prepayment.

Section 2.6 Repayments and Mandatory Prepayments.

(a) [Reserved].

(b) The Term Loan. Any principal and interest on the Term Loan remaining unpaid
on the Maturity Date shall be due and payable in full on the Maturity Date. The
Term Loan shall also be prepaid as shall be required by Section 2.6(c).
Additionally, commencing March 31, 2016, on the last Business Day of each
calendar quarter, the outstanding principal balance of the Term Loan shall be
repaid in an amount equal to $562,500 (as such amount shall be increased to
reflect the funding of any Incremental Term Loan as agreed between
Administrative Agent and Borrower) (each such payment, a “Scheduled Amortization
Payment”).

 

34



--------------------------------------------------------------------------------

Any prepayments of the Term Loan, pursuant to Section 2.6(c) or otherwise,
unless otherwise specifically provided for with respect to such prepayments,
shall be applied to reduce all remaining Scheduled Amortization Payments on a
pro rata basis.

(c) Mandatory Prepayments.

(i) In the event that, after the Agreement Date, any Borrower Party or any
Subsidiary of any Borrower Party shall issue any Equity Interests (other than as
a result of or pursuant to the issuance of stock options, stock appreciation
rights, restricted stock units and any other equity-linked compensation), fifty
percent (50%) of the Net Cash Proceeds in an aggregate amount per fiscal year in
excess of $25,000,000 received by such Borrower Party or such Subsidiary from
all such issuances shall be paid within two (2) Business Days of receipt of the
proceeds thereof by such Borrower Party or such Subsidiary to the Lenders as a
mandatory prepayment of the Obligations; provided, that no prepayment shall be
required with the Net Cash Proceeds of any issuance of Equity Interests to the
extent such Net Cash Proceeds are applied to prepay the Subordinated Notes as
permitted under Section 8.17, and such Net Cash Proceeds shall be, to the same
extent, excluded from the calculation of the aggregate Net Cash Proceeds
received per fiscal year. Notwithstanding the foregoing, unless an Event of
Default shall have occurred and be continuing or would result therefrom, the
Borrower Parties may elect to apply such Net Cash Proceeds from any such
issuance toward Permitted Acquisitions and/or permitted Capital Expenditures, so
long as the Borrower Parties (a)(i) notify the Administrative Agent in writing
on or prior to the date any payment thereof would have been required hereunder
of the intent to apply such Net Cash Proceeds toward Permitted Acquisitions
and/or permitted Capital Expenditures, (ii) identify the target of such
Permitted Acquisition or the intended Capital Expenditures and (iii) confirm
that such Net Cash Proceeds have been deposited into a Blocked Account, which
Net Cash Proceeds when so deposited (A) shall constitute Collateral, securing
the payment of the Obligations then outstanding, (B) may be withdrawn by the
applicable Borrower Party solely to use in connection with such Permitted
Acquisitions and/or permitted Capital Expenditures, and (C) shall, upon the
Administrative Agent’s request following the occurrence and during the
continuance of an Event of Default, be applied (or an amount equal to such Net
Cash Proceeds shall be applied) to the prepayment of the Obligations as set
forth above and (b) deliver a certificate from the Borrower to the
Administrative Agent that states that the Borrower Parties have applied such Net
Cash Proceeds toward such Permitted Acquisitions and/or permitted Capital
Expenditures within 90 days of the date of such issuance. If and to the extent
such Net Cash Proceeds are not fully applied during such period, an amount equal
to such remaining Net Cash Proceeds is required to be applied to prepay the
Obligations immediately upon the expiration of such period.

(ii) In the event that, after the Agreement Date, any Borrower Party or any
Subsidiary of a Borrower Party shall incur any Funded Debt other than Funded
Debt permitted under Section 8.1, one hundred percent (100%) of the Net Cash
Proceeds received by any Borrower Party or such Subsidiary from such incurrence
shall be paid within one (1) Business Day of receipt of the proceeds thereof by
such Borrower Party to the Lenders as a mandatory prepayment of the Obligations.

 

35



--------------------------------------------------------------------------------

(iii) One hundred percent (100%) of the Net Cash Proceeds from any sale,
transfer, assignment or other disposition, whether voluntary, as a result of any
enforcement action by any member of the Lender Group or otherwise (other than
with respect to the sale, transfer or disposition of assets permitted under
clauses (i) and (ii) of Section 8.7(b)), or casualty or condemnation loss of any
Collateral or other assets of any Borrower Party shall be paid within two
(2) Business Days of receipt thereof by any Borrower Party as a mandatory
prepayment of the Obligations. Notwithstanding the foregoing, unless an Event of
Default shall have occurred and be continuing or would result therefrom, the
Borrower Parties may elect to reinvest Net Cash Proceeds from any such sale,
transfer, assignment or other disposition or any such casualty or condemnation
loss of any Collateral or such other assets, so long as the Borrower Parties
(a)(i) notify the Administrative Agent in writing on or prior to the date any
payment thereof would have been required hereunder of the intent to reinvest
such Net Cash Proceeds in similar assets for the business of a Borrower Party
(which assets shall be consistent with the assets utilized by such Borrower
Party in the ordinary course of its business) and identifies the long-term
assets which shall constitute such reinvestment within 180 days of the date of
such sale or receipt of insurance proceeds and (ii) confirm that such Net Cash
Proceeds have been deposited into a Blocked Account, which Net Cash Proceeds
when so deposited (A) shall constitute Collateral, securing the payment of the
Obligations then outstanding, (B) may be withdrawn by the applicable Borrower
Party solely to reinvest in such identified long-term assets that are useful in
the business of such Borrower Party and (C) shall, upon the Administrative
Agent’s request following the occurrence and during the continuance of an Event
of Default, be applied (or an amount equal to such Net Cash Proceeds shall be
applied) to the prepayment of the Obligations as set forth above and (b) deliver
a certificate from the Borrower to the Administrative Agent that states that the
Borrower Parties have reinvested such Net Cash Proceeds in the business of a
Borrower Party within 180 days of the date of such sale or receipt of insurance
proceeds (the “Net Cash Proceeds Reinvestment Period”). If and to the extent
such Net Cash Proceeds are not fully reinvested during the Net Cash Proceeds
Reinvestment Period, an amount equal to such remaining Net Cash Proceeds is
required to be applied to prepay the Obligations immediately upon the expiration
of the Net Cash Proceeds Reinvestment Period.

(iv) One hundred percent (100%) of the Extraordinary Receipts in excess of
$2,500,000 in the aggregate in any fiscal year received by any Borrower Party or
any of its Subsidiaries shall be paid within five (5) Business Days of receipt
thereof by the Borrower Parties to the Lenders as a mandatory prepayment of the
Obligations. Notwithstanding the foregoing, unless an Event of Default shall
have occurred and be continuing or would result therefrom, the Borrower Parties
may elect to reinvest amounts constituting Extraordinary Receipts under clause
(a), (b) or (d) of the definition thereof, so long as the Borrower Parties
(a)(i) notify the Administrative Agent in writing on or prior to the date any
payment thereof would have been required hereunder of the intent to reinvest
such Extraordinary Receipts in the business of a Borrower Party and identifies
the long-term assets which shall constitute such reinvestment within 180 days of
the date of receipt of such proceeds and (ii) confirm that such Extraordinary
Receipts have been deposited into a

 

36



--------------------------------------------------------------------------------

Blocked Account, which Extraordinary Receipts when so deposited (A) shall
constitute Collateral, securing the payment of the Obligations then outstanding,
(B) may be withdrawn by the applicable Borrower Party solely to reinvest in such
identified long-term assets that are useful in the business of such Borrower
Party and (C) shall, upon the Administrative Agent’s request following the
occurrence and during the continuance of an Event of Default, be applied (or an
amount equal to such Extraordinary Receipts shall be applied) to the prepayment
of the Obligations as set forth above and (b) deliver a certificate from the
Borrower to the Administrative Agent that states that the Borrower Parties have
reinvested such Extraordinary Receipts in the business of a Borrower Party
within 180 days of the date of receipt of such proceeds (the “Extraordinary
Receipts Reinvestment Period”). If and to the extent such Extraordinary Receipts
are not fully reinvested during the Extraordinary Receipts Reinvestment Period,
an amount equal to such remaining Extraordinary Receipts is required to be
applied to prepay the Obligations immediately upon the expiration of the
Extraordinary Receipts Reinvestment Period.

(v) On the date that is ten (10) Business Days after the earlier of (A) the date
on which the annual audited financial statements for any fiscal year (commencing
with the fiscal year ending December 31, 2016) are delivered pursuant to
Section 7.2, or (B) the date on which such financial statements were required to
be delivered pursuant to Section 7.2 (the “ECF Prepayment Date”), the Borrower
Parties shall make a mandatory prepayment of the Obligations in an amount equal
to fifty percent (50%) of the excess of Excess Cash Flow. Each such prepayment
shall be accompanied by a certificate signed by an Authorized Signatory of the
Borrower Parties certifying the manner in which Excess Cash Flow and the
resulting prepayment were calculated, which certificate shall be in form and
substance satisfactory to the Administrative Agent.

(vi) Any payments due under this Section 2.6(c) shall be applied in the manner
set forth in Section 2.10 and shall be subject to any applicable prepayment
premiums set forth herein and in the other Loan Documents. Nothing in this
Section 2.6(c) shall be deemed to allow the Borrower Parties to issue Equity
Interests or incur Funded Debt except as otherwise not prohibited by this
Agreement and the other Loan Documents. Notwithstanding anything contained in
this Section 2.6(c) to the contrary, each Lender shall be permitted in its sole
discretion to decline all or any portion of any mandatory prepayment required
pursuant to the terms hereof.

(d) The Other Obligations. In addition to the foregoing, the Borrower hereby
promises to pay all other Obligations, including, without limitation, the
principal amount of the Loan and interest and fees on the foregoing, as the same
become due and payable hereunder and, in any event, on the Maturity Date.

Section 2.7 Loan Accounts.

(a) The Loan shall be repayable in accordance with the terms and provisions set
forth herein. At the request of any Lender, a Term Loan Note shall be issued by
the Borrower to such Lender and shall be duly executed and delivered by an
Authorized Signatory of the Borrower.

 

37



--------------------------------------------------------------------------------

(b) The Administrative Agent shall open and maintain on its books in the name of
the Borrower a loan account with respect to the Loan and interest thereon (the
“Loan Account”). The Administrative Agent shall debit such Loan Account for the
principal amount of each Advance made by it on behalf of the Lenders, accrued
interest thereon, and all other amounts which shall become due from the Borrower
pursuant to this Agreement and shall credit the Loan Account for each payment
which the Borrower shall make in respect to the Obligations. The records of the
Administrative Agent with respect to such Loan Account shall be conclusive
evidence of the Loan and accrued interest thereon, absent manifest error.

Section 2.8 Manner of Payment.

(a) When Payments Due.

(i) Each payment (including any prepayment) by the Borrower on account of the
principal of or interest on the Loan, fees, and any other amount owed to any
member of the Lender Group under this Agreement or the other Loan Documents
shall be made not later than 2:00 p.m. (New York, New York time) on the date
specified for payment under this Agreement or any other Loan Document to the
Administrative Agent at the Administrative Agent’s Office, for the account of
the Lenders or the Administrative Agent, as the case may be, in Dollars in
immediately available funds. Any payment received by the Administrative Agent
after 2:00 p.m. (New York, New York time) shall be deemed received on the next
Business Day. In the case of a payment for the account of a Lender, the
Administrative Agent will promptly thereafter distribute the amount so received
in like funds to such Lender. If the Administrative Agent shall not have
received any payment from the Borrower as and when due, the Administrative Agent
will promptly notify the Lenders accordingly.

(ii) Except as provided in the definition of Eurodollar Advance Period, if any
payment under this Agreement or any other Loan Document shall be specified to be
made on a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day, and such extension of time shall in such
case be included in computing interest and fees, if any, in connection with such
payment.

(b) Taxes.

(i) Any and all payments of principal and interest, or of any fees or indemnity
or expense reimbursements by any Borrower Party hereunder or under any other
Loan Documents (the “Borrower Party Payments”) shall be made without setoff or
counterclaim and free and clear of and without deduction for any and all current
or future taxes, levies, imposts, deductions, charges or withholdings with
respect to such Borrower Party Payments and all interest, penalties or similar
liabilities with respect thereto (collectively or individually “Taxes”), except
as required by Applicable Law. If any Borrower Party (or any withholding agent
of such Borrower Party) is required to deduct any Taxes from or in respect of
any sum payable to any member of the Lender Group hereunder or under any other
Loan Document, such Borrower Party (or such withholding agent of the Borrower
Party) shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and if such Taxes are Indemnified Taxes, then
the sum payable shall be increased by the Borrower Party by the amount (an
“Additional Amount”) necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.8(b)(i)) such member of the Lender Group shall receive an amount equal
to the sum it would have received had no such deductions been made.

 

38



--------------------------------------------------------------------------------

(ii) Without duplicating the provisions of subsection (i), the Borrower shall
pay to the relevant Governmental Authority in accordance with Applicable Law any
current or future stamp or documentary Taxes or any other excise or property
Taxes, charges or similar levies that arise from any payment made hereunder or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement or any other Loan Document (such Taxes being “Other Taxes”).

(iii) The Borrower shall indemnify each member of the Lender Group for the full
amount of Indemnified Taxes with respect to Borrower Party Payments payable or
paid by such Person, and any reasonable out-of-pocket expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally asserted by the relevant Governmental Authority, but only to the extent
not otherwise reimbursed by the Borrower Party by the payment of any Additional
Amount or paid by the Borrower Party pursuant to Section 2.8(b)(i) or (ii). A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Such indemnification shall be made within
thirty (30) days after the date the Administrative Agent or such member, as the
case may be, makes written demand therefor.

(iv) As soon as practicable after the date of any payment of Taxes or Other
Taxes by the Borrower to the relevant Governmental Authority, the Borrower will
deliver to the Administrative Agent, at its address, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing payment
thereof, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

(v) On or prior to the Agreement Date (or, in the case of any Lender that
becomes a party to this Agreement pursuant to an Assignment and Acceptance, on
or prior to the effective date of such Assignment and Acceptance), and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent, each member of the Lender Group that is not a “United
States person” as defined in Section 7701(a)(30) of the Code (a “Foreign
Lender”) shall provide each of the Administrative Agent and the Borrower with
either (A) two (2) properly executed originals of Internal Revenue Service Form
W-8ECI, Form W-8BEN-E or Form W-8BEN (or any successor forms) prescribed by the
Internal Revenue Service or other documents satisfactory to the Borrower and the
Administrative Agent, as the case may be, certifying (1) as to such Foreign
Lender’s status for purposes of determining exemption from United States
withholding Taxes with respect to all payments to be made to such Foreign Lender
hereunder and under any other Loan Documents or (2) that all payments to be made
to such Foreign Lender hereunder and under any other Loan Documents are subject
to such taxes at a rate reduced by an applicable tax treaty, (B)(1) a
certificate in the form of Exhibit H executed by such Foreign Lender certifying
that such Foreign Lender is not a “bank” and that such Foreign Lender qualifies
for the portfolio interest exemption under Section 881(c) of the Code, and
(2) two (2) properly executed originals of Internal Revenue Service Form
W-8BEN-E or Form W-

 

39



--------------------------------------------------------------------------------

8BEN (or any successor form), in each case, certifying such Lender’s entitlement
to an exemption from United States withholding tax with respect to payments of
interest to be made hereunder or under any other Loan Documents, (C) two
(2) properly executed originals of Internal Revenue Service Form W-8IMY,
together with appropriate forms, certifications and supporting statements or
(D) any other applicable document prescribed by the IRS certifying as to the
entitlement of such Foreign Lender to such exemption from United States
withholding Tax or reduced rate with respect to all payments to be made to such
Foreign Lender under the Loan Documents. Each such Foreign Lender agrees to
provide the Administrative Agent and the Borrower with new forms prescribed by
the Internal Revenue Service upon the expiration or obsolescence of any
previously delivered form, or after the occurrence of any event requiring a
change in the most recent forms delivered by it to the Administrative Agent and
the Borrower.

(vi) On or prior to the Agreement Date (or, in the case of any Lender that
becomes a party to this Agreement pursuant to an Assignment and Acceptance, on
or prior to the effective date of such Assignment and Acceptance), and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent, each member of the Lender Group that is a “United States
person” as defined in Section 7701(a)(30) of the Code (a “U.S. Lender”) shall
provide each of the Administrative Agent and the Borrower with two (2) properly
executed originals of Internal Revenue Service Form W-9 (or any successor form)
certifying that such U.S. Lender is entitled to an exemption from U.S. backup
withholding Tax. Each such U.S. Lender agrees to provide the Administrative
Agent and the Borrower with new forms prescribed by the Internal Revenue Service
upon the expiration or obsolescence of any previously delivered form, or after
the occurrence of any event requiring a change in the most recent forms
delivered by it to the Administrative Agent and the Borrower.

(vii) If a payment made to a Foreign Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such
Foreign Lender fails to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Foreign Lender shall deliver to each of the Administrative
Agent and the Borrower any documentation required under Applicable Law or
reasonably requested by the Administrative Agent and the Borrower sufficient for
the Administrative Agent and the Borrower to comply with their obligations under
FATCA and to determine that such Foreign Lender has complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for the purposes of this clause (vii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(viii) The Administrative Agent shall deliver to the Borrower, on or prior to
the date on which the Administrative Agent becomes an Administrative Agent under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower) such properly completed and executed documentation reasonably
requested by the Borrower as will enable the Borrower to determine whether or
not payments may be made under any Loan Document to the Administrative Agent
without withholding. In addition, the Administrative Agent, if reasonably
requested by the Borrower, shall deliver such other

 

40



--------------------------------------------------------------------------------

documentation prescribed by applicable law or reasonably requested by the
Borrower as will enable the Borrower to determine whether or not the
Administrative Agent is subject to information reporting requirements and to
satisfy any such requirements. Without limiting the generality of the foregoing,
the Administrative Agent shall deliver to the Borrower (A) executed originals of
Form W-9 certifying that the Administrative Agent is exempt from United States
federal backup withholding tax or (B) executed originals of Form W-8IMY
certifying that the Administrative Agent is acting as a “qualified intermediary”
or a “nonqualified intermediary” and accompanied by any required attachments
(including certification documents from each beneficial owner). For purposes of
this Section 2.8(b)(viii), the “Administrative Agent” shall mean the
Administrative Agent in its capacity as such and not in any other capacity (such
as a Lender).

(ix) If any member of the Lender Group determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
as to which it has been indemnified pursuant to this Section 2.8(b) (including
by the payment of Additional Amounts), it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments or Additional
Amounts paid under this Section 2.8(b) with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such member
of the Lender Group and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Borrower, upon the
request of such member of the Lender Group, shall repay to such member of the
Lender Group the amount paid over pursuant to this Section 2.8(b)(ix) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such member of the Lender Group is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.8(b)(ix), in no event will any member of the
Lender Group be required to pay any amount to Borrower pursuant to this
Section 2.8(b)(ix) the payment of which would place the member of the Lender
Group in a less favorable net after-Tax position than the member of the Lender
Group would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or Additional Amounts with respect to such Tax had
never been paid.

(x) Nothing contained in this Section 2.8(b) shall require any member of the
Lender Group to make available to the Borrower any of its tax returns (or any
other information) that it deems confidential or proprietary.

(xi) Each party’s obligations under this Section 2.8(b) shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(xii) If any Lender requests compensation under Section 11.3, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to this
Section 2.8(b), then such Lender shall (at the request of Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches, or affiliates, if, in the

 

41



--------------------------------------------------------------------------------

judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 11.3 or 2.8(b), as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

Section 2.9 Reimbursement. Whenever any Lender shall sustain or incur any
Funding Losses or out-of-pocket expenses in connection with (a) prepayment of
any Eurodollar Advance in whole or in part for any reason or (b) failure by the
Borrower to prepay any Eurodollar Advance after giving notice of its intention
to prepay such Advance, the Borrower agrees to pay to such Lender, promptly upon
such Lender’s demand therefor, an amount sufficient to compensate such Lender
for all such Funding Losses and reasonable documented out-of-pocket expenses.
Such Lender’s determination of the amount of such Funding Losses and
out-of-pocket expenses, absent manifest error, shall be binding and conclusive.

Section 2.10 Application of Payments.

(a) Payments Prior to Event of Default. At all times during which an Event of
Default is not continuing, all amounts received by the Administrative Agent from
the Borrower in respect of the Obligations (other than payments specifically
earmarked for application to certain principal, interest, fees or expenses
hereunder), shall be applied by the Administrative Agent in the following order
of priority:

FIRST, pro rata, to the payment of reasonable out-of-pocket costs and expenses
(including attorneys’ fees) of the Administrative Agent incurred by the
Administrative Agent in connection with the enforcement of the rights of the
Lender Group under the Loan Documents;

SECOND, pro rata, to the payment of any fees then due and payable to the
Administrative Agent hereunder or under any other Loan Document;

THIRD, pro rata, to the payment of all Obligations consisting of accrued fees
and interest then due and payable to the Lenders hereunder;

FOURTH, to the payment of principal then due and payable on the Term Loan (and
any prepayment premiums owing in connection with such payment, if any);

FIFTH, to the payment of principal on the Term Loan then outstanding (and any
prepayment premiums owing in connection with such payment, if any);

SIXTH, pro rata, to the payment of all other Obligations not otherwise referred
to in this Section 2.10(a) then due and payable; and

SEVENTH, upon satisfaction in full of all Obligations, to the Borrower or as
otherwise required by law.

 

42



--------------------------------------------------------------------------------

(b) Payments Subsequent to Event of Default. Notwithstanding anything in this
Agreement or any other Loan Document which may be construed to the contrary,
subsequent to the occurrence and during the continuance of an Event of Default,
payments and prepayments with respect to the Obligations made to the Lender
Group, or any of them, or otherwise received by any member of the Lender Group
(from realization on Collateral or otherwise) shall be distributed in the
following order of priority (subject, as applicable, to Section 2.14):

FIRST, pro rata, to the payment of out-of-pocket costs and expenses (including
reasonable attorneys’ fees) of the Administrative Agent incurred in connection
with the enforcement of the rights of the Lender Group under the Loan Documents;

SECOND, pro rata, to payment of any fees owed to the Administrative Agent
hereunder or under any other Loan Document;

THIRD, pro rata, to the payment of out-of-pocket costs and expenses (including
reasonable attorneys’ fees) of the Lenders incurred in connection with the
enforcement of their respective rights under the Loan Documents;

FOURTH, pro rata, to the payment of all Obligations consisting of accrued fees
and interest payable to the Lenders hereunder;

FIFTH, to the payment of principal on the Term Loan then outstanding (and any
prepayment premiums owing in connection with such payment, if any);

SIXTH, to any other Obligations not otherwise referred to in this
Section 2.10(b); and

SEVENTH, upon satisfaction in full of all Obligations, to the Borrower or as
otherwise required by law.

Section 2.11 Use of Proceeds. The proceeds of the Term Loan shall be used by the
Borrower, to fund a portion of the purchase price of the Closing Date
Acquisition (which amounts will be used to refinance the Existing Debt), to fund
transaction costs associated with the foregoing and the transactions
contemplated hereby, and to provide for the Borrower’s general corporate
purposes, including, without limitation, as set forth on the disbursement
schedule attached as Schedule 2.11. The proceeds of the Loans will not be used
in violation of Anti-Corruption Laws or applicable Sanctions.

Section 2.12 All Obligations to Constitute One Obligation. All Obligations shall
constitute one general obligation of the Borrower and shall be secured by the
Administrative Agent’s security interest (on behalf of, and for the benefit of,
the Lender Group) and Lien upon all of the Collateral, and by all other security
interests and Liens heretofore, now or at any time hereafter granted by any
Borrower Party to the Administrative Agent or any other member of the Lender
Group, to the extent provided in the Security Documents under which such Liens
arise.

Section 2.13 Maximum Rate of Interest. The Borrower and the Lender Group hereby
agree and stipulate that the only charges imposed upon the Borrower for the use
of money in connection with this Agreement are and shall be the specific
interest and fees described in this Article 2 and in any other Loan Document.
The Borrower and the Lender Group further agree and stipulate that all closing
fees, agency fees, syndication fees, facility fees, underwriting fees, default

 

43



--------------------------------------------------------------------------------

charges, late charges, funding or “breakage” charges, increased cost charges,
attorneys’ fees and reimbursement for costs and expenses paid by any member of
the Lender Group to third parties or for damages incurred by the Lender Group,
or any of them, are charges to compensate the Lender Group for underwriting and
administrative services and costs or losses performed or incurred, and to be
performed and incurred, by the Lender Group in connection with this Agreement
and the other Loan Documents. In no event shall the amount of interest and other
charges for the use of money payable under this Agreement exceed the maximum
amounts permissible under any law that a court of competent jurisdiction shall,
in a final determination, deem applicable. The Borrower and the Lender Group, in
executing and delivering this Agreement, intend to agree to the extent permitted
by Applicable Law upon the rate or rates of interest and other charges for the
use of money and manner of payment stated within it; provided, however, that,
anything contained in this Agreement to the contrary notwithstanding, if the
amount of such interest and other charges for the use of money or manner of
payment exceeds the maximum amount allowable under Applicable Law, then, ipso
facto as of the Agreement Date, the Borrower is and shall be liable only for the
payment of such maximum amount as allowed by law, and payment received from the
Borrower in excess of such legal maximum amount, whenever received, shall be
applied first to reduce the principal balance of the Loan (but without the
imposition of any prepayment premium), second to the payment of all other
Obligations then due and payable, and finally if such excess is greater than the
foregoing, the Lender Group shall promptly refund the remainder thereof to the
Borrower Parties.

Section 2.14 Pro Rata Treatment.

(a) Advances. Each Advance with respect to the Term Loan from the Lenders under
this Agreement shall be made pro rata on the basis of their respective
Commitment Ratios.

(b) Payments. Each payment and prepayment of the principal of the Term Loan and
each payment of interest on the Term Loan received from the Borrower shall be
made by the Administrative Agent to the Lenders pro rata on the basis of their
respective unpaid principal amounts thereof outstanding immediately prior to
such payment or prepayment. If any Lender shall obtain any payment (whether
involuntary, through the exercise of any right of set-off or otherwise) on
account of the Term Loan (other than (x) any payment received by a Lender as
consideration for the assignment of a sale of a participation in any of its Term
Loan to any assignee or Participant or (y) as otherwise expressly provided
elsewhere herein) in excess of its ratable share of the Term Loan under its
applicable Commitment Ratio, such Lender shall forthwith purchase from the other
Lenders such participation in such Loan made by them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery without interest thereon unless
the Lender obligated to repay such amount is required to pay interest. The
Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.14(b) may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

 

44



--------------------------------------------------------------------------------

ARTICLE 3.

GUARANTY

Section 3.1 Guaranty.

(a) Each Guarantor hereby absolutely, unconditionally and irrevocably guarantees
to the Administrative Agent, for the benefit of the Lender Group, the full and
prompt payment when due, whether at stated maturity or earlier, by reason of
acceleration, mandatory prepayment or otherwise in connection with any Loan
Document, of the Obligations (whether existing on the Agreement Date or
hereinafter incurred or created), including, without limitation, any interest
thereon (including, without limitation, interest as provided in this Agreement,
accruing after the filing of a petition initiating any Insolvency Proceedings,
whether or not such interest accrues or is recoverable against the Borrower
after the filing of such petition for purposes of the Bankruptcy Code or is an
allowed claim in such proceeding). All costs and expenses, including, without
limitation, attorneys’ fees and expenses, incurred by the Administrative Agent
in obtaining performance of or collecting payments due under this Guaranty shall
be deemed part of the Obligations Guaranteed hereby.

(b) Regardless of whether any proposed guarantor or any other Person shall
become in any other way responsible to the Lender Group, or any of them, for or
in respect of the Obligations or any part thereof, and regardless of whether or
not any Person now or hereafter is responsible to the Lender Group, or any of
them, for the Obligations or any part thereof, whether under this Guaranty or
otherwise and shall cease to be so liable, each Guarantor hereby declares and
agrees that this Guaranty shall be a joint and several obligation of each
Guarantor, shall be a continuing guaranty, and shall be operative and binding
until the Obligations shall have been indefeasibly paid in full in cash and the
Commitment shall have been terminated.

(c) Each Guarantor absolutely, unconditionally and irrevocably waives any and
all right to assert any defense (other than the defense of payment in cash in
full, to the extent of its obligations hereunder, or a defense that such
Guarantor’s liability is limited as provided in Section 3.1(g)), set-off,
counterclaim or cross-claim of any nature whatsoever with respect to this
Guaranty or the obligations of the Guarantors under this Guaranty or the
obligations of any other Person or party (including, without limitation, the
Borrower) relating to this Guaranty or the obligations of any of the Guarantors
under this Guaranty or otherwise with respect to the Obligations in any action
or proceeding brought by the Administrative Agent or any other member of the
Lender Group to collect the Obligations or any portion thereof, or to enforce
the obligations of any of the Guarantors under this Guaranty, including as a
result of any of the following: (i) the invalidity or unenforceability of any
obligation of the Borrower or any other Guarantor under any Loan Document or any
other agreement or instrument relating thereto (including any amendment, consent
or waiver thereto), or any security for, or other guaranty of, the Obligations
or any part thereof, or the lack of perfection or continuing perfection or
failure of priority in any security for the Obligations or any part thereof,
including any Lien on, or the preservation of any rights with respect to, any
Collateral, (ii) the absence of (A) any attempt to collect any Obligation or any
part thereof from the Borrower or any other Guarantor or any other action to
enforce the same or (B) any action to enforce any Loan Document or Lien
thereunder, (iii) any workout, insolvency, bankruptcy proceeding,
reorganization, arrangement, liquidation or dissolution by or against the
Borrower, any other Guarantor or any of the Borrower’s other Subsidiaries or any
procedure,

 

45



--------------------------------------------------------------------------------

agreement, order, stipulation, election, action or omission thereunder,
including any discharge or disallowance of, or bar or stay against collecting,
any Obligation (or any interest thereon), in or as a result of any such
proceeding or (iv) any foreclosure, whether or not through judicial sale, and
any other sale or disposition of any Collateral or any election following the
occurrence of an Event of Default by any member of the Lender Group to proceed
separately against the Collateral in accordance with such member’s rights under
any Applicable Law.

(d) The Lender Group, or any of them, may from time to time, without notice to
or demand upon any Guarantor and without exonerating or releasing any Guarantor
in any way under this Guaranty and without incurring any liability hereunder,
(i) take such further or other security or securities for the Obligations or any
part thereof as they may deem proper, (ii) release, discharge, abandon or
otherwise deal with or fail to deal with any Guarantor of the Obligations or any
security or securities therefor or any part thereof now or hereafter held by the
Lender Group, or any of them, (iii) amend, modify, extend, accelerate or waive
in any manner any of the provisions, terms, or conditions of the Obligations or
the Loan Documents, all as they may consider expedient or appropriate in their
sole discretion, (iv) refund at any time any payment received by any member of
the Lender Group in respect of any Obligation, (v) apply to the Obligations any
sums by whomever paid or however realized to any Obligation in such order as
provided in Section 2.10, (v) add, release or substitute any one or more other
Guarantors, makers or endorsers of any Obligation or any part thereof or
(vi) otherwise deal in any manner with the Borrower or any other Guarantor,
maker or endorser of any Obligation or any part thereof. Without limiting the
generality of the foregoing, or of Section 3.1(e), it is understood that the
Lender Group, or any of them, may, without exonerating or releasing any
Guarantor, sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, surrender, exchange,
affect, impair or otherwise alter or abstain from taking advantage of any
security for the Obligations and accept or make any compositions or
arrangements, and realize upon any security for the Obligations when, and in
such manner, and with or without notice, all as such Person may deem expedient.

(e) Each Guarantor acknowledges and agrees that no change in the nature or terms
of the Obligations or any of the Loan Documents, or other agreements,
instruments or contracts evidencing, related to or attendant with the
Obligations (including any novation), shall discharge all or any part of the
liabilities and obligations of such Guarantor pursuant to this Guaranty; it
being the purpose and intent of the Guarantors and the Lender Group that the
covenants, agreements and all liabilities and obligations of each Guarantor
hereunder are absolute, unconditional and irrevocable under any and all
circumstances. Without limiting the generality of the foregoing, each Guarantor
agrees that, until each and every one of the covenants and agreements of this
Guaranty is fully performed, and without possibility of recourse, whether by
operation of law or otherwise, such Guarantor’s undertakings hereunder shall not
be released, in whole or in part, by any action or thing which might, but for
this paragraph of this Guaranty, be deemed a legal or equitable discharge of a
surety or guarantor, or by reason of any waiver, omission of the Lender Group,
or any of the, or their failure to proceed promptly or otherwise, or by reason
of any action taken or omitted by the Lender Group, or any of them, whether or
not such action or failure to act varies or increases the risk of, or affects
the rights or remedies of, such Guarantor or by reason of any further dealings
between the Borrower, on the one hand, and any member of the Lender Group, on
the other hand, or any other guarantor or surety, and such Guarantor hereby
expressly waives and surrenders any defense to its liability hereunder, or any
right of counterclaim or offset of any nature or description which it may have
or may exist based upon, and shall be deemed to have consented to, any of the
foregoing acts, omissions, things, agreements or waivers.

 

46



--------------------------------------------------------------------------------

(f) [Reserved.]

(g) The creation or existence from time to time of Obligations in excess of the
amount committed to or outstanding on the date of this Guaranty is hereby
authorized, without notice to any Guarantor, and shall in no way impair or
affect this Guaranty or the rights of the Lender Group herein. It is the
intention of each Guarantor and the Administrative Agent that each Guarantor’s
obligations hereunder shall be, but not in excess of, the Maximum Guaranteed
Amount (as herein defined). The “Maximum Guaranteed Amount”, with respect to any
Guarantor, shall mean the maximum amount which could be paid by such Guarantor
without rendering this Guaranty void or voidable as would otherwise be held or
determined by a court of competent jurisdiction in any action or proceeding
involving any state or Federal bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to the
insolvency of debtors.

(h) Upon the bankruptcy or winding up or other distribution of assets of the
Borrower, or of any surety or guarantor (other than the applicable Guarantor)
for any Obligations of the Borrower to the Lender Group, or any of them, the
rights of the Administrative Agent against any Guarantor shall not be affected
or impaired by the omission of any member of the Lender Group to prove its
claim, or to prove the full claim, as appropriate, against the Borrower, or any
other Borrower or any such other guarantor or surety, and the Administrative
Agent may prove such claims as it sees fit and may refrain from proving any
claim and in its discretion may value as it sees fit or refrain from valuing any
security held by it without in any way releasing, reducing or otherwise
affecting the liability to the Lender Group of each of the Guarantors.

(i) Each Guarantor hereby absolutely, unconditionally and irrevocably expressly
waives and agrees not to assert any claim or defense, set-off or counterclaim
based on, except to the extent such waiver would be expressly prohibited by
Applicable Law, the following: (i) notice of acceptance of this Guaranty,
(ii) notice of the existence or creation of all or any of the Obligations,
(iii) presentment, demand, notice of dishonor, protest and all other notices
whatsoever (other than notices expressly required hereunder or under any other
Loan Document to which any Guarantor is a party), (iv) all diligence in
collection or protection of or realization upon the Obligations or any part
thereof, any obligation hereunder, or any security for any of the foregoing,
(v) all rights to enforce any remedy which the Lender Group, or any of them, may
have against the Borrower and (vi) until the Obligations shall have been paid in
full in cash, all rights of subrogation, indemnification, contribution and
reimbursement from the Borrower for amounts paid hereunder and any benefit of,
or right to participate in, any collateral or security now or hereinafter held
by the Lender Group, or any of them, in respect of the Obligations. If a claim
is ever made upon any member of the Lender Group for the repayment or recovery
of any amount or amounts received by such Person in payment of any of the
Obligations and such Person repays all or part of such amount by reason of
(A) any judgment, decree or order of any court or administrative body having
jurisdiction over such Person or any of its property, or (B) any settlement or
compromise of any such claim effected by such Person with any such claimant,
including the Borrower, then in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon such
Guarantor, notwithstanding any

 

47



--------------------------------------------------------------------------------

revocation hereof or the cancellation of any promissory note or other instrument
evidencing any of the Obligations, and such Guarantor shall be and remain
obligated to such Person hereunder for the amount so repaid or recovered to the
same extent as if such amount had never originally been received by such Person.

(j) This Guaranty is a continuing guaranty of the Obligations and all
liabilities to which it applies or may apply under the terms hereof and shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay by any member of the Lender Group in the exercise of any right, power,
privilege or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Administrative Agent of any right or remedy shall preclude other
or further exercise thereof or the exercise of any other right or remedy and no
course of dealing between any Guarantor and any member of the Lender Group shall
operate as a waiver thereof. No action or inaction by any member of the Lender
Group permitted hereunder shall in any way impair or affect this Guaranty. For
the purpose of this Guaranty, the Obligations shall include, without limitation,
all Obligations of the Borrower to the Lender Group, notwithstanding any right
or power of any third party, individually or in the name of the Borrower and the
Lender Group, or any of them, to assert any claim or defense as to the
invalidity or unenforceability of any such Obligation, and no such claim or
defense shall impair or affect the obligations of any Guarantor hereunder.

(k) This is a guaranty of payment and not of collection. In the event the
Administrative Agent makes a demand upon any Guarantor in accordance with the
terms of this Guaranty, such Guarantor shall be held and bound to the
Administrative Agent directly as debtor in respect of the payment of the amounts
hereby Guaranteed.

(l) Each Subsidiary Guarantor is a direct or indirect wholly owned Domestic
Subsidiary of the Parent, and each Subsidiary Guarantor is either a direct or
indirect wholly owned Domestic Subsidiary of the Borrower or is an Affiliate of
the Borrower. Each Guarantor expressly represents and acknowledges that any
financial accommodations by the Lender Group to the Borrower, including, without
limitation, the extension of credit, are and will be of direct interest, benefit
and advantage to such Guarantor.

(m) Each Guarantor shall be entitled to subrogation and contribution rights from
and against the Borrower to the extent any Guarantor is required to pay to any
member of the Lender Group any amount in excess of the Loan advanced directly
to, or other Obligations incurred directly by, such Guarantor or as otherwise
available under Applicable Law; provided, however, that such subrogation and
contribution rights are and shall be subject to the terms and conditions of this
Section 3.1. The payment obligation of a Guarantor to any other Guarantor under
any Applicable Law regarding contribution rights among co-obligors or otherwise
shall be subordinate and subject in right of payment to the prior indefeasible
payment in full in cash of the obligations of such Guarantor under the other
provisions of this Guaranty, and such Guarantor shall not exercise any right or
remedy with respect to such rights until indefeasible payment and satisfaction
in full in cash of all such obligations. Notwithstanding anything to the
contrary contained in this Guaranty, no Guarantor shall exercise any rights of
subrogation, contribution, indemnity, reimbursement or other similar rights
against, nor shall proceed or seek recourse against or with respect to any
property or asset of, the Borrower, any other Guarantor or any other guarantor
(including after the indefeasible payment in full in cash of the Obligations),
if all or any portion of the Obligations have been satisfied in connection with
an exercise of remedies in respect of the Equity Interests of the Borrower, any
other Guarantor or any other guarantor whether pursuant to the Security
Agreement or otherwise.

 

48



--------------------------------------------------------------------------------

Section 3.2 Special Provisions Applicable to Subsidiary Guarantors.

(a) Pursuant to Section 6.20 of this Agreement, any new Domestic Subsidiary of
the Borrower (other than an Excluded Subsidiary or an Unrestricted Subsidiary)
is required to enter into this Agreement by executing and delivering to the
Administrative Agent a Guaranty Supplement. Upon the execution and delivery of a
Guaranty Supplement by such new Domestic Subsidiary, such Domestic Subsidiary
shall become a Guarantor and Borrower Party hereunder with the same force and
effect as if originally named as a Guarantor or Borrower Party herein. The
execution and delivery of any Guaranty Supplement (or any other supplement to
any Loan Document delivered in connection therewith) adding an additional
Guarantor as a party to this Agreement or any other applicable Loan Document
shall not require the consent of any other party hereto. The rights and
obligations of each party hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor hereunder.

ARTICLE 4.

CONDITIONS PRECEDENT

Section 4.1 Conditions Precedent to Term Loan. The obligations of the Lenders to
undertake the Commitment and to make the Term Loan on the Agreement Date are
subject to the prior fulfillment of each of the following conditions:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:

(i) This duly executed Agreement;

(ii) The Security Agreement, duly executed by the Borrower Parties, together
with UCC financing statements related thereto, certificates representing all of
the certificated Equity Interests of the pledged Subsidiaries of the Borrower
Parties, and all other original Collateral to be delivered to the Administrative
Agent pursuant to the Security Agreement, and transfer powers with respect
thereto duly endorsed in blank;

(iii) A Trademark Security Agreement and a Patent Security Agreement, each duly
executed by Fluent, LLC;

(iv) The Direction Letter duly executed by the Borrower;

(v) The Master Intercompany Subordinated Note duly executed by the parties
thereto;

(vi) Reserved;

(vii) The legal opinion of Akerman, LLP, counsel to the Borrower Parties,
addressed to the Lender Group;

 

49



--------------------------------------------------------------------------------

(viii) With respect to each Borrower Party, a loan certificate signed by the
secretary or assistant secretary of such Person (or, in the case of a Person
that is a partnership, the general partner of such Person or, in the case of a
Person that is a limited liability company, the members or manager, as
appropriate, of such Person), in form and substance satisfactory to the
Administrative Agent, including a certificate of incumbency with respect to each
Authorized Signatory of such Person, together with appropriate attachments which
shall include the following: (A) a copy of the certificate of incorporation or
formation of such Person, certified (other than as to the Articles of Merger of
the Target Borrower and Ultimate Borrower) to be true, complete and correct by
the Secretary of State of the State of such Person’s incorporation or formation
within 3 days of the Agreement Date, (B) a true, complete and correct copy of
the by-laws, partnership agreement or operating agreement of such Person, (C) a
true, complete and correct copy of the resolutions of such Person (or its
general partner, members or manager, as applicable) authorizing the execution,
delivery and performance by such Person of the Loan Documents and, with respect
to Borrower, authorizing the borrowings hereunder, and (D) certificates of good
standing from such Person’s jurisdiction of formation, dated within 3 days of
the Agreement Date, and each other jurisdiction in which such Person does
business, dated within 30 days of the Agreement Date;

(ix) Parent and its Subsidiaries’ projected financial statements for fiscal
years 2016, 2017 and 2018, including an income statement, balance sheet and
statement of cash flows for each such fiscal year;

(x) Certificates of insurance and additional insured and loss payable
endorsements, as applicable, with respect to the Borrower Parties and copies of
all insurance policies of the Borrower Parties, in each case, meeting the
requirements of Section 6.5;

(xi) Reserved;

(xii) Pay-off and/or release letters, termination statements, canceled mortgages
and the like required by the Administrative Agent in connection with the removal
of any Liens (other than Permitted Liens), including, without limitation, all
tax liens, against the assets of the Borrower Parties, the repayment of Existing
Debt or the release of a Borrower Party from a Guaranty;

(xiii) Lien search results with respect to the Borrower Parties from all
appropriate jurisdictions and filing offices;

(xiv) Evidence satisfactory to the Administrative Agent that the Liens granted
pursuant to the Security Documents will be first priority perfected Liens on the
Collateral (subject only to Permitted Liens);

(xv) Payment of all fees and expenses payable to the Lender Group and the
Affiliates of the members of the Lender Group in connection with the Loan
Documents;

(xvi) A solvency certificate executed by the chief financial officer of each of
the Borrower Parties regarding the solvency and financial condition of each
Borrower Party, after giving effect to the transactions contemplated herein
including the making of the Term Loan on the Agreement Date;

 

50



--------------------------------------------------------------------------------

(xvii) A closing certificate executed by an Authorized Signatory of the
Borrower, certifying as to the satisfaction of the closing conditions contained
herein and attaching a fully executed copy of each Related Agreement, in each
case together with all related exhibits and schedules;

(xviii) A duly executed Term Loan Note to the order of each Lender requesting a
promissory note in the amount of such Lender’s Commitment Ratio of the
Commitment;

(xix) The Subordination Agreement duly executed by all parties thereto;

(xx) The Fee Letter duly executed by the Borrower;

(xxi) [Reserved]; and

(xxii) All such other certificates, agreements, reports, statements, opinions of
counsel or other documents as the Administrative Agent may request, certified,
as applicable and if so requested, by an appropriate governmental official or an
Authorized Signatory.

(b) The Lender Group shall have received evidence satisfactory to it that no
change in the business, assets, management, operations, financial condition or
prospects of the Borrower Parties and their Subsidiaries or the laws regulating
the business of the Borrower Parties shall have occurred since December 31,
2014, which change has had or could reasonably be expected to have a Materially
Adverse Effect (but excluding any such change that results directly from the
discontinuance of the operations of Parent and its Subsidiaries in China prior
to the Agreement Date), and the Lender Group shall have received a certificate
of an Authorized Signatory of the Borrower so stating.

(c) The Lender Group shall have received the financial statements described in
Section 5.1(k), each in form and substance satisfactory to the members of the
Lender Group.

(d) The Lender Group shall have received evidence satisfactory to them that all
material Necessary Authorizations are in full force and effect and are not
subject to any pending or threatened reversal or cancellation and that no
Default exists, after giving effect to the making of the Term Loan hereunder,
and the Lender Group shall have received a certificate of an Authorized
Signatory of the Borrower so stating.

(e) The Administrative Agent shall have received UCC financing statements naming
each Borrower Party as a debtor and naming the Administrative Agent as secured
party in form for filing in all appropriate jurisdictions, in such form as shall
be satisfactory to the Administrative Agent (with the filing thereof to occur
upon the effectiveness of this Agreement).

(f) The Lender Group shall have completed such other business and legal due
diligence with respect to the Borrower Parties and the results thereof shall be
acceptable to each member of the Lender Group, in its sole discretion,
including, without limitation, with respect to financial performance,
capitalization of the Borrower Parties and applicable bank regulatory, “know
your customer,” and anti-money laundering matters including, for the avoidance
of doubt, with respect to the USA Patriot Act and Sanctions.

 

51



--------------------------------------------------------------------------------

(g) The Lender Group shall have completed background checks with respect to
certain key officers of the Borrower Parties and such background checks shall be
satisfactory to each member of the Lender Group.

(h) The Administrative Agent shall have received evidence that the Subordinated
Notes have been issued, the proceeds of the Subordinated Notes have been
received by the Borrower, and the Subordinated Notes are in full force and
effect as of the Agreement Date.

(i) All of the representations and warranties of the Borrower Parties under this
Agreement and the other Loan Documents shall be true and correct in all material
respects (without duplication of any materiality qualifier contained herein or
therein, as applicable) both before and after giving effect to the application
of the proceeds of the Term Loan on the Agreement Date.

(j) There shall not exist, on the date of the Advance of the Term Loan and after
giving effect thereto, a Default or Event of Default.

(k) The Borrower Parties shall have disclosed to the Lender Group the substance
of all material events and other circumstances relating to any defaults known to
Borrower Parties as to any Material Contract in existence as of the Agreement
Date.

(l) The Closing Date Acquisition shall have closed in the manner contemplated by
the Purchase Agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent. The Administrative Agent shall have
received evidence that a minimum of $25,000,000 in cash common equity has been
contributed to the Borrower.

(m) The Administrative Agent shall have received evidence that the Employment
Agreements are in full force and effect as of the Agreement Date.

(n) The ratio of (i) Funded Debt of the Borrower and its Subsidiaries as of the
Agreement Date to (ii) EBITDA of the Borrower and its Subsidiaries for the
12-month period ended as of September 30, 2015 shall not exceed 4.00 to 1.00, as
certified to the Lender Group (with back-up calculations satisfactory to the
Administrative Agent) by an Authorized Signatory.

Section 4.2 [Reserved].

Section 4.3 Conditions Precedent to Incremental Term Loan Commitments. The
obligations of the Lenders to make one or all Incremental Term Loan Commitments
available to the Borrower are subject in each case to the prior fulfillment of
each of the following conditions, in each case as of the date the proposed
Incremental Term Loan Commitments take effect:

(a) the financial performance of the Borrower Parties for the twelve-month
period ended as of the most recent month-end is consistent with the projected
financial performance of the Borrower Parties for such period, as set forth in
the projections most recently delivered to the Administrative Agent pursuant to
Section 4.1(a)(ix) or Section 7.6(c), as the case may be;

 

52



--------------------------------------------------------------------------------

(b) the Borrower Parties shall be in compliance on a pro forma basis after
giving effect to any funding of Loans under the applicable Incremental Term Loan
Commitment and the use of proceeds thereof with the financial covenants set
forth in Sections 8.8, 8.9, 8.10 and 8.12 of this Agreement;

(c) the Borrower Parties, and any Subsidiary of a Borrower Party, shall continue
to engage in business of the industry and type as generally conducted by it as
of the Agreement Date, and shall be in compliance with the covenant set forth in
Section 8.13;

(d) the Borrower Parties shall have prepared and delivered to the Administrative
Agent at least 30 days in advance of the proposed borrowing (or such shorter
period as the Administrative Agent may approve in its sole discretion), a
written proposal for the Administrative Agent and the Lender Group detailing the
proposed use of the proceeds of the requested Incremental Term Loan Commitment,
which proposal shall be in form and substance acceptable to the Administrative
Agent (and shall include, without limitation, a detailed summary of the terms
and conditions to any contemplated Permitted Acquisition, projected cash flows
therefor, projected financial performance and liquidity forecast, pro forma for
the Loans funded under the Incremental Term Loan Commitment) and shall have been
consented to in writing by the Administrative Agent and those Lenders agreeing
to make such Incremental Term Loan Commitments, in each case acting in their
respective sole discretion;

(e) the Administrative Agent shall be satisfied with the due diligence it shall
have conducted in respect of the proposed use of the proceeds of the applicable
Incremental Term Loan Commitment (including with respect to the target (or
target assets) of any Permitted Acquisition);

(f) all of the representations and warranties of the Borrower Parties under this
Agreement and the other Loan Documents shall be true and correct in all material
respects (without duplication of any materiality qualifier contained herein or
therein, as applicable) both before and after giving effect to the application
of the proceeds of the Loans; and

(g) no Default or Event of Default would result from the funding of Loans under
the applicable Incremental Term Loan Commitment or the use of proceeds thereof.

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

Section 5.1 General Representations and Warranties. In order to induce the
Lender Group to enter into this Agreement and to extend the Loan, each Borrower
Party hereby represents, and warrants that:

(a) Organization; Power; Qualification. Each Borrower Party and each Subsidiary
of a Borrower Party (i) is a corporation, partnership or limited liability
company duly organized, validly existing, and in active status or good standing
under the laws of its state of incorporation or

 

53



--------------------------------------------------------------------------------

formation, (ii) has the corporate or other company power and authority to own or
lease and operate its properties and to carry on its business as now being and
hereafter proposed to be conducted, and (iii) is duly qualified and is in active
status or good standing as a foreign corporation or other company, and
authorized to do business, in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization, except, in the case of clauses (ii) and (iii), to the extent the
failure to do so could not reasonably be expected to have a Materially Adverse
Effect.

(b) Authorization; Enforceability. Each Borrower Party has the power and has
taken all necessary action, corporate or otherwise, to authorize it to execute,
deliver, and perform its obligations under this Agreement and each of the other
Loan Documents to which it is a party in accordance with the terms thereof and
to consummate the transactions contemplated hereby and thereby. Each of this
Agreement and each other Loan Document to which a Borrower Party is a party has
been duly executed and delivered by such Borrower Party, and is a legal, valid
and binding obligation of such Borrower Party, enforceable in accordance with
its terms except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditor’s rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

(c) Partnerships; Joint Ventures; Subsidiaries. Except as disclosed on Schedule
5.1(c)-1, as of the Agreement Date, no Borrower Party or any Subsidiary of a
Borrower Party has any Subsidiaries. As of the Agreement Date, no Borrower Party
or any Subsidiary of a Borrower Party is a partner or joint venturer in any
partnership or joint venture other than (i) the Subsidiaries listed on Schedule
5.1(c)-1 and (ii) the partnerships and joint ventures (that are not
Subsidiaries) listed on Schedule 5.1(c)-2. Schedule 5.1(c)-1 and Schedule
5.1(c)-2 set forth, for each Person set forth thereon, a complete and accurate
statement of (i) the percentage ownership of each such Person by the applicable
Borrower Party or Subsidiary of a Borrower Party as of the Agreement Date,
(ii) the state or other jurisdiction of incorporation or formation, as
appropriate, of each such Person as of the Agreement Date, (iii) each state in
which each such Person is qualified to do business as of the Agreement Date and
(iv) all of each Borrower Party’s trade names, trade styles or doing business
forms which such Person has used or under which such Person has transacted
business during the five (5) year period immediately preceding the Agreement
Date.

(d) Capital Stock and Related Matters. The authorized Equity Interests as of the
Agreement Date of each Borrower Party and each Subsidiary of a Borrower Party
and the number of shares or units of such Equity Interests that are issued and
outstanding as of the Agreement Date are as set forth on Schedule 5.1(d). All of
the shares or units of such Equity Interests in each Borrower Party and each
Subsidiary of a Borrower Party that are issued and outstanding have been duly
authorized and validly issued and are fully paid and non-assessable. None of
such Equity Interests in each Borrower Party and each Subsidiary of a Borrower
Party have been issued in violation of the Securities Act, or the securities,
“Blue Sky” or other Applicable Laws of any applicable jurisdiction. As of the
Agreement Date, the Equity Interests of each such Borrower Party and each such
Subsidiary of a Borrower Party are owned by the parties listed on Schedule
5.1(d) in the amounts set forth on such schedule and a description of the Equity
Interests of each such party is listed on Schedule 5.1(d). Except as described
on Schedule 5.1(d), as of the Agreement Date, no Borrower Party or any
Subsidiary of a Borrower Party has outstanding any

 

54



--------------------------------------------------------------------------------

stock or securities convertible into or exchangeable for any shares or units of
its Equity Interests, nor are there any preemptive or similar rights to
subscribe for or to purchase, or any other rights to subscribe for or to
purchase, or any options for the purchase of, or any agreements providing for
the issuance (contingent or otherwise) of, or any calls, commitments, or claims
of any character relating to, any Equity Interests or any stock or securities
convertible into or exchangeable for any Equity Interests. Except as set forth
on Schedule 5.1(d), as of the Agreement Date, (i) no Borrower Party or any
Subsidiary of any Borrower Party is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares or units of
its Equity Interests or to register any shares or units of its Equity Interests,
(ii) there are no agreements restricting the transfer of any shares or units of
such Borrower Party’s or such Subsidiary’s Equity Interests or restricting the
ability of any Subsidiary of the Borrower from making distributions, dividends
or other Restricted Payments to the Borrower and (iii) there are no shareholders
or unitholders or share or unit purchase agreements relating to the Equity
Interests of any of the Borrower Parties.

(e) Compliance with Law, Loan Documents, and Contemplated Transactions. The
execution, delivery, and performance of this Agreement and each of the other
Loan Documents in accordance with their respective terms and the consummation of
the transactions contemplated hereby and thereby do not and will not (i) violate
any Applicable Law in any material respect, (ii) conflict with, result in a
breach of or constitute a default under the certificate of incorporation or
formation, by-laws, partnership agreement, operating agreement or other
governing documents of any Borrower Party or under any Material Contract, or
(iii) result in or require the creation or imposition of any Lien upon or with
any assets or property of any Borrower Party except Permitted Liens.
Additionally, each Borrower Party and each Subsidiary of a Borrower Party is
otherwise in compliance, in all material respects, with all Applicable Laws and
with all of the provisions of its certificate of incorporation or formation,
by-laws, partnership agreement, operating agreement or other governing
documents.

(f) Necessary Authorizations. Each Borrower Party and each Subsidiary of a
Borrower Party has obtained all material Necessary Authorizations, and all such
Necessary Authorizations are in full force and effect. None of such Necessary
Authorizations is the subject of any pending or, to the best of each Borrower
Party’s knowledge, threatened attack, amendment, termination, revocation or
adverse judgment, decree or order issued by the grantor of such Necessary
Authorization.

(g) Title to Properties. Each Borrower Party has good, marketable and legal
title to, or a valid leasehold interest in, all of its properties and assets and
none of such properties or assets is subject to any Liens, other than Permitted
Liens.

(h) Material Contracts. Schedule 5.1(h) contains a complete list, as of the
Agreement Date, of each Material Contract, true, correct and complete copies of
which have been delivered to the Administrative Agent. Schedule 5.1(h) further
identifies, as of the Agreement Date, each Material Contract that requires
consent to the granting of a Lien in favor of the Administrative Agent on the
rights of any Borrower Party thereunder. No Borrower Party or any Subsidiary of
a Borrower Party is in default under or with respect to any Material Contract to
which it is a party or by which it or any of its properties are bound.

 

55



--------------------------------------------------------------------------------

(i) Labor and Employment Matters. There are no material strikes, work stoppages,
slowdowns or lockouts existing, pending (or, to the knowledge of any Borrower
Party, threatened) against or involving any Borrower Party or any Subsidiary of
any Borrower Party. Except as set forth on Schedule 5.1(i), (i) there is no
collective bargaining or similar agreement with any union, labor organization,
works council or similar representative covering any employee of any Borrower
Party or any Subsidiary of any Borrower Party, (ii) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Borrower Party or any Subsidiary of any Borrower
Party and (c) no such representative has sought certification or recognition
with respect to any employee of any Borrower Party or any Subsidiary of any
Borrower Party. None of the Borrower Parties, their respective Subsidiaries, nor
any officers or directors of any of the foregoing have been indicted for a
felony or are currently under investigation for a felony by any Governmental
Authority.

(j) Taxes. All federal income, state income and franchise and other material tax
returns of each Borrower Party and each Subsidiary of a Borrower Party required
by law to be filed have been duly filed and, except as set forth on Schedule
5.1(j), all such tax returns are true, complete and correct in all material
respects. All federal income, state income and franchise, and other material
taxes (including without limitation, all material real estate and personal
property, income, franchise, transfer and gains taxes), all general or special
assessments, and other governmental charges or levies upon each Borrower Party
and each Subsidiary of a Borrower Party and any of their respective properties,
income, profits, and assets, which are shown thereon or are otherwise due and
payable, have been paid, except any payment of any of the foregoing which such
Borrower Party or such Subsidiary, as applicable, is currently reasonably and
diligently contesting in good faith by appropriate proceedings and with respect
to which reserves in conformity with GAAP have been provided on the books of
such Borrower Party or such Subsidiary, as the case may be. As of the Agreement
Date, no adjustment relating to any tax returns or any claim for taxes has been
proposed in writing by any Governmental Authority and, to the knowledge of each
Borrower Party no basis exists for any such adjustment, except as reflected in
the charges, accruals and reserves on the books of the Borrower Parties and
their Subsidiaries. The charges, accruals, and reserves on the books of the
Borrower Parties and their Subsidiaries in respect of taxes are, in the
reasonable judgment of the Borrower Parties, adequate. As of the Agreement Date,
no Borrower Party or any Subsidiary of a Borrower Party is being audited, or has
knowledge of any pending audit, by the Internal Revenue Service or any other
Governmental Authority. As of the Agreement Date, no Borrower Party has executed
or filed with the Internal Revenue Service or any other Governmental Authority
any agreement or other document extending, or having the effect of extending,
the period for assessment or collection of any taxes. As of the Agreement Date,
none of the Borrower Parties and their respective predecessors are liable for
any taxes which are past due and not being contested in good faith: (i) under
any agreement (including any tax sharing agreements) or (ii) to each Borrower
Party’s knowledge, as a transferee or successor. No Borrower Party has agreed,
or been requested, to make any adjustment under Code Section 481(a), by reason
of a change in accounting method or otherwise. No Borrower Party or any
Subsidiary of a Borrower Party has participated in a “listed transaction” within
the meaning of Treasury Regulation Section 1.6011-4(b)(2) or has been a member
of an affiliated, combined or unitary group other than the group of which a
Borrower Party or a Subsidiary of a Borrower Party is the common parent. As of
the Agreement Date, Florida documentary stamp tax of not more than $4,900 is
payable by the Borrower as a result of the execution and delivery of the Credit
Agreement and the Master Intercompany Subordinated Note, which tax is payable on
or before January 20, 2016.

 

56



--------------------------------------------------------------------------------

(k) Financial Statements. The Borrower has furnished, or has caused to be
furnished, to the Lenders (i) the audited consolidated financial statements of
each of (x) the Borrower and its Subsidiaries and (y) Parent and its
Subsidiaries, in each case which are complete and correct in all material
respects and present fairly in accordance with GAAP the respective financial
positions of such Persons for the fiscal years ending on December 31,
2014, December 31, 2013 and December 31, 2012, and the results of operations of
such Persons for the fiscal years then ended, and (ii) the unaudited
consolidated financial statements of each of (x) the Borrower and its
Subsidiaries and (y) Parent and its Subsidiaries, in each case which are
complete and correct in all material respects and present fairly in accordance
with GAAP, subject to normal year-end adjustments, the respective financial
positions of such Persons as at October 31, 2015, and the results of operations
of such Persons for the nine-month period then ended. Except as disclosed in
such financial statements, neither Parent nor any of its Subsidiaries has any
liabilities, contingent or otherwise, and there are no unrealized or anticipated
losses of Parent or any of its Subsidiaries, in each case which have not
heretofore been disclosed in writing to the Lenders except to the extent
incurred in the ordinary course of business.

(l) No Adverse Change. Since December 31, 2014, there has occurred no event
(other than any event directly related to the discontinuance of the operations
of Parent and its Subsidiaries in China prior to the Agreement Date) which has
had or could reasonably be expected to have a Materially Adverse Effect.

(m) Investments and Guaranties. As of the Agreement Date, no Borrower Party or
any Subsidiary of a Borrower Party owns any Equity Interests of any Person
except as disclosed on Schedules 5.1(c)-1 and 5.1(c)-2, or has outstanding loans
or advances to, or Guaranties of the obligations of, any Person, except as
reflected in the financial statements referred to in Section 5.1(k) or disclosed
on Schedule 5.1(m).

(n) Liabilities, Litigation, etc. Except for liabilities incurred in the
ordinary course of business, no Borrower Party or any Subsidiary of any Borrower
Party has any material (individually or in the aggregate) liabilities, direct or
contingent, except as disclosed or referred to in the financial statements
referred to in Section 5.1(k) or with respect to the Obligations. Except as
described on Schedules 5.1(n) and 5.1(y), there is no litigation, legal or
administrative proceeding, investigation, or other action of any nature pending
or, to the knowledge of the Borrower Parties, threatened against any Borrower
Party, any Subsidiary of any Borrower Party or any of their respective
properties which could reasonably be expected to result in any judgment against
or liability of such Borrower Party or Subsidiary in excess of $750,000
individually or in the aggregate with respect to all Borrower Parties and their
Subsidiaries, or the loss of any certification or license material to the
operation of the Borrower Parties’ business. None of such litigation disclosed
on Schedules 5.1(n) and 5.1(y), individually or collectively, could reasonably
be expected to have a Materially Adverse Effect.

(o) ERISA. Except as could not reasonably be expected, individually or in the
aggregate, to create any material liability to a Borrower Party, (i) each Plan
which is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such Plan is so qualified and, to the knowledge of the Borrower, nothing has
occurred subsequent to the issuance of such determination letter which could
cause such Plan to lose its qualified status, (ii) each Borrower Party and each
of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of

 

57



--------------------------------------------------------------------------------

ERISA and the Code and the regulations and published interpretations thereunder
with respect to each Plan and (iii) except to the extent required under
Section 4980B of the Code or similar state laws, no Plan provides health or
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of any of the Borrower Parties or any of their
respective ERISA Affiliates. Except as could not reasonably be expected,
individually or in the aggregate, to create any material liability to a Borrower
Party, (i) no liability to the PBGC (other than required premium payments), the
Internal Revenue Service, any Plan or any trust established under Title IV of
ERISA has been or is reasonably expected to be incurred by, any of the Borrower
Parties or any of their ERISA Affiliates, (ii) no ERISA Event has occurred or is
reasonably expected to occur, and (iii) the Borrower Parties and each of their
ERISA Affiliates have complied with the requirements of Section 515 of ERISA
with respect to each Multiemployer Plan and are not in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.

(p) Intellectual Property; Licenses; Certifications. Schedule 5.1(p) sets forth,
as of the Agreement Date, all registered and pending patents, trademarks,
service marks and copyrights owned by each Borrower Party and its Subsidiaries.
The Borrower Parties and their Subsidiaries own (free and clear of all Liens
other than Permitted Liens) or have the right to use all material Intellectual
Property, licenses and certifications necessary for the conduct of their
businesses. To the knowledge of each Borrower Party, (a) the conduct and
operations of the businesses of each Borrower Party and each Subsidiary of each
Borrower Party does not infringe, misappropriate, dilute or violate in any
material respect any Intellectual Property owned by any other Person and (b) no
other Person has contested any material right, title or interest of any Borrower
Party or any Subsidiary of any Borrower Party in, or relating to, any
Intellectual Property.

(q) [Reserved.]

(r) Obligations Constitute Senior Secured Debt. The Obligations constitute
first-priority senior secured indebtedness of the Borrower Parties and there is
no other Funded Debt that ranks senior in right of payment to the Obligations.

(s) Accuracy and Completeness of Information. All written information, reports,
other papers and data relating to the Borrower Parties and their Subsidiaries
furnished by or at the direction of the Borrower Parties to the Lender Group, or
any of them, in each case as modified or supplemented by other information so
furnished, is complete and correct in all material respects and does not, when
taken as a whole, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading in light of the circumstances under which such statements were made.
No fact is currently known to any Borrower Party which has had, or could
reasonably be expected to have, a Materially Adverse Effect. All financial
projections, estimates and forecasts provided by or at the direction of the
Borrower Parties and their Subsidiaries to the Lender Group (including those
delivered prior to the Agreement Date) represent the Borrower Parties’ good
faith estimates of future financial performance and are based on assumptions
believed by the Borrower Parties to be reasonable and fair as of the date
furnished in light of the market conditions and facts known at the time of
delivery, it being acknowledged and agreed by the Lender Group that projections
as to future events are not to be viewed as fact and are not guarantees of
financial performance and that the actual results during the period or periods
covered by such projections may differ from the projected results and that such
differences may be material.

 

58



--------------------------------------------------------------------------------

(t) Compliance with Regulations T, U, and X. No Borrower Party or any Subsidiary
of a Borrower Party is engaged principally in the business of, or has as one of
its important activities, extending credit for the purpose of purchasing or
carrying, and no Borrower Party or any Subsidiary of a Borrower Party owns or
presently intends to acquire, any “margin security” or “margin stock” as defined
in Regulations T, U and X of the Board of Governors of the Federal Reserve
System (herein called “Margin Stock”). None of the proceeds of the Loan will be
used, directly or indirectly, for the purpose of purchasing or carrying any
Margin Stock or for the purpose of reducing or retiring any Funded Debt which
was originally incurred to purchase or carry Margin Stock or for any other
purpose which could reasonably be expected to constitute this transaction a
“purpose credit” within the meaning of said Regulations T, U and X. None of any
Borrower Party, any Subsidiary of a Borrower Party nor any bank acting on its
behalf has taken or will take any action which might cause this Agreement or any
other Loan Documents to violate Regulation T, U or X or any other regulation of
the Board of Governors of the Federal Reserve System or to violate the SEA, in
each case as now in effect or as the same may hereafter be in effect. If so
requested by the Administrative Agent, the Borrower Parties and their
Subsidiaries will furnish the Administrative Agent with (i) a statement or
statements in conformity with the requirements of Federal Reserve Form U-1
referred to in Regulation U of said Board of Governors and (ii) other documents
evidencing its compliance with the margin regulations requested by the
Administrative Agent. Neither the making of the Loan nor the use of proceeds
thereof will violate, or be inconsistent with, the provisions of Regulation T, U
or X of said Board of Governors.

(u) Solvency. After giving effect to the transactions contemplated by the Loan
Documents and Related Agreements, including any Loans made hereunder and the
application of proceeds thereof, (i) the property of each Borrower Party, at a
fair valuation on a going concern basis, will exceed its debt; (ii) the capital
of each Borrower Party will not be unreasonably small to conduct its business;
(iii) no Borrower Party will have incurred debts, or have intended to incur
debts, beyond its ability to pay such debts as they mature; (iv) the property of
the Borrower Parties, taken as a whole, at a fair valuation on a going concern
basis, will exceed their collective debt; (v) the capital of the Borrower
Parties, taken as a whole, will not be unreasonably small to conduct their
collective business; and (vi) the Borrower Parties, taken as a whole, shall not
have incurred debts, or have intended to incur debts, beyond their collective
ability to pay such debts as they mature. For purposes of this Section 5.1(u),
“debt” shall mean any liability on a claim, and “claim” shall mean (A) the right
to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, undisputed, legal,
equitable, secured or unsecured, or (B) the right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, undisputed, secured or unsecured.

(v) Insurance. The Borrower Parties and their Subsidiaries have insurance
meeting the requirements of Section 6.5, and such insurance policies are in full
force and effect. All insurance maintained by the Borrower Parties and their
Subsidiaries as of the Agreement Date is fully described on Schedule 5.1(v).

(w) Broker’s or Finder’s Commissions. Except as set forth on Schedule 5.1(w), no
broker’s or finder’s fee or commission will be payable with respect to the
execution and delivery of this Agreement and the other Loan Documents, and no
other similar fees or commissions will be payable by the Borrower Parties for
any other services rendered to the Borrower Parties ancillary to the credit
transactions contemplated herein.

 

59



--------------------------------------------------------------------------------

(x) Real Property. All real property leased by each Borrower Party and each
Subsidiary of a Borrower Party as of the Agreement Date, and the name of the
lessor of such real property, is set forth in Schedule 5.1(x)-1. The leases of
each Borrower Party and each Subsidiary of a Borrower Party material to the
operations of the Borrower Parties and their Subsidiaries are valid, enforceable
and in full force and effect, and have not been modified or amended, except as
otherwise set forth in Schedule 5.1(x)-1. No Borrower Party or any Subsidiary of
a Borrower Party has made any pledge, mortgage, assignment or sublease of any of
its rights under such leases except pursuant to the Loan Documents and as set
forth in Schedule 5.1(x)-1 and, there is no default or condition in respect of
any such leases which, with the passage of time or the giving of notice, or
both, could constitute a default on the part of the Borrower Parties and their
Subsidiaries or, to the knowledge of the Borrower Parties and their
Subsidiaries, the counterparties thereto, except to the extent such default or
condition could not reasonably be expected to result in a Materially Adverse
Effect. The Borrower Parties and their Subsidiaries have paid all rents and
other material charges due and payable under such leases. All real property
owned by each Borrower Party or a Subsidiary of a Borrower Party as of the
Agreement Date is set forth in Schedule 5.1(x)-2. As of the Agreement Date, no
Borrower Party or any Subsidiary of a Borrower Party owns, leases or uses any
real property other than as set forth on Schedules 5.1(x)-1 or 5.1(x)-2. Each
Borrower Party and each Subsidiary of a Borrower Party owns good and valid fee
simple title to all of its owned real property, and none of its respective owned
real property is subject to any Liens, except Permitted Liens. No Borrower Party
or any Subsidiary of a Borrower Party owns or holds, or is obligated under or a
party to, any option, right of first refusal or any other contractual right to
purchase, acquire, sell, assign or dispose of any real property owned or leased
by it, except as described on Schedule 5.1(x)-3 hereof.

(y) Environmental Matters.

(i) Except as specifically disclosed in Schedule 5.1(y), no Borrower Party or
any Subsidiary thereof (A) has failed to comply in any material respect with any
Environmental Law or to obtain, maintain or comply with any material permit,
license or other approval required under any Environmental Law, (B) has received
notice of any material claim with respect to any Environmental Law or (C) knows
of any basis for any material liability under any Environmental Law.

(ii) Except as set forth in Schedule 5.1(y), (A) there are no and, to the
knowledge of any Borrower Party, never have been any underground or above-ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any Property currently owned or, to the knowledge of any Borrower Party,
operated by any Borrower Party that are not in material compliance with
Environmental Laws; (B) there is no asbestos or asbestos-containing material on
any Property currently owned or, to the knowledge of any Borrower Party,
operated by any Borrower Party that is not in material compliance with
Environmental Laws; or; and (C) to the knowledge of the Borrower Parties,
Hazardous Materials have not been released, discharged or disposed of on any
Property currently or formerly owned or operated by any Borrower Party or any
Subsidiary thereof in a manner that could reasonably be expected to result in
any material liability of the Borrower Parties.

 

60



--------------------------------------------------------------------------------

(iii) Except as set forth on Schedule 5.1(y), (i) no Borrower Party or any
Subsidiary thereof is undertaking, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and (ii) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
Property currently or formerly owned or operated by any Borrower Party or any
Subsidiary thereof have been disposed of in a manner which could not be expected
to result in any material liability to any Borrower Party or any Subsidiary
thereof.

(z) OSHA. All of the Borrower Parties’ and their Subsidiaries’ operations are
conducted in compliance, in all material respects, with all applicable rules and
regulations promulgated by the Occupational Safety and Health Administration of
the United States Department of Labor.

(aa) Name of Borrower Party. Except as set forth on Schedule 5.1(aa), no
Borrower Party or any Subsidiary of any Borrower Party has changed its name
within the five (5) years prior to the Agreement Date, nor has any Borrower
Party or any Subsidiary of a Borrower Party transacted business under any other
name or trade name.

(bb) Investment Company Act. No Borrower Party or any Subsidiary of a Borrower
Party is required to register under the provisions of the Investment Company Act
of 1940, as amended, and the entering into or performance by the Borrower
Parties of this Agreement does not violate any provision of such Act or require
any consent, approval, or authorization of, or registration with, any
governmental or public body or authority pursuant to any of the provisions of
such Act.

(cc) FCPA. No part of the proceeds of the Loan will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the FCPA.

(dd) Anti-Terrorism Laws.

(i) None of the Borrower Parties or any Affiliate of any Borrower Party is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

(ii) None of the Borrower Parties, or any Affiliate of any Borrower Party, or,
to the knowledge of any Borrower Party, their respective agents acting or
benefiting in any capacity in connection with the Loans or the other
transactions hereunder, is any of the following (each a “Blocked Person”): (A) a
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order No. 13224; (B) a Person owned

 

61



--------------------------------------------------------------------------------

or controlled by, or acting for or on behalf of, any Person that is listed in
the annex to, or is otherwise subject to the provisions of, the Executive Order
No. 13224; (C) a Person with which the Administrative Agent or any Lender is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law; (D) a Person that commits, threatens or conspires to commit
or supports “terrorism” (as defined in the Executive Order No. 13224); (E) a
Person that is named as a “specially designated national” on the most current
list published by the U.S. Treasury Department Office of Foreign Asset Control
at its official website or any replacement website or other replacement official
publication of such list; or (F) a Person affiliated or associated with any
Person in Section 5.1(dd)(i) through and including Section 5.1(dd)(ii) above.

(iii) No Borrower Party or to the knowledge of any Borrower Party, any of its
agents acting in any capacity in connection with the Loans or the other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

(ee) Anti-Corruption Laws and Sanctions.

(i) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Parent, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Parent, its Subsidiaries and their respective
officers and employees and, to the knowledge of the Borrower and its directors
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects.

(ii) None of (a) the Borrower Parties or their respective directors, officers or
employees, or (b) to the knowledge of any Borrower Party, any agent of such
Borrower Party that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No borrowing,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

(ff) China Operations. As of the Agreement Date, no Discontinued Parent Entity
or Discontinued Subsidiary has any material assets, liabilities or business
operations.

Section 5.2 Survival of Representations and Warranties, etc. All representations
and warranties made by the Borrower Parties in the Loan Documents and in the
reports, certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any incorrect representation or warranty at the time any
Loan is made, and shall continue in full force and effect as long as any
Obligation is outstanding and so long as the Commitment has not expired or
terminated.

 

62



--------------------------------------------------------------------------------

ARTICLE 6.

GENERAL COVENANTS

Until the Obligations shall have been indefeasibly paid in full in cash and the
Commitments shall have been terminated:

Section 6.1 Preservation of Existence and Similar Matters. Each Borrower Party
will, and will cause each of its Subsidiaries to (i) except as expressly
permitted by Section 8.7, preserve and maintain its due organization, valid
existence and good standing, in each case in its jurisdiction of incorporation
or organization, (ii) qualify and remain qualified and authorized to do business
in each material jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization and
(iii) maintain all Necessary Authorizations, except, in the case of clauses
(ii) and (iii), to the extent the failure to be so qualified or maintain such
Necessary Authorizations could not reasonably be expected to result in a
Materially Adverse Effect.

Section 6.2 Compliance with Applicable Law. Each Borrower Party will, and will
cause each of its Subsidiaries to, comply, in all material respects, with the
requirements of all Applicable Law.

Section 6.3 Maintenance of Properties. Each Borrower Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in the ordinary
course of business in good repair, working order and condition, normal wear and
tear and disposal of obsolete equipment excepted, all properties used or useful
in its business (whether owned or held under lease).

Section 6.4 Accounting Methods and Financial Records. Each Borrower Party will,
and will cause each of its Subsidiaries to, maintain, on a consolidated basis, a
system of accounting established and administered in accordance with GAAP and
will keep adequate records and books of account in which complete entries will
be made in accordance with such accounting principles consistently applied and
reflecting all transactions required to be reflected by such accounting
principles.

Section 6.5 Insurance. Each Borrower Party will, and will cause each of its
Subsidiaries to, maintain insurance including, but not limited to, property
insurance, public liability, comprehensive general liability, business
interruption, fidelity coverage insurance, wind/hurricane insurance and flood
insurance, in such amounts and against such risks as would be customary for
companies in the same industry and of comparable size as the Parent and its
Subsidiaries from financially sound and reputable insurance companies having and
maintaining an A.M. Best rating of “A minus” or better. In addition to the
foregoing, each Borrower Party further agrees to maintain and pay for insurance
upon all goods constituting Collateral wherever located, in storage or in
transit in vehicles, vessels or aircraft, including goods evidenced by
documents, covering casualty, hazard, public liability and such other risks and
in such amounts as would be customary for companies in the same industry and of
comparable size as the Borrower Parties, from financially sound and reputable
insurance companies having and maintaining an A.M. Best rating of “A minus” or
better to insure the Lender Group’s interest in such Collateral. At all times
after 90 days following the Agreement Date (or such later date as the
Administrative Agent may

 

63



--------------------------------------------------------------------------------

approve in its sole discretion), the Borrower will maintain with a responsible
insurance company the Key Man Life Insurance Policies, each in an amount not
less than $10,000,000 and pursuant to policies in form and substance reasonably
satisfactory to Administrative Agent, each of which policies shall have been
assigned to Administrative Agent for the benefit of Administrative Agent and the
Lenders pursuant to a collateral assignment of life insurance policy in form and
substance reasonably satisfactory to Administrative Agent. All such property
insurance policies covering goods that constitute Collateral, and all property
insurance policies covering real property owned or leased by any Borrower Party,
shall name the Administrative Agent as loss payee and all liability insurance
policies shall name the Administrative Agent as additional insured. Each
Borrower Party shall deliver certificates of insurance evidencing that the
required insurance is in force together with satisfactory lender’s loss payable
and additional insured, as applicable, endorsements. Each policy of insurance or
endorsement shall contain a clause requiring the insurer to give not less than
thirty (30) days’ prior written notice to the Administrative Agent in the event
of cancellation of the policy for any reason whatsoever (other than non-payment
of premiums, which notice may be less than thirty (30) days but shall be at
least ten (10) days) and the Borrower Parties shall use commercially reasonable
efforts to deliver endorsements containing a clause requiring the insurer to
give not less than thirty (30) days’ prior written notice to the Administrative
Agent in the event of modification of the policy for any reason whatsoever. If
any Borrower Party fails to provide and pay for such insurance, the
Administrative Agent may, at the Borrower’s expense, procure the same, but shall
not be required to do so. Each Borrower Party agrees to deliver to the
Administrative Agent, promptly as rendered, true copies of all reports made in
any reporting forms to insurance companies.

Section 6.6 Payment of Taxes and Claims. Each Borrower Party will, and will
cause each of its Subsidiaries to, pay and discharge (i) all material taxes,
assessments, and governmental charges or levies imposed upon it or its income or
profit or upon any properties belonging to it prior to the date on which
penalties attach thereto, and (ii) all lawful claims for labor, materials and
supplies which have become due and payable and which by law have or may become a
Lien upon any of its property; except that, no such tax, assessment, charge,
levy, or claim need be paid which is being reasonably and diligently contested
in good faith by appropriate proceedings and for which reserves in conformity
with GAAP have been provided on the books of such Borrower Party, but only so
long as such tax, assessment, charge, levy, or claim does not become a Lien or
charge other than a Permitted Lien and no foreclosure, distraint, sale, or
similar proceedings shall have been commenced and remain unstayed for a period
thirty (30) days after such commencement. Each Borrower Party shall, and shall
cause each of its Subsidiaries to, timely (subject to extension) file all
federal, income, state income and franchise and other material tax and
information returns required by any Governmental Authority.

Section 6.7 Visits and Inspections. Upon the request of the Administrative
Agent, each Borrower Party will, and will permit each of its Subsidiaries to,
permit representatives of the Administrative Agent and one additional Lender to
(a) visit and inspect the properties of the Borrower Parties and their
Subsidiaries during normal business hours, (b) inspect and make extracts from
and copies of the Borrower Parties’ and their Subsidiaries’ books and records,
(c) conduct appraisals, field examinations and audits of Inventory and other
personal property of the Borrower Parties and their Subsidiaries no more than
two times per calendar year (provided that the number of appraisals, field exams
and audits shall be unlimited if a Default or Event of Default has occurred and
is continuing), and (d) discuss with the Borrower Parties’ and their
Subsidiaries’

 

64



--------------------------------------------------------------------------------

respective principal officers the Borrower Parties’ or such Subsidiaries’
businesses, assets, liabilities, financial positions, results of operations, and
business prospects relating to the Borrower Parties or such Subsidiaries. Any
other member of the Lender Group may, at its expense (unless an Event of Default
has occurred and is continuing), accompany the Administrative Agent on any
regularly scheduled visit (or at any time that a Default exists any visit
regardless of whether it is regularly scheduled) to the Borrower Parties and
their Subsidiaries’ properties.

Section 6.8 [Reserved.]

Section 6.9 ERISA. Each Borrower Party shall at all times make, or cause to be
made, prompt payment of contributions required to meet the minimum funding
standards set forth in ERISA with respect to each Borrower Party’s and its ERISA
Affiliates’ Title IV Plans that are subject to such funding requirements;
furnish to the Administrative Agent, promptly upon the Administrative Agent’s
written request therefor, copies of any annual report required to be filed
pursuant to ERISA in connection with each such Title IV Plan of each Borrower
Party and its ERISA Affiliates; and notify the Administrative Agent as soon as
practicable of any ERISA Event regarding any Plan, Title IV Plan or
Multiemployer Plan that could reasonably be expected to have a Materially
Adverse Effect or give rise to a Lien on any Borrower Party or on any of the
assets thereof.

Section 6.10 Lien Perfection. Each Borrower Party agrees to take such action as
may be requested by the Administrative Agent to perfect or continue the
perfection of the Administrative Agent’s (on behalf of, and for the benefit of,
the Lender Group) security interest in the Collateral. Each Borrower Party
hereby authorizes the Administrative Agent to file or transmit for filing, at
any time, any financing statements and amendments in any jurisdiction and in any
filing office (i) describing the Collateral as “all assets of the debtor” or
“all personal property of the debtor” or words of similar effect, in each case,
at the option of the Administrative Agent, indicating such Collateral includes
such assets or property “whether now owned or hereafter acquired”,
(ii) describing the Collateral as being of equal or lesser scope or with greater
detail, or (iii) that contains any information required by part 5 of Article 9
of the UCC for the sufficiency or filing office acceptance. Each Borrower Party
also hereby ratifies any and all financing statements or amendments previously
filed by or on behalf of the Administrative Agent in any jurisdiction.

Section 6.11 Location of Collateral. All tangible property owned by a Borrower
Party constituting Collateral, other than Inventory in transit, Inventory sold
in the ordinary course of business and raw materials and work-in-process located
at manufacturing sites operated by a third party, will at all times be kept by
the Borrower Parties at one or more of the business locations of the Borrower
Parties set forth in Schedule 6.11. The Inventory shall not, without the prior
written approval of the Administrative Agent, which approval shall not be
unreasonably withheld, be moved from the locations set forth on Schedule 6.11
except as permitted in the immediately preceding sentence and except for, in the
absence of a continuing Event of Default, (a) sales or other dispositions of
assets permitted pursuant to Section 8.7 and (b) the storage of Inventory at
locations within the continental U.S. other than those specified in the first
sentence of this Section 6.11 as updated from time to time if (i) the Borrower
gives the Administrative Agent written notice of the new storage location at
least fifteen (15) Business Days prior to storing Inventory at such location,
(ii) the Administrative Agent’s security interest in such Inventory is and
continues to be a duly perfected, first priority Lien thereon, (iii) neither any
Borrower Party’s nor the

 

65



--------------------------------------------------------------------------------

Administrative Agent’s right of entry upon the premises where such Inventory is
stored or its right to remove the Inventory therefrom, is in any way restricted,
(iv) if requested by the Administrative Agent, any owner of such premises, and
any bailee, warehouseman or similar party that will be in possession of such
Inventory, shall have executed and delivered to the Administrative Agent a
Collateral Access Agreement, and (v) all negotiable documents and receipts in
respect of any Collateral maintained at such premises are promptly delivered to
the Administrative Agent and any non-negotiable documents and receipts in
respect of any Collateral maintained at such premises are issued to the
Administrative Agent and promptly delivered to the Administrative Agent.

Section 6.12 Protection of Collateral. All insurance expenses and expenses of
protecting, storing, warehousing, insuring, handling, maintaining and shipping
the Collateral (including, without limitation, all rent payable by any Borrower
Party to any landlord of any premises where any of the Collateral may be
located), and any and all excise, property, sales, and use taxes imposed by any
state, federal, or local authority on any of the Collateral or in respect of the
sale thereof, shall be borne and paid by the Borrower Parties. If the Borrower
Parties fail to promptly pay any portion thereof when due, after giving effect
to any applicable grace periods, the Lender Group, or any of them, may, at its
option during the existence of an Event of Default, but shall not be required
to, pay the same directly to the appropriate Person. The Borrower agrees to
reimburse the Lender Group, as applicable, promptly therefor with interest
accruing thereon daily at the Default Rate provided in this Agreement for Base
Rate Advances. All sums so paid or incurred by the Lender Group for any of the
foregoing and all reasonable costs and expenses (including attorneys’ fees,
legal expenses, and court costs) which the Lender Group, or any of them, may
incur in enforcing or protecting the Lien on or rights and interest in the
Collateral or any of their rights or remedies under this or any other agreement
between the parties hereto or in respect of any of the transactions to be had
hereunder until paid by the Borrower to the Lender Group, as applicable, with
interest at the Default Rate for Base Rate Advances, shall be considered
Obligations owing by the Borrower to the Lenders hereunder. Such Obligations
shall be secured by all Collateral and by any and all other collateral,
security, assets, reserves, or funds of the Borrower Parties in or coming into
the hands or inuring to the benefit of the Lender Group. The Lender Group shall
not be liable or responsible in any way for the safekeeping of any of the
Collateral or for any loss or damage thereto (and specifically disclaims any
liability or responsibility with respect thereto) or for any diminution in the
value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency, or other person whomsoever, but the same shall be at the
Borrower Parties’ sole risk.

Section 6.13 Intellectual Property Rights. Each Borrower Party shall take all
steps necessary or appropriate in its reasonable business judgment to
(i) preserve and protect its respective rights in Intellectual Property material
to the business of the Borrower Parties or their Subsidiaries or otherwise of
material value and (ii) prevent any lapse, abandonment, cancellation, dedication
to the public, forfeiture, finding of unenforceability or any other impairment
of such Intellectual Property. Each Borrower Party shall take all commercially
reasonable steps necessary to protect the secrecy of all material trade secrets
of such Borrower Party.

 

66



--------------------------------------------------------------------------------

Section 6.14 Administration of Accounts.

(a) The Administrative Agent retains the right upon the occurrence and during
the continuance of an Event of Default to notify the Account Debtors that the
Accounts have been assigned to the Administrative Agent, for the benefit of the
Lender Group, and to collect the Accounts directly in its own name and to charge
the collection costs and expenses, including attorneys’ fees, to the Borrower.
The Lender Group has no duty to protect, insure, collect or realize upon the
Accounts or preserve rights in them. Each Borrower Party irrevocably makes,
constitutes and appoints the Administrative Agent as such Borrower Party’s true
and lawful attorney and agent-in-fact to endorse such Borrower Party’s name on
any checks, notes, drafts or other payments relating to, the Accounts which come
into the Administrative Agent’s possession or under the Administrative Agent’s
control as a result of its taking any of the foregoing actions. Additionally,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right to collect and settle or adjust all
disputes and claims directly with the Account Debtors and to compromise the
amount or extend the time for payment of the Accounts upon such terms and
conditions as the Administrative Agent may deem advisable, and to charge the
deficiencies, costs and expenses thereof, including attorneys’ fees, to the
Borrower.

(b) If an Account includes a charge for any tax payable to any governmental
taxing authority, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent is authorized, in its sole discretion, to pay
the amount thereof to the proper taxing authority for the account of the
applicable Borrower Party. The Borrower agrees to reimburse the Administrative
Agent promptly therefor with interest accruing thereon daily at the Default Rate
provided in this Agreement. The Borrower Parties shall notify the Administrative
Agent if any Account includes any tax due to any governmental taxing authority
and, in the absence of such notice, the Administrative Agent shall have the
right to retain the full proceeds of the Account and shall not be liable for any
taxes to any governmental taxing authority that may be due by any Borrower Party
by reason of the sale and delivery creating the Account.

(c) Upon the occurrence and during the continuance of an Event of Default, any
of the Administrative Agent’s officers, employees or agents shall have the
right, at any time or times hereafter, in the name of the Administrative Agent,
or any designee of the Administrative Agent or the Borrower Parties, to verify
the validity, amount or other matter relating to any Accounts by mail,
telephone, telegraph or otherwise. The Borrower Parties shall cooperate fully
with the Administrative Agent in an effort to facilitate and promptly conclude
any such verification process.

Section 6.15 The Blocked Accounts. Subject to Section 6.22, on or before the
Agreement Date, and at all times thereafter:

(a) The Borrower Parties shall establish and maintain one or more deposit
accounts at one or more third-party banking institutions acceptable to the
Administrative Agent (each such bank, a “Cash Management Bank”). Each such Cash
Management Bank at which a Borrower Party maintains a deposit account (other
than an Excluded Account) shall agree, and the Borrower Parties shall cause such
Cash Management Banks to agree, to a Blocked Account Agreement that shall be
mutually satisfactory to the Administrative Agent, such Cash Management Bank and
the Borrower Parties; provided that the Administrative Agent shall not exercise
exclusive control over any deposit account unless an Event of Default shall have
occurred and is continuing.

 

67



--------------------------------------------------------------------------------

(b) As of the Agreement Date, all bank accounts, deposit accounts, securities
accounts and investment accounts of the Borrower Parties are listed on Schedule
6.15. Except as otherwise expressly agreed by the Administrative Agent, no
Borrower Party shall open or maintain any bank account, deposit account (other
than an Excluded Account), securities account or investment account, unless the
depository bank or financial institution for such account shall have entered
into a Blocked Account Agreement with the Administrative Agent.

Section 6.16 Further Assurances. Upon the request of the Administrative Agent,
each Borrower Party will promptly cure, or cause to be cured, defects in the
execution and delivery of the Loan Documents (including this Agreement)
resulting from any act or failure to act by any Borrower Party or any employee
or officer thereof. Each Borrower Party at its expense will promptly execute and
deliver to the Administrative Agent and the Lenders, or cause to be executed and
delivered to the Administrative Agent and the Lenders, all such other and
further documents, agreements, and instruments in compliance with or
accomplishment of the covenants and agreements of the Borrower Parties in the
Loan Documents (including this Agreement) or to correct any omissions in the
Loan Documents, or to obtain any consents, all as may be necessary or
appropriate in connection therewith as may be reasonably requested by the
Administrative Agent.

Section 6.17 Broker’s Claims. Each Borrower Party hereby indemnifies and agrees
to hold each member of the Lender Group harmless from and against any and all
losses, liabilities, damages, costs and expenses which may be suffered or
incurred by such member of the Lender Group in respect of any claim, suit,
action or cause of action now or hereafter asserted by a broker or any Person
acting in a similar capacity arising from or in connection with the execution
and delivery of this Agreement or any other Loan Document or the consummation of
the transactions contemplated herein or therein. This Section 6.17 shall survive
termination of this Agreement.

Section 6.18 Indemnity. Each Borrower Party will indemnify and hold harmless
each Indemnified Person from and against any and all claims, liabilities,
investigations, losses, damages, actions, demands, penalties, judgments, suits,
investigations and costs, expenses (including reasonable, documented
out-of-pocket fees and expenses of experts, agents, consultants and counsel) and
disbursements, in each case, of any kind or nature (whether or not the
Indemnified Person is a party to any such action, suit, investigation or
proceeding) whatsoever which may be imposed on, incurred by, or asserted against
an Indemnified Person resulting from any breach or alleged breach by the
Borrower Parties of any representation or warranty made hereunder, or otherwise
in any way relating to or arising out of the Commitment, the Loan, this
Agreement, the other Loan Documents or any other document contemplated by this
Agreement, the making, administration or enforcement of the Loan Documents and
the Loan, any transaction contemplated hereby or any related matters unless,
with respect to any of the above, such Indemnified Person’s acts or omissions
are determined by a final non-appealable judgment of a court of competent
jurisdiction to constitute gross negligence or willful misconduct. This
Section 6.18 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. NO
INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR
ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR
AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT. This Section 6.18 shall survive termination of this Agreement.

 

68



--------------------------------------------------------------------------------

Section 6.19 Environmental Matters. Each Borrower Party shall (a) conduct its
operations and keep and maintain its Properties in compliance with all
Environmental Laws, except to the extent the failure to do so could not
reasonably be expected to result in a Materially Adverse Effect; (b) obtain and
renew all material environmental permits necessary for its operations and
Properties, except to the extent the failure to do so could not reasonably be
expected to result in a Materially Adverse Effect and (c) implement any and all
investigation, remediation, removal and response actions that are necessary to
maintain the value and marketability of its Properties or to otherwise comply
with Environmental Laws pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or release of any Hazardous Materials on,
at, in, under, above, to, from or about any of its Properties, provided,
however, that no Borrower Party shall be required to undertake any such
investigation, remediation, removal or response action to the extent that its
obligation to do so is being reasonably and diligently contested in good faith
and by proper proceedings and adequate reserves have been set aside and are
being maintained by the Borrower Parties with respect to such circumstances in
accordance with GAAP.

Section 6.20 Additional Collateral; Additional Guarantors and Formation of
Subsidiaries

(a) Subject to this Section 6.20 and in addition to Section 6.16, with respect
to any property acquired after the Agreement Date by any Borrower Party that is
intended to be subject to the Lien created by any of the Security Documents but
is not so subject, at the time of the acquisition thereof, such Borrower Party
shall promptly (i) execute and deliver to the Administrative Agent such
amendments or supplements to the relevant Security Documents or such other
documents as the Administrative Agent shall deem necessary to grant to the
Administrative Agent, for the benefit of the Lender Group, a Lien on such
property subject only to Permitted Liens, and (ii) take all actions necessary to
cause such Liens to be duly perfected to the extent required by such Security
Document in accordance with all requirements of Applicable Law, including the
filing of UCC financing statements in such jurisdictions as may be requested by
the Administrative Agent, the making of filings with respect to Intellectual
Property, and other filings and in such jurisdictions as may be required by the
Security Documents, by Applicable Law or as may be requested by the
Administrative Agent. The Borrower Parties shall otherwise take such actions and
execute and deliver to the Administrative Agent such documents as the
Administrative Agent shall require to confirm the validity, perfection and
priority of the Liens created under the Security Documents against such
after-acquired property.

(b) At the time of the formation of any direct or indirect Subsidiary of any
Borrower Party after the Agreement Date or the acquisition of any direct or
indirect Subsidiary of any Borrower Party after the Agreement Date, the Borrower
Parties, as appropriate, shall concurrently therewith (i) to the extent such
Subsidiary is a Domestic Subsidiary (other than an Excluded Subsidiary or an
Unrestricted Subsidiary, designated as such by the Borrower), cause such
Domestic Subsidiary to provide to the Administrative Agent, for the benefit of
the Lender Group, a joinder and supplement to this Agreement substantially in
the form of Exhibit B (each, a “Guaranty Supplement”), pursuant to which such
Domestic Subsidiary shall agree to join as a Guarantor of the Obligations under
Article 3 and as a Borrower Party under this Agreement, a supplement to the
Security Agreement and any other Security Document, as applicable, and such

 

69



--------------------------------------------------------------------------------

other security documents as the Administrative Agent may reasonably request, in
each case in form and substance reasonably satisfactory to the Administrative
Agent, (ii) to the extent such Subsidiary is a Domestic Subsidiary other than an
Excluded Subsidiary, take all such actions necessary or advisable to grant to
the Administrative Agent for the benefit of the Lender Group a perfected
security interest in the Collateral, including the filing of UCC financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent, the making of filings with respect to Intellectual
Property, and other filings and in such jurisdictions as may be required by the
Security Documents, by Applicable Law or as may be reasonably requested by the
Administrative Agent, (iii) provide to the Administrative Agent, for the benefit
of the Lender Group, a pledge agreement and appropriate certificates and powers
or UCC financing statements, pledging all direct or beneficial ownership
interest in any such Subsidiary, in form and substance satisfactory to the
Administrative Agent, provided, however, that with respect to any Excluded
Subsidiary, such pledge shall be limited to sixty-five percent (65%) of the
outstanding voting Equity Interests and one hundred percent (100%) of
outstanding non-voting Equity Interests of any such Subsidiary that is a Foreign
Subsidiary if such Foreign Subsidiary is a First-Tier Foreign Subsidiary and
that no pledge shall be made if such Subsidiary is a Lower-Tier Excluded
Subsidiary, and (iv) provide to the Administrative Agent, for the benefit of the
Lender Group, all other documentation, including one or more opinions of counsel
reasonably satisfactory to the Administrative Agent, which in its opinion is
appropriate with respect to such formation and the execution and delivery of the
applicable documentation referred to above. Nothing in this Section 6.20 shall
authorize any Borrower Party or any Subsidiary of a Borrower Party to form or
acquire any Subsidiary absent express authorization to so form or acquire such
Subsidiary pursuant to Article 8. Any document, agreement or instrument executed
or issued pursuant to this Section 6.20 shall be a “Loan Document” for purposes
of this Agreement.

(c) Within sixty (60) days (or such later date as the Administrative Agent may
agree in its sole discretion) of the acquisition of any fee interest in real
property having a value of $1,000,000 or more, and of any leasehold interest in
real property with an annual rent of $500,000 or more, in each case by any
Borrower Party after the Agreement Date, such Borrower Party shall grant to the
Administrative Agent, for the benefit of the Lender Group, a first priority
security interest in such real property (subject only to Permitted Liens) and
execute and deliver a Mortgage for each such item of real property encumbering
the fee interest (or if such lease or a memorandum thereof is recorded, the
leasehold interest) of the applicable Borrower Party in such real property,
together with (i) a title insurance commitment issued by a title company
acceptable to the Administrative Agent in such amount not to exceed one hundred
and five percent (105%) of the fair market value of the property and insuring
that each such Mortgage is a valid first priority Lien on such Borrower Party’s
interest in the real property described in each such Mortgage (subject only to
Permitted Liens) and containing such endorsements and affirmative insurance as
the Administrative Agent may require, and true copies of each document,
instrument or certificate required by the terms of each such policy and/or
Mortgage to be filed, recorded, executed or delivered in connection therewith;
(ii) a flood certification or evidence of flood insurance, as applicable;
(iii) duly authorized UCC fixture financing statements to be filed in connection
with each such Mortgage; (iv) with respect to any fee interest, either (A) a
current survey of the real property encumbered by each Mortgage, certified to
the title company, the Administrative Agent and each of their successors and
assigns, prepared by a professional and properly licensed land surveyor
reasonably satisfactory to the Administrative Agent, or (B) an existing survey
of the real property encumbered by each Mortgage, in form satisfactory to the
Administrative Agent, in each

 

70



--------------------------------------------------------------------------------

case sufficient to allow the title insurance company to provide coverage with
respect to survey matters as the Administrative Agent may reasonably require;
(v) a legal opinion of local counsel to the Borrower Parties with respect to the
Mortgage, addressed to the Lender Group; and (vi) an environmental indemnity
agreement in favor of the Administrative Agent, for the benefit of the Lender
Group, in form and substance reasonably satisfactory to the Administrative
Agent, and, if requested by the Administrative Agent, a phase I environmental
assessment prepared by a professional and properly licensed environmental
assessor reasonably satisfactory to the Administrative Agent, which assessment
shall not disclose any basis for any material liability under any Environmental
Law, except as specifically disclosed in Schedule 5.1(y); provided, that the
Administrative Agent may elect to waive the requirements of this Section 6.20(c)
with respect to any particular property or lease.

(d) At the time of the acquisition of any leasehold interests in any real
property by any Borrower Party after the Agreement Date where such leasehold
property contains personal property valued at seven hundred and fifty thousand
Dollars ($750,000) or more, such Borrower Party shall obtain a Collateral Access
Agreement for each such location.

Section 6.21 Use of Proceeds. Each Borrower Party shall, and shall cause each of
its Subsidiaries to, use the proceeds of the Loan only for the purposes set
forth in Section 2.11. The Borrower shall not request any borrowing, and shall
not use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

Section 6.22 Post-Closing Matters. Each Borrower Party shall, or shall cause the
applicable Person to, execute and deliver the documents and complete the tasks
set forth on Schedule 6.22, in each case (i) in form and substance reasonably
satisfactory to the Administrative Agent and (ii) within the time limits
specified on such schedule (or such later time limits as the Administrative
Agent shall agree to).

Section 6.23 Compensation to Officers and Employees. Parent shall cause the
compensation committee of the board of directors of Parent to review and approve
the compensation for actual services rendered of all officers and other members
of senior management of each Borrower Party and each Subsidiary thereof.

Section 6.24 China Operations. (a) On or prior to June 30, 2016 (or such later
date as may be approved by the Administrative Agent in its sole discretion),
each Borrower Party shall, or shall cause its Subsidiaries to, comply with the
requirements of Section 6.20(b) with respect to the pledge of the Equity
Interests of the Discontinued Subsidiaries and (b) on or prior to December 31,
2016 (or such later date as may be approved by the Administrative Agent in its
sole discretion), each Borrower Party shall, or shall cause its Subsidiaries to,
comply with the requirements of Section 6.20(b) with respect to the pledge of
the Equity Interests of the Discontinued Parent Entities; provided, that, no
pledge shall be required to the extent any such entity has been dissolved as of
such date. From the Agreement Date until such dissolution, the Borrower Parties
shall not permit the Discontinued Parent Entities or the Discontinued
Subsidiaries to carry on active business operations (other than in furtherance
of such dissolution), incur material liabilities or own material assets.

 

71



--------------------------------------------------------------------------------

ARTICLE 7.

INFORMATION COVENANTS

Until the Obligations shall have been indefeasibly paid in full in cash and the
Commitments shall have been terminated, the Borrower Parties will furnish or
cause to be furnished to each member of the Lender Group:

Section 7.1 Monthly and Quarterly Financial Statements and Information.

(a) Within thirty (30) days (or forty-five (45) days with respect to the last
month of any fiscal quarter) after the last day of each fiscal month in each
fiscal year of the Borrower, a completed report substantially in the form of
Exhibit G (the “Monthly Report”), which shall be certified by an Authorized
Signatory of the Borrower to be, in his or her opinion, complete and correct and
to present fairly in accordance with GAAP, which shall be consistently applied
and consistent with past practices, the financial position of the relevant
Borrower Parties, as at the end of such period and the results of operations for
such period, and for the elapsed portion of the year ended with the last day of
such period, subject only to normal year-end adjustments and lack of footnotes.

(b) Within forty-five (45) days after the last day of each fiscal quarter in
each fiscal year of the Borrower, the reviewed balance sheet of each of (x) the
Borrower and its Subsidiaries and (y) Parent and its Subsidiaries, in each case
as at the end of such fiscal quarter, and the related reviewed statement of
income and retained earnings and related reviewed statement of cash flows for
such fiscal quarter which financial statements shall set forth in comparative
form (i) such figures as at the end of such quarter during the previous fiscal
year and for such quarter during the previous fiscal year and (ii) as contained
in the relevant Borrower Parties’ budget most recently delivered to the
Administrative Agent for such periods, all of which shall be on a consolidated
and consolidating basis, and shall be certified by an Authorized Signatory of
the Borrower to be, in his or her opinion, complete and correct in all material
respects and to present fairly in accordance with GAAP, which shall be
consistently applied and consistent with past practices, the financial position
of the relevant Borrower Parties, as at the end of such period and the results
of operations for such period, subject only to normal year-end adjustments and
lack of footnotes, and which shall be accompanied by a report, in form and
substance satisfactory to the Administrative Agent, setting forth management’s
discussion and analysis of the business of the relevant Borrower Parties and
their Subsidiaries during such period and comparing such period against the
corresponding period during the prior year, and shall be accompanied by the
certifications required by the rules and regulations of the Securities and
Exchange Commission.

Section 7.2 Annual Financial Statements and Information; Certificate of No
Default. Within one hundred five (105) days after the end of each fiscal year of
Parent, the audited balance sheets of Parent and its Subsidiaries as at the end
of such year and the related audited statements of income and retained earnings
and related audited statements of cash flows for such year, all of which shall
be on a consolidated basis, together with consolidating schedules for the
Borrower and its Subsidiaries, which financial statements shall, in each case,
set forth in comparative form such

 

72



--------------------------------------------------------------------------------

figures as at the end of and for the previous year, and shall be accompanied by
an unqualified opinion of independent certified public accountants of recognized
national standing satisfactory to the Administrative Agent, stating that such
financial statements (including the consolidating schedules) have been prepared
in all respects in accordance with GAAP, which shall be consistently applied and
consistent with past practices, and fairly present the financial condition and
results of operations and cash flows of (x) the Borrower and its Subsidiaries
and (y) Parent and its Subsidiaries, as applicable, in all respects, without any
explanatory paragraphs, scope limitations or “going concern” or like
qualifications or exceptions, and which shall be accompanied by a report, in
form and substance satisfactory to the Administrative Agent, setting forth
management’s discussion and analysis of the business of the relevant Borrower
Parties and their Subsidiaries during such period and comparing such period
against the corresponding period during the prior year.

Section 7.3 Compliance Certificates. At the time the financial statements are
furnished pursuant to Section 7.1(b) and Section 7.2, a Compliance Certificate:

(a) Setting forth as at the end of the relevant period, the arithmetical
calculations (i) required to establish whether or not the Borrower Parties were
in compliance with the requirements of the Financial Covenants, (ii) the
calculation of Excess Cash Flow for such period, and (iii) setting forth the
aggregate Capital Expenditures made during such period;

(b) Stating whether any material change in GAAP or the application thereof has
occurred since the date of the Borrower’s audited financial statements delivered
on the Agreement Date, and, if any change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate; and

(c) Stating that, to the best of his or her knowledge, no Default or Event of
Default has occurred as at the end of such period, or, if a Default or Event of
Default has occurred, disclosing each such Default and/or Event of Default, as
applicable, its nature, when it occurred, whether it is continuing and what
actions the Borrower has taken or propose to take with respect thereto.

Section 7.4 Access to Accountants. Each Borrower Party hereby authorizes the
Administrative Agent to communicate directly with the Borrower Parties’ and
their Subsidiaries’ independent public accountants and authorizes these
accountants to disclose to the Administrative Agent any and all financial
statements and other supporting financial data, including matters relating to
the annual audit and copies of any management letter with respect to its
business, financial condition and other affairs. The Administrative Agent will
give the Borrower Parties the opportunity to participate in any discussions with
the Borrower Parties’ accountants.

Section 7.5 Additional Reports.

(a) Within thirty (30) days after the end of each fiscal month, copies of all
material correspondence delivered in such month to any of the Borrower Parties’
board of directors or board of managers, as applicable, in anticipation of a
meeting of such board, including any internal financial reports (excluding daily
financial reports) distributed thereto.

 

73



--------------------------------------------------------------------------------

(b) Promptly upon (and in any event within five (5) Business Days of) receipt
thereof, copies of all final reports, statements and other material
correspondence, if any, submitted to any Borrower Party or any Subsidiary of a
Borrower Party by such Borrower Party’s or Subsidiary’s independent public
accountants in connection with any annual or interim audit of the Borrower
Parties and their Subsidiaries, including, without limitation, any final
management report prepared in connection with the annual audit referred to in
Section 7.2.

(c) No later than January 30, 2016 for fiscal year 2016 and prior to the end of
each fiscal year thereafter, (i) an annual budget of Parent and its Subsidiaries
approved by the board of directors (or equivalent governing body) of Parent,
(ii) an annual budget of Parent and its Subsidiaries (other than the Borrower
and its Subsidiaries) approved by the board of directors (or equivalent
governing body) of Parent, and (iii) an annual budget of the Borrower and its
Subsidiaries approved by the board of directors (or equivalent governing body)
of the Borrower, in each case including, without limitation, a 12 month income
statement, balance sheet, statement of cash flows and availability forecast and
projections for the immediately succeeding year on a month-by-month basis.

(d) At dates and times to be mutually agreed, (i) Borrower shall participate in
a telephonic meeting with the Administrative Agent and the Lender Group on a
monthly basis and (ii) Borrower shall participate in an in-person meeting with
the Administrative Agent and members of the Lender Group, to be held at the
offices of the Borrower, on a semi-annual basis.

(e) To the extent not covered elsewhere in this Article 7, promptly after (and
in any event within three (3) Business Days of) the sending thereof, copies of
all financial statements, reports and other information which any Borrower Party
or any such Subsidiary sends to any holder of its Funded Debt permitted under
any of Section 8.1(d), (f) (in respect of Guaranties of Funded Debt) or (i) (to
the extent reasonably requested by the Administrative Agent) or its securities
or which any Borrower Party or any such Subsidiary files with the Securities and
Exchange Commission or any national securities exchange or filed pursuant to the
SEA or the Securities Act.

(f) If there is a material change in GAAP after the Agreement Date that affects
the presentation of the financial statements referred to in Section 7.1 or 7.2,
then, in addition to delivery of such financial statements, and on the date such
financial statements are required to be delivered, the Borrower Parties shall
furnish the adjustments and reconciliations necessary to enable the Borrower and
each Lender to determine compliance with the Financial Covenants, all of which
shall be determined in accordance with GAAP consistently applied and consistent
with past practices, as provided in Section 1.2.

(g) From time to time at the request of the Administrative Agent, and promptly
upon (and in any event within ten (10) Business Days of) each request, such
data, certificates, reports, statements, documents, or further information
regarding the business, assets, liabilities, financial position, projections,
results of operations, or business prospects of the Borrower Parties, such
Subsidiaries, or any of them, as the Administrative Agent may reasonably
request.

(h) Promptly upon (and in any event within five (5) Business Days of) any
Borrower Party’s or any Subsidiary’s receipt thereof, copies of all notices
received from any Governmental Authority or other third party regarding the
termination, cancellation, revocation or taking of action with respect to any
material Necessary Authorization.

 

74



--------------------------------------------------------------------------------

Section 7.6 Notice of Litigation and Other Matters.

(a) Promptly upon (and in any event within five (5) Business Days of) any
Borrower Party’s obtaining knowledge of the institution of, or a written threat
of, any action, suit, governmental investigation or arbitration proceeding
against any Borrower Party, any Subsidiary of a Borrower Party or any Property,
which action, suit, governmental investigation or arbitration proceeding, if
adversely determined, could expose, in such Borrower Party’s reasonable
judgment, any Borrower Party or any Subsidiary of a Borrower Party to liability
in an aggregate amount in excess of $750,000, such Borrower Party shall notify
the Lender Group of the occurrence thereof, and the Borrower Parties shall
provide such additional information with respect to such matters as the Lender
Group, or any of them, may request.

(b) Promptly upon (and in any event within three (3) Business Days of) any
Borrower Party’s obtaining knowledge of the occurrence of any default (whether
or not any Borrower Party has received notice thereof from any other Person) on
Funded Debt of any Borrower Party or any Subsidiary of a Borrower Party which
singly, or in the aggregate, exceeds $750,000, such Borrower Party shall notify
the Lender Group of the occurrence thereof.

(c) Promptly upon (and in any event within five (5) Business Days of) any
Borrower Party’s receipt of notice of the pendency of any proceeding for the
condemnation or other taking of any Property (excluding any condemnation or
other taking that does not have an impact on the use or value of such Property)
of any Borrower Party or any Subsidiary of a Borrower Party, such Borrower Party
shall notify the Lender Group of the occurrence thereof.

(d) Promptly upon (and in any event within five (5) Business Days of) any
Borrower Party’s receipt of notice of any event that could reasonably be
expected to result in a Materially Adverse Effect, such Borrower Party shall
notify the Lender Group of the occurrence thereof.

(e) With the submission of any monthly financial statements pursuant to
Section 7.1(a) hereof, the Borrower Parties shall provide the Administrative
Agent with a copy of any amendment or change approved by the board of directors
(or equivalent governing body) of the Borrower to the budget submitted to the
Lender Group pursuant to Section 7.5(c).

(f) Promptly upon (and in any event within three (3) Business Days of) any
Borrower Party becoming aware of any (i) Default under any Loan Document,
(ii) breach under any lease under which any Borrower Party makes rental payments
in excess of $750,000 in any year, or (iii) default under any other agreement
(other than those referenced in clause (i) of this Section 7.6(f) or in
Section 7.6(b)) to which any Borrower Party or any Subsidiary of a Borrower
Party is a party or by which any Borrower Party’s or any such Subsidiary’s
properties is bound which could reasonably be expected to have a Materially
Adverse Effect, then the Borrower Parties shall notify the Lender Group of the
occurrence thereof giving in each case the details thereof and specifying the
action proposed to be taken with respect thereto.

(g) Promptly (but in any event within three (3) Business Days) following the
occurrence of any ERISA Event, the Borrower Parties shall notify the Lender
Group of the occurrence thereof, provided such occurrence, proceeding, or
failure exposes such Borrower Party or ERISA Affiliate to liability in an
aggregate amount in excess of $750,000.

 

75



--------------------------------------------------------------------------------

(h) Promptly after (and in any event within three (3) Business Days of) the
occurrence of any Governmental Authority having regulatory authority over Parent
or any of its Subsidiaries imposing upon any Borrower Party or Subsidiary
thereof (i) restriction on the payment of dividends or other payments by Parent
or any such Subsidiary to a Borrower Party or (ii) any required capital or
equity contribution to such Subsidiary by a Borrower Party, the Borrower Parties
shall, and shall cause their Subsidiaries to, deliver to the Lender Group copies
of all such notices, reports and other information received or submitted with
respect to such action.

(i) [Reserved.]

(j) Promptly after (and in any event within three (3) Business Days of) receipt
of notice by any of the Borrower Parties that any warehouseman, bailee or
similar person which has executed a Collateral Access Agreement in favor of the
Administrative Agent, for the benefit of the Lender Group, will move or has
moved Inventory of the Borrower Parties to a location no longer subject to a
Collateral Access Agreement in favor of the Administrative Agent, the Borrower
Parties shall (a) notify the Lender Group of such fact and (b) use commercially
reasonable efforts to execute and deliver to the Administrative Agent a new
Collateral Access Agreement in respect of such new location and in favor of the
Administrative Agent, for the benefit of the Lender Group, within thirty
(30) Business Days of such relocation.

(k) Promptly upon (and in any event within five (5) Business Days of) any
Borrower Party obtaining knowledge of (i) any Lien in respect of Taxes having
been filed against any assets of the Borrower Parties, (ii) any tax audit (other
than the tax audits disclosed on Schedule 5.1(j)) involving any Borrower Party
or any of their Subsidiaries, or any of their respective businesses or
operations, and (iii) any determination (whether preliminary, final or
otherwise) of the Internal Revenue Service or any other Governmental Authority
in respect of any tax audit of any Borrower Party or any of their Subsidiaries,
or any of their respective businesses or operations (including the tax audits
disclosed on Schedule 5.1(j)), the Borrower shall notify the Lender Group of the
occurrence thereof, and the Borrower Parties shall provide such additional
information with respect to such matter as the Lender Group or any of them may
request.

(l) No later than five (5) Business Days thereafter (or such later time as
agreed to by the Administrative Agent in its sole discretion), the Borrower
shall notify the Lender Group of (i) any material license of Intellectual
Property owned by the Borrower Parties or any of their Subsidiaries made to any
Affiliate or outside the ordinary course of business and (ii) any default or
breach asserted by any Person to have occurred under any material Intellectual
Property License.

(m) Promptly upon (and in any event within three (3) Business Days of) receipt
by any Borrower Party or any Subsidiary of a Borrower Party of notice from its
insurance carrier of any material change in insurance coverage of any Borrower
Party or any Subsidiary of a Borrower Party, the Borrower shall notify the
Lender Group of any such change.

 

76



--------------------------------------------------------------------------------

ARTICLE 8.

NEGATIVE COVENANTS

Until the Obligations shall have been indefeasibly paid in full in cash and the
Commitments shall have been terminated:

Section 8.1 Funded Debt. No Borrower Party will, or will permit any of its
Subsidiaries to, create, assume, incur, or otherwise become or remain obligated
in respect of, or permit to be outstanding, any Funded Debt except:

(a) Funded Debt under this Agreement and the other Loan Documents;

(b) Funded Debt existing on the Agreement Date and described on Schedule 8.1 and
any extensions, renewal or refinancing thereof so long as the principal amount
thereof is not increased by more than any accrued and unpaid interest refinanced
and any fees and expenses incurred and financed in connection therewith;

(c) contingent obligations arising with respect to indemnification obligations
in favor of purchasers in connection with dispositions permitted under
Section 8.7;

(d) unsecured Funded Debt of a Borrower Party or any Subsidiary of a Borrower
Party owing to a seller in respect of a Permitted Acquisition in an amount not
to exceed $7,500,000 in the aggregate, so long as (i) such Funded Debt is
subordinated in all respects to the Obligations on terms and subject to a
subordination agreement acceptable to the Administrative Agent and (ii) the
terms of such Funded Debt are otherwise acceptable to the Administrative Agent;

(e) Funded Debt of a Borrower Party or any Subsidiary of a Borrower Party that
is secured by Permitted Liens described in clause (d) of the definition of
Permitted Liens (including, without limitation, Capitalized Lease Obligations),
not to exceed the aggregate principal amount of $1,500,000 at any time;

(f) Guaranties permitted by Section 8.2;

(g) unsecured Funded Debt of (i) any Fluent Group Member owed to Parent or any
of its Subsidiaries and (ii) any Borrower Party other than a Fluent Group Member
owed to another Borrower Party that is not a Fluent Group Member, in each case
so long as (x) any such Funded Debt owing to a Borrower Party is subordinated in
all respects to the Obligations in a manner reasonably satisfactory to the
Administrative Agent, evidenced by the Master Intercompany Subordinated Note and
pledged to the Administrative Agent for the benefit of the Lender Group and
(y) the Borrower Party which owes such Funded Debt is a Person organized and
existing under the laws of the U.S. or any state or commonwealth thereof or
under the laws of the District of Columbia;

(h) obligations under Hedge Agreements entered into in the ordinary course of
business but not for speculative purposes and approved by the Administrative
Agent, provided that such obligations may only be secured by Liens described in
clause (o) of the definition of “Permitted Liens”;

(i) other unsecured Funded Debt not in excess of $500,000 in the aggregate at
any time, which Funded Debt shall be subordinated to the Obligations in all
respects in a manner satisfactory to the Administrative Agent;

 

77



--------------------------------------------------------------------------------

(j) Funded Debt arising in connection with endorsements for deposit in the
ordinary course of business, and in connection with netting services, overdraft
protections and other like services, in each case incurred in the ordinary
course of business;

(k) Funded Debt constituting obligations in respect of working capital
adjustment requirements under any purchase agreement entered into in connection
with a Permitted Acquisition;

(l) Funded Debt assumed in connection with a Permitted Acquisition in an
aggregate principal amount not to exceed $750,000; provided that (x) such Funded
Debt shall constitute Capitalized Lease Obligations or purchase money debt,
(y) such Funded Debt was not incurred in anticipation of or in connection with
such Permitted Acquisition and (z) no further borrowing may be made in respect
of such Funded Debt; and

(m) Funded Debt under the Subordinated Notes.

Section 8.2 Guaranties. Other than Guaranties of the Obligations, no Borrower
Party will, or will permit any Subsidiary of a Borrower Party to, at any time
Guaranty or enter into or assume any Guaranty, or be obligated with respect to,
or permit to be outstanding, any Guaranty, other than, so long as done in the
ordinary course of business, (a) Guaranties by (x) any Borrower Party of
obligations of any Fluent Group Member or (y) any Borrower Party other than a
Fluent Group Member of obligations of any other Borrower Party that is not a
Fluent Group Member, in each case entered into in connection with the
acquisition of services, supplies, and equipment or in connection with leases,
(b) endorsements of instruments and (c) Guaranties of any Funded Debt permitted
by Section 8.1.

Section 8.3 Liens. No Borrower Party will, or will permit any Subsidiary of a
Borrower Party to, create, assume, incur, or permit or suffer to exist or to be
created, assumed, or permitted or suffered to exist, directly or indirectly, any
Lien on any of its property, real or personal, now owned or hereafter acquired,
except for Permitted Liens.

Section 8.4 Restricted Payments and Purchases. No Borrower Party shall, or shall
permit any Subsidiary of a Borrower Party to, directly or indirectly declare or
make any Restricted Payment or Restricted Purchase, or set aside any funds for
any such purpose, other than Dividends on common stock which accrue (but are not
paid in cash) or are paid in kind or Dividends on preferred stock which accrue
(but are not paid in cash) or are paid in kind; provided, however, that, so long
as no Default or Event of Default has occurred and is continuing or would result
therefrom, (a) the Borrower’s Subsidiaries may make Restricted Payments to the
Borrower or a wholly owned Domestic Subsidiary of the Borrower that is a Fluent
Group Member, (b) the Parent’s Subsidiaries that are not Fluent Group Members
may make Restricted Payments to Parent or a wholly owned Domestic Subsidiary of
Parent, (c) any Subsidiary of Parent may make Restricted Payments to Parent up
to the amount necessary for Parent to make payments pursuant to clause
(d) below, (d) the Borrower may make Restricted Payments to Parent for Parent to
pay (x) any Taxes (“Tax Distributions”) (including estimated payments) owing
with respect to any consolidated, combined, unitary or affiliated group tax
return filed by Parent that includes the Borrower and the Borrower’s applicable
Subsidiaries to the extent such Taxes do not exceed the Taxes (including
estimated payments) that would have been payable by the Borrower and its
applicable Subsidiaries as a stand-alone consolidated, combined, unitary or
affiliated group with

 

78



--------------------------------------------------------------------------------

the Borrower as the parent corporation and taking into account any net operating
loss, tax credit or other tax attribute of or allocable to Parent, (y) expenses
related to Parent’s activities permitted under Section 8.21 (other than
activities permitted under Section 8.21(e) or to fund any Guaranty of non-Fluent
Group Member lease obligations), in an aggregate amount per fiscal year not to
exceed $250,000, and (z) and any Restricted Payment made pursuant to clause (c),
(e) cashless exercises of options, warrants and other equity-like securities
shall be permitted and (f) so long as no Event of Default exists or would result
therefrom, Borrower Parties may make distributions to redeem securities of the
Borrower or any Guarantor held by employees of the Borrower Parties or any of
their Subsidiaries upon the death or separation from employment thereof, in an
amount not to exceed $1,000,000 in any fiscal year of the Parent, and $4,000,000
in the aggregate during the term of the Loan, in each case, after the date
hereof.

Section 8.5 Investments. No Borrower Party will, or will permit any Subsidiary
of a Borrower Party to, make Investments, except that (a) Parent may purchase or
otherwise acquire and own and may permit any of its Subsidiaries to purchase or
otherwise acquire and own Cash Equivalents; (b) the Borrower may hold the
Investments in existence on the Agreement Date and described on Schedule
5.1(c)-2; (c) the Borrower may hold the Investments in existence on the
Agreement Date and described on Schedule 8.5; (d) so long as no Event of Default
exists, the Borrower may convert any of its Accounts that are in excess of
ninety (90) days past due into notes or Equity Interests from the applicable
Account Debtor so long as the Administrative Agent, for the benefit of the
Lender Group, is granted a first priority security interest in such Equity
Interests or notes, which Lien is perfected contemporaneously with the
conversion of such Account to Equity Interests or notes; (e) the Borrower
Parties and their Subsidiaries may hold the Equity Interests of their respective
Subsidiaries in existence as of the Agreement Date or acquired in a Permitted
Acquisition; (f) without limiting Section 8.2, (i) any Fluent Group Member may
make Investments in any other Fluent Group Member that is organized and existing
under the laws of the U.S. or any state or commonwealth thereof or under the
laws of the District of Columbia, and (ii) any Borrower Party other than a
Fluent Group Member may make Investments in any other Borrower Party that is
organized and existing under the laws of the U.S. or any state or commonwealth
thereof or under the laws of the District of Columbia; (g) the Borrower Parties
may hold Investments arising out of Hedge Agreements entered into in the
ordinary course of business but not for speculative purposes and approved by the
Administrative Agent; (h) the Borrower Parties may license Intellectual Property
in accordance with Section 8.7(b)(v); (i) the Borrower Parties may make
Investments consisting of loans or advances to employees not in excess of
$750,000 in the aggregate at any time; (j) the Borrower Parties may make
Permitted Acquisitions and (k) the Borrower Parties may make Investments
(including in joint ventures or in non-wholly-owned Subsidiaries that are not
Guarantors (collectively, “Unrestricted Subsidiaries”)) in an aggregate amount
at any time outstanding not to exceed $1,000,000, plus the amount of Net Cash
Proceeds from the issuance of Equity Interests not otherwise required to be
applied to prepay the Loans (to the extent not previously applied to fund
Permitted Acquisitions, other Investments or other purposes), provided that
(i) no Default or Event of Default shall have occurred or be continuing at the
time of such Investment, (ii) after giving effect to any such Investment, the
Borrower Parties shall be in compliance, on a Pro Forma Basis, with the
Financial Covenants and (iii) the Equity Interests in such Unrestricted
Subsidiaries shall be pledged to the Administrative Agent as collateral security
for the Obligations to the extent required under, and in accordance with,
Section 6.20.

 

79



--------------------------------------------------------------------------------

Section 8.6 Affiliate Transactions. No Borrower Party shall, or shall permit any
Subsidiary of a Borrower Party to, enter into or be a party to any agreement or
transaction with any Affiliate (other than (w) the issuance of the Subordinated
Notes, (x) in the case of a Fluent Group Member, another Fluent Group Member or
(y) in the case of any Borrower Party other than a Fluent Group Member, another
Borrower Party other than a Fluent Group Member) except to the extent such
agreement or transaction (a) if entered into on or prior to the Agreement Date,
is described on Schedule 8.6, (b) if entered into after the Agreement Date, is
fully disclosed to the Administrative Agent, to the satisfaction thereof, and is
expressly approved by the Administrative Agent in writing, prior to the entry of
the Borrower Party or the applicable Subsidiary thereof into such agreement or
transaction, or (c) occurs upon fair and reasonable terms that are no less
favorable to such Fluent Group Member, Borrower Party or such Subsidiary than it
would obtain in a comparable arm’s length transaction with a Person not an
Affiliate of such Fluent Group Member, Borrower Party or such Subsidiary.

Section 8.7 Liquidation; Change in Ownership, Name, or Year; Disposition or
Acquisition of Assets; Etc. No Borrower Party shall, or shall permit any
Subsidiary to, at any time:

(a) Liquidate or dissolve itself (or suffer any liquidation or dissolution) or
otherwise wind up its business, except any Subsidiary may liquidate or dissolve
into another Subsidiary or the Borrower so long as, if a Fluent Group Member is
involved in such transaction, a Fluent Group Member survives such transaction,
if a Borrower Party is involved in such transaction, a Borrower Party survives
such transaction, if the Borrower is involved in such transaction, the Borrower
survives such transaction, and if Parent is involved in such transaction, Parent
survives such transaction;

(b) Sell, lease, abandon, transfer or otherwise dispose of, in a single
transaction or a series of related transactions, any assets, property or
business (including any Equity Interests), except for (i) the sale of Inventory
in the ordinary course of business at the fair market value thereof and for cash
or Cash Equivalents, (ii) the physical assets used or consumed in the ordinary
course of business, (iii) the sale of used, obsolete or worn out property,
(iv) the abandonment, cancellation or other disposition of any Intellectual
Property in the ordinary course of business or that, in the good faith
determination of the Borrower, are uneconomical, negligible, obsolete or
otherwise not material to the conduct of its business, (v) the licensing of
Intellectual Property in the ordinary course of business upon fair and
reasonable terms that are no less favorable to such Borrower Party or Subsidiary
thereof than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate of such Borrower Party or Subsidiary thereof,
(vi) so long as the purchase price therefor is paid solely in cash and the
seller thereof receives not less than fair market value for such assets, the
sale of other assets with a sale value not greater than $750,000 in the
aggregate for all such assets sold during any fiscal year and (vii) the
disposition of assets acquired in a Permitted Acquisition, so long as (i) the
cash consideration (x) received for the assets to be so disposed is at least
equal to the fair market value thereof and (y) shall not exceed $1,500,000 in
any fiscal year for all such dispositions, (ii) the assets to be so disposed are
not used, useful or economically desirable in connection with the business of
the Borrower Parties and the fair market value of the assets to be so disposed
does not exceed 50% of the fair market value of the total assets acquired from
such Permitted Acquisition, (iii) the assets to be so disposed are readily
identifiable as assets acquired pursuant to such Permitted Acquisition and
(iv) the proceeds from such disposition are applied as a mandatory prepayment of
the Loans to the extent required by, and pursuant to the terms of,
Section 2.6(c)(iii).

 

80



--------------------------------------------------------------------------------

(c) Acquire (i) any Person, (ii) all or any substantial part of the assets,
property or business of a Person, or (iii) any assets that constitute a division
or operating unit of the business of any Person, except for Permitted
Acquisitions and Investments permitted pursuant to Section 8.5;

(d) Merge or consolidate with any other Person, except upon not less than five
(5) Business Days’ prior written notice to the Administrative Agent, (i) any
Subsidiary of a Borrower Party may merge or consolidate with a Borrower Party or
any other wholly-owned Subsidiary of a Borrower Party, provided that a Borrower
Party or such wholly-owned Subsidiary shall be the continuing or surviving
entity (and, if (A) a Fluent Group Member is involved in such transaction, the
Fluent Group Member shall be the continuing or surviving entity, (B) the
Borrower is involved in such transaction, the Borrower shall be the continuing
or surviving entity and (C) Parent is involved in such transaction, Parent shall
be the continuing or surviving entity) and all actions reasonably required by
the Administrative Agent, including actions required to maintain perfected Liens
on the Equity Interests of the surviving entity and other Collateral in favor of
the Administrative Agent, shall have been completed or (ii) to complete a
Permitted Acquisition; provided, that, each of the Merger and Subsequent Merger
shall be permitted hereunder;

(e) Change its legal name, state of incorporation or formation or structure
without giving the Administrative Agent at least fifteen (15) Business Days’
prior written notice of its intention to do so and complying with all
requirements of the Administrative Agent in regard thereto;

(f) Change its year-end for accounting purposes from the fiscal year ending
December 31; or

(g) Create any Subsidiary, unless such Subsidiary is a Domestic Subsidiary and
the requirements set forth in Section 6.20(b) shall have been satisfied
substantially concurrently therewith.

Section 8.8 Minimum EBITDA. (a) The Borrower Parties shall not permit EBITDA of
the Borrower and its Subsidiaries to be less than the amount specified below as
of the last day of each fiscal quarter specified below for the immediately
preceding twelve (12) month period then ended. Notwithstanding anything
contained herein to the contrary, following the consummation of any Permitted
Acquisition, the minimum EBITDA levels required pursuant to this Section 8.8(a)
shall be calculated on a Pro Forma Basis.

 

Quarter Ending

   Minimum Borrower EBITDA  

December 31, 2015

   $ 19,742,972   

March 31, 2016

   $ 21,574,247   

June 30, 2016

   $ 22,007,156   

September 30, 2016

   $ 23,045,618   

December 31, 2016

   $ 24,162,801   

March 31, 2017

   $ 25,624,007   

June 30, 2017

   $ 26,885,911   

 

81



--------------------------------------------------------------------------------

September 30, 2017

   $ 27,607,489   

December 31, 2017

   $ 28,778,400   

March 31, 2018

   $ 30,085,143   

June 30, 2018

   $ 31,141,829   

September 30, 2018

   $ 32,999,100   

December 31, 2018 and each fiscal quarter thereafter

   $ 34,968,356   

(b) The Borrower Parties shall not permit EBITDA of the Parent and its
Subsidiaries to be less than the amount specified below as of the last day of
each fiscal quarter specified below for the immediately preceding twelve
(12) month period then ended. Notwithstanding anything contained herein to the
contrary, following the consummation of any Permitted Acquisition, the minimum
EBITDA levels required pursuant to this Section 8.8(b) shall be calculated on a
Pro Forma Basis.

 

Quarter Ending

   Minimum Parent EBITDA  

December 31, 2015

   $ 11,763,933   

March 31, 2016

   $ 13,162,520   

June 30, 2016

   $ 13,764,693   

September 30, 2016

   $ 15,986,536   

December 31, 2016

   $ 19,447,475   

March 31, 2017

   $ 23,909,110   

June 30, 2017

   $ 28,656,673   

September 30, 2017

   $ 32,910,469   

December 31, 2017

   $ 37,815,126   

March 31, 2018

   $ 43,169,524   

June 30, 2018

   $ 48,896,117   

September 30, 2018

   $ 54,434,358   

December 31, 2018 and each fiscal quarter thereafter

   $ 59,587,138   

Section 8.9 Total Leverage Ratio. The Borrower Parties shall not permit the
Total Leverage Ratio to be greater than the ratio specified below as of the last
day of each fiscal quarter specified below for the immediately preceding twelve
(12) month period then ended:

 

Quarter Ending

   Total Leverage Ratio

December 31, 2015

   3.81 to 1.00

March 31, 2016

   3.46 to 1.00

June 30, 2016

   3.36 to 1.00

September 30, 2016

   3.19 to 1.00

December 31, 2016

   3.02 to 1.00

March 31, 2017

   2.82 to 1.00

June 30, 2017

   2.67 to 1.00

September 30, 2017

   2.58 to 1.00

 

82



--------------------------------------------------------------------------------

December 31, 2017

     2.45 to 1.00   

March 31, 2018

     2.33 to 1.00   

June 30, 2018

     2.23 to 1.00   

September 30, 2018

     2.08 to 1.00   

December 31, 2018 and each fiscal quarter thereafter

     1.95 to 1.00   

Section 8.10 Fixed Charge Coverage Ratio. The Borrower Parties shall not permit
the Fixed Charge Coverage Ratio to be less than the ratio specified below as of
the last day of each fiscal quarter specified below for the immediately
preceding twelve (12) month period then ended. Notwithstanding anything
contained herein to the contrary, following the consummation of any Permitted
Acquisition, the components of the Fixed Charge Coverage Ratio shall be
calculated on a Pro Forma Basis.

 

Quarter Ending

   Fixed Charge Coverage Ratio

March 31, 2016

   1.57 to 1.00

June 30, 2016

   1.60 to 1.00

September 30, 2016

   1.67 to 1.00

December 31, 2016

   1.74 to 1.00

March 31, 2017

   1.82 to 1.00

June 30, 2017

   1.89 to 1.00

September 30, 2017

   1.93 to 1.00

December 31, 2017

   1.99 to 1.00

March 31, 2018

   2.07 to 1.00

June 30, 2018

   2.15 to 1.00

September 30, 2018

   2.27 to 1.00

December 31, 2018 and thereafter

   2.39 to 1.00

Section 8.11 [Reserved.]

Section 8.12 Cash Balance. The Borrower Parties and their Subsidiaries shall not
permit the minimum cash balance (including Cash Equivalents) of the Borrower in
the Blocked Accounts to be less than $2,000,000, or such lesser amount as agreed
to by the Administrative Agent.

Section 8.13 Conduct of Business. The Borrower Parties shall not engage in any
line of business other than as conducted by the Borrower Parties and their
Subsidiaries on the Agreement Date except for lines of business reasonably
related, ancillary or incidental thereto.

Section 8.14 Sales and Leasebacks; Operating Leases. No Borrower Party shall, or
shall permit any Subsidiary of a Borrower Party to, (a) enter into any
arrangement, directly or indirectly, with any third party whereby such Borrower
Party or such Subsidiary, as applicable, shall sell or transfer any property,
real or personal, whether now owned or hereafter acquired, and whereby such
Borrower Party or such Subsidiary, as applicable, shall then or thereafter rent
or lease as lessee such property or any part thereof or other property which
such Borrower Party or such Subsidiary intends to use for substantially the same
purpose or purposes as the property sold or transferred or (b) create, incur or
suffer to exist, any obligations as lessee for the payment of rent for any real
or personal property under leases or agreements to lease other than
(A) Capitalized Lease Obligations permitted under Section 8.1 and (B) operating
lease obligations incurred in the ordinary course of business.

 

83



--------------------------------------------------------------------------------

Section 8.15 Amendment and Waiver. Except as permitted hereunder, no Borrower
Party shall, or shall permit any Subsidiary of a Borrower Party to, (a) enter
into any amendment of, or agree to or accept any waiver of, its articles or
certificate of incorporation or formation and by-laws, partnership agreement or
other governing documents in each case which could reasonably be expected to
materially adversely affect the rights of such Borrower Party or such
Subsidiary, as applicable, or the Administrative Agent, (b) permit any Material
Contract to be amended, cancelled or terminated prior to its stated maturity if
such amendment, cancellation or termination could reasonably be expected to have
a Materially Adverse Effect or (c) amend or otherwise modify the Subordinated
Notes, except as permitted under the Subordination Agreement.

Section 8.16 ERISA Liability. No Borrower Party shall, or shall cause or permit
any ERISA Affiliate to, (a) cause or permit to occur any event that could result
in the imposition of a Lien on any Borrower Party under Section 430 of the Code
or Section 303 or 4068 of ERISA, or (b) cause or permit to occur an ERISA Event,
that could reasonably be expected to result in a Lien on any Borrower Party or
to have a Materially Adverse Effect.

Section 8.17 Prepayments. No Borrower Party shall, or shall permit any
Subsidiary of a Borrower Party to, prepay, redeem, defease or purchase in any
manner, or deposit or set aside funds for the purpose of any of the foregoing,
make any payment in respect of principal of, or make any payment in respect of
interest on, any Funded Debt (other than to prepay Capitalized Lease Obligations
or purchase money debt or make payments in connection with the termination of
any Hedge Agreement), except (i) the Borrower may (A) make regularly scheduled
payments of principal or interest required in accordance with the terms of the
instruments governing any Funded Debt permitted under Section 8.1 and (B) make
payments, including prepayments permitted or required hereunder, with respect to
the Obligations, (ii) the Borrower Parties may make payments in respect of
Funded Debt permitted under Section 8.1(d) or 8.1(g), in each case to the extent
such payments are permitted under the subordination agreement applicable to such
Funded Debt and (iii) the Borrower Parties may apply the Net Cash Proceeds of
the issuance of Equity Interests to the repayment of amounts outstanding under
the Subordinated Notes in accordance with the terms and provisions of the
Subordination Agreement.

Section 8.18 Negative Pledge. No Borrower Party shall, or shall permit any
Subsidiary of any Borrower Party to, directly or indirectly, enter into any
agreement (other than the Loan Documents) with any Person that prohibits or
restricts or limits the ability of any Borrower Party or any such Subsidiary to
create, incur, pledge, or suffer to exist any Lien upon any of its respective
assets (other than agreements in respect of Funded Debt permitted under clauses
(e) or (l) of Section 8.1) or restricts the ability of any Subsidiary of the
Borrower to pay Dividends to the Borrower.

Section 8.19 Inconsistent Agreements. No Borrower Party shall, or shall permit
any Subsidiary of any Borrower Party to, enter into any contract or agreement
which would violate the terms hereof or any other Loan Document.

 

84



--------------------------------------------------------------------------------

Section 8.20 Regulations T, U and X. No Borrower Party and no Subsidiary of a
Borrower Party shall engage principally in the business, or have as one of its
important activities the business of extending credit for the purpose, of
purchasing or carrying and acquisition of Margin Stock. No part of the proceeds
of the Loan shall be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of Regulation T, U or
X or any other regulation of the Board of Governors of the Federal Reserve
System.

Section 8.21 Holding Company Status. Parent shall not own or lease, directly or
indirectly, any real property or any personal property, whether intangible or
tangible, of any nature, other than, in any event, (w) leases of real property,
(x) Equity Interests consisting of Investments permitted hereunder, (y) any cash
and/or Cash Equivalents (and investments relating to the same) received in
connection with the purchase of common shares of Equity Interests in Parent by
officers, directors and employees of the other Borrower Parties and (z) other
cash and/or Cash Equivalents (and investments relating to the same) in an
aggregate amount at any one time not in excess of the amount necessary to pay
the taxes and expenses of Parent, including without limitation, employee
salaries and director compensation for employees and directors of Parent, and to
provide administrative services to its Subsidiaries of the type customarily
provided by a non-operating holding company to its Subsidiaries, provided that,
in each case with respect to the exceptions listed in clauses (x), (y) and
(z) above, Administrative Agent, for the benefit of the Lender Group, shall have
a perfected Lien in such property, subject only to Permitted Liens, in
accordance with the terms and conditions contained in the Loan Documents. Parent
shall not conduct, transact or otherwise engage in any material business or
operations other than, in any event, (a) the issuance of Equity Interests,
(b) actions required by Applicable Law, (c) the payment of taxes and expenses of
Parent, including without limitation, employee salaries and director
compensation for employees and directors of Parent, (d) the provision of
administrative services to its Subsidiaries of the type customarily provided by
a non-operating holding company to its Subsidiaries, (e) the making of
Restricted Payments, Restricted Purchases, Permitted Acquisitions, Investments
and Guarantees expressly permitted to be made by Parent under this Agreement,
(f) the performance of its obligations under the Loan Documents and
(g) activities incidental to its existence and any of the foregoing. Parent
shall not have any obligations or liabilities and shall incur no Funded Debt
other than (i) under the Loan Documents and Guarantees of real property leases,
(ii) in connection with the provision of administrative services as otherwise
permitted under this Section 8.21 and (iii) under the Subordinated Notes.

ARTICLE 9.

DEFAULT

Section 9.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule, or regulation of any governmental or
non-governmental body:

(a) Any representation, warranty or certification made under this Agreement or
any other Loan Document shall be incorrect or misleading (including by omission)
in any material respect (without duplication of any materiality qualifier
contained herein or therein, as applicable) when made or deemed to have been
made;

 

85



--------------------------------------------------------------------------------

(b) Any payment of principal payable hereunder or under the other Loan Documents
shall not be paid on the date such payment is due, or any other amount payable
hereunder or under any other Loan Document shall not be paid within 3 (three)
Business Days from the date such payment is due (including, in each case, any
prepayments required under the Loan Documents);

(c) Any Borrower Party shall default in the performance or observance of any
agreement or covenant contained in Sections 2.11, 6.1(i), 6.1(iii), 6.5, 6.7,
6.10, 6.12, 6.15, 6.16, 6.20, 6.21,6.22, 6.24, Article 7 or Article 8;

(d) Any Borrower Party shall default in the performance or observance of any
other agreement or covenant contained in this Agreement or any other Loan
Document not specifically referred to elsewhere in this Section 9.1 and such
default shall continue for 30 days;

(e) There shall occur any Change In Control;

(f) (i) There shall be entered a decree or order for relief in respect of any
Borrower Party or any Subsidiary of a Borrower Party under the Bankruptcy Code,
or any other applicable federal or state bankruptcy law or other similar law, or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator,
or similar official of any Borrower Party or any Subsidiary of a Borrower Party
or of any substantial part of its properties, or ordering the winding-up or
liquidation of the affairs of any Borrower Party or any Subsidiary of a Borrower
Party, or (ii) an involuntary petition shall be filed against any Borrower Party
or any Subsidiary of a Borrower Party and a temporary stay entered and (A) such
petition and stay shall not be diligently contested, or (B) any such petition
and stay shall continue undismissed for a period of sixty (60) consecutive days;

(g) Any Borrower Party or any Subsidiary of a Borrower Party shall commence an
Insolvency Proceeding or any Borrower Party or any Subsidiary of a Borrower
Party shall consent to the institution of an Insolvency Proceeding or to the
appointment or taking of possession of a receiver, liquidator, assignee,
trustee, custodian, sequestrator, or other similar official of such Borrower
Party or any Subsidiary of a Borrower Party or of any substantial part of its
properties, or any Borrower Party or any Subsidiary of a Borrower Party shall
fail generally to pay its debts as they become due, or any Borrower Party or any
Subsidiary of a Borrower Party shall take any action in furtherance of any such
action;

(h) (i) A judgment or order shall be entered by any court against any Borrower
Party or any Subsidiary of any Borrower Party for the payment of money not
covered by insurance which exceeds, together with all such other judgments of
the Borrower Parties and their Subsidiaries not covered by insurance, $750,000
in the aggregate, or (ii) a warrant of attachment or execution or similar
process shall be issued or levied against property of any Borrower Party or any
Subsidiary of a Borrower Party pursuant to a final judgment which, together with
all other such property of the Borrower Parties and their Subsidiaries subject
to other such process, exceeds in value $750,000 in the aggregate, and, in the
case of each of clauses (i) and (ii), if, within thirty (30) days after the
entry, issue, or levy thereof, such judgment, warrant, or process shall not have
been paid or discharged or stayed pending appeal, or if, after the expiration of
any such stay, such judgment, warrant, or process shall not have been paid or
discharged, or (iii) a final judgment or order shall be entered by any court
against any Borrower Party or any Subsidiary of any Borrower Party for the
payment of money not covered by insurance which exceeds, together with all such
other judgments of the Borrower Parties and their Subsidiaries not covered by
insurance, $750,000 in the aggregate;

 

86



--------------------------------------------------------------------------------

(i) There shall occur at any time an ERISA Event that either could reasonably be
expected to result in a Lien on any Borrower Party or, either individually or in
the aggregate with other events described therein, could reasonably be expected
to result in a Materially Adverse Effect;

(j) There shall occur any default (after the expiration of any applicable grace
or cure period) under (i) any Subordinated Note, (ii) any indenture, agreement,
or instrument evidencing Funded Debt of any Borrower Party or any Subsidiary of
a Borrower Party in an aggregate principal amount exceeding $750,000 (determined
singly or in the aggregate with other Funded Debt) or (iii) any Hedge Agreement
which would permit the counterparty under such Hedge Agreement to terminate the
Hedge Agreement resulting in any Borrower Party being required to make a
termination payment exceeding $750,000;

(k) All or any portion of any Loan Document shall at any time and for any reason
be declared to be null and void, the effect of which is to render any such Loan
Document inadequate for the practical realization of the rights and benefits
afforded thereby, or a proceeding shall be commenced by any Borrower Party, any
Subsidiary of a Borrower Party or any member of the Sponsor Group seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or any Borrower Party, any Subsidiary
of a Borrower Party or any member of the Sponsor Group shall deny that it has
any liability or obligation for the payment of any Obligation provided under any
Loan Document;

(l) [Reserved;]

(m) The Guaranty of any Guarantor, for any reason other than the satisfaction in
full of all Obligations or otherwise in accordance with the terms thereof, shall
cease to be in full force and effect or shall be declared to be null and void,
or any Guarantor shall repudiate, revoke or attempt to revoke its obligations
thereunder;

(n) Any Lien purported to be created by any Security Document shall cease to be
in full force and effect, or shall cease to give the Administrative Agent, for
the benefit of the Lender Group, the Liens, rights, powers and privileges
purported to be created and granted under such Security Documents (including a
perfected first priority security interest in and Lien on, any portion of the
Collateral thereunder (except as otherwise expressly provided in this Agreement
or such Security Document)) in favor of the Administrative Agent, for the
benefit of the Lender Group, or shall be asserted by any Borrower Party not to
be valid, perfected, first priority (except as expressly provided in this
Agreement or such Security Document) security interest in or Lien on any portion
of the Collateral covered thereby;

(o) [Reserved]; or

(p) There shall occur any event which has resulted in a Materially Adverse
Effect for a period of 30 days.

 

87



--------------------------------------------------------------------------------

Section 9.2 Remedies. If an Event of Default shall have occurred and shall be
continuing, in addition to the rights and remedies set forth elsewhere in this
Agreement and the other Loan Documents and as otherwise available to the Lender
Group, or any of them, by any Applicable Laws:

(a) With the exception of an Event of Default specified in Section 9.1(g) or
(h), the Administrative Agent may in its discretion (unless otherwise instructed
by the Majority Lenders), (i) declare the principal of and interest on the Loan
and all other Obligations to be forthwith due and payable without presentment,
demand, protest, or notice of any kind, all of which are hereby expressly
waived, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

(b) Upon the occurrence and continuance of an Event of Default specified in
Section 9.1(g) or (h), such principal, interest, and other Obligations shall
thereupon and concurrently therewith become due and payable, all without any
action by the Lender Group, or any of them, and without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

(c) The Administrative Agent may in its discretion (unless otherwise instructed
by the Majority Lenders) or shall at the direction of the Majority Lenders
exercise any or all of the post-default rights granted to the Lender Group, or
any of them, under the Loan Documents or under Applicable Law. The
Administrative Agent, for the benefit of the Lender Group, shall have the right
to the appointment of a receiver for the Property of the Borrower Parties, and
the Borrower Parties hereby consent to such rights and such appointment and
hereby waive any objection the Borrower Parties may have thereto or the right to
have a bond or other security posted by the Lender Group, or any of them, in
connection therewith.

(d) The Administrative Agent may in its discretion require the Borrower Parties
(i) to engage a consulting firm or chief restructuring officer chosen by the
Borrower that is reasonably acceptable to the Administrative Agent and
(ii) deliver to the Administrative Agent a copy of the fully-executed engagement
letter with such consulting firm or chief restructuring officer, which
engagement letter shall be in form and substance reasonably acceptable to the
Administrative Agent, and, among other things, (A) require such consulting firm
or chief restructuring officer to cooperate with any financial advisor to the
Administrative Agent in regard to the monthly reporting of covenants and
(B) provide for such engagement to have a term ending on or after the Maturity
Date (or a shorter term if agreed to in writing by the Administrative Agent).

(e) The Administrative Agent may in its discretion require each Borrower Party
to use its commercially reasonable efforts to assist the Administrative Agent in
the sale of Collateral, and each Borrower Party further agrees to use its best
efforts to cause such employees or agents of such Borrower Party, which Persons
shall be licensed to dispose of such Collateral, as are reasonably necessary to
accomplish the disposition of such Collateral to Administrative Agent’s
satisfaction to assist in such disposition. In connection with the sale of such
Collateral, each Borrower Party agrees to use its best efforts to obtain sales
of such Collateral at commercially reasonable prices and terms.

(f) The rights and remedies of the Lender Group hereunder shall be cumulative,
and not exclusive.

 

88



--------------------------------------------------------------------------------

ARTICLE 10.

MISCELLANEOUS

Section 10.1 Notices.

(a) All notices and other communications under this Agreement shall be in
writing and shall be deemed to have been given five (5) days after deposit in
the mail, designated as certified mail, return receipt requested,
postage-prepaid, or one (1) day after being entrusted to a reputable commercial
overnight delivery service, or when delivered to the telegraph office or sent
out (with receipt confirmed) by telex or telecopy (or when sent out by
electronic means) addressed to the party to which such notice is directed at its
address determined as in this Section 10.1. All notices and other communications
under this Agreement shall be given to the parties hereto at the following
addresses:

(i) If to any Borrower Party, to such Borrower Party in care of the Borrower at:

Fluent, LLC

33 Whitehall Street, 15th Floor

New York, NY 10004

Attn: Ryan Schulke and Derek Dubner

with a copy to:

IDI, Inc.

2650 North Military Trail, Suite 300

Boca Raton, FL 33431

Attn: Derek Dubner

with a copy to:

Akerman LLP

One Southeast Third Avenue, Suite 2500

Miami, FL 33131

Attn: Teddy Klinghoffer, Esq.

(ii) If to the Administrative Agent, to it at:

600 Fifth Avenue

24th Floor

New York, NY 10020

Attn: Pankaj Gupta

Email: pgupta@higwhitehorse.com

 

89



--------------------------------------------------------------------------------

and

155 N Wacker Drive

Suite 4180

Chicago, IL 60606

Attn: John Yeager

Email: jyeager@higwhitehorse.com

with a copy to:

Latham & Watkins LLP

330 North Wabash Avenue, Suite 2800

Chicago, IL 60611

Attn: Noah Weiss

Email: noah.weiss@lw.com

(iii) If to any Lender, to them at the address set forth on the signature pages
of this Agreement.

(b) Any party hereto may change the address to which notices shall be directed
under this Section 10.1 by giving ten (10) days’ written notice of such change
to the other parties.

(c) All notices and other items to be, or which may be from time to time,
delivered by and among the Borrower Parties and the Administrative Agent
(including the delivery of the items required by Sections 7.1, 7.2, and 7.3),
may be made via Electronic Transmission. The Administrative Agent shall so post
such items within a reasonable period of time after delivery thereof by
Borrower. Such posting or sending via Electronic Transmission to the Lender
Group shall constitute delivery of such items to the Lender Group. If any item
required to be delivered under Sections 7.1, 7.2 and 7.3, shall be specified to
be delivered on a day which is not a Business Day, it shall be delivered on the
next succeeding day which is a Business Day.

Section 10.2 Expenses. The Borrower agrees to promptly pay or promptly reimburse
(other than to the extent they constitute Excluded Taxes):

(a) All reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent and its Affiliates in connection with the preparation,
negotiation, execution, delivery and syndication of this Agreement and the other
Loan Documents, the transactions contemplated hereunder and thereunder, and the
making of the Term Loan hereunder, including, but not limited to, the reasonable
fees, charges and disbursements of outside counsel for the Administrative Agent
and its Affiliates and costs incurred in connection with travel and due
diligence;

(b) All reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent and its Affiliates in connection with the administration of
the transactions contemplated in this Agreement and the other Loan Documents and
the preparation, negotiation, execution, and delivery of any waiver, amendment,
or consent by the Lenders relating to this Agreement or the other Loan
Documents, including, but not limited to, all reasonable costs and expenses of
the Administrative Agent and one additional Lender in connection with periodic
field

 

90



--------------------------------------------------------------------------------

audits, appraisals and examinations, and the internal per diem audit charge as
established by the Administrative Agent from time to time (which charge shall be
reasonable and customary), per auditor, plus costs and expenses for each field
audit or examination of a Borrower Party performed by personnel employed by the
Administrative Agent, and the reasonable fees and disbursements of counsel for
the Administrative Agent;

(c) All costs and expenses of the Administrative Agent and any Lender in
connection with any restructuring, refinancing, or “work out” of the
transactions contemplated by this Agreement, and of obtaining performance under
this Agreement and the other Loan Documents, and all costs and expenses of
collection if default is made in the payment of the Obligations, which in each
case shall include fees, charges and expenses of outside counsel for the
Administrative Agent and any Lender, and the fees and expenses of any experts of
the Administrative Agent, or consultants of the Administrative Agent; and

(d) All taxes, assessments, general or special, and other charges levied on, or
assessed, placed or made against any of the Collateral, any Term Loan Notes or
the Obligations.

Section 10.3 Waivers. The rights and remedies of the Lender Group under this
Agreement and the other Loan Documents shall be cumulative and not exclusive of
any rights or remedies which they would otherwise have. No failure or delay by
the Lender Group, or any of them, or the Majority Lenders in exercising any
right shall operate as a waiver of such right. The Lender Group expressly
reserves the right to require strict compliance with the terms of this Agreement
in connection with any funding of the Term Loan. In the event the Lenders decide
to fund a request for the Term Loan at a time when the Borrower is not in strict
compliance with the terms of this Agreement, such decision by the Lenders shall
not be deemed to constitute an undertaking by the Lenders to fund any further
requests for Advances or preclude the Lenders from exercising any rights
available to the Lenders under the Loan Documents or at law or equity. Any
waiver or indulgence granted by the Lenders or by the Majority Lenders shall not
constitute a modification of this Agreement, except to the extent expressly
provided in such waiver or indulgence, or constitute a course of dealing by the
Lenders at variance with the terms of the Agreement such as to require further
notice by the Lenders of the Lenders’ intent to require strict adherence to the
terms of the Agreement in the future. Any such actions shall not in any way
affect the ability of the Lenders, in their discretion, to exercise any rights
available to them under this Agreement or under any other agreement, whether or
not the Lenders are party, relating to the Borrower.

Section 10.4 Set-Off. In addition to any rights now or hereafter granted under
Applicable Law and not by way of limitation of any such rights, except to the
extent limited by Applicable Law, at any time that an Event of Default exists,
each member of the Lender Group and each subsequent holder of the Obligations is
hereby authorized by the Borrower Parties at any time or from time to time,
without notice to the Borrower Parties or to any other Person, any such notice
being hereby expressly waived, to set-off and to appropriate and apply any and
all deposits (general or special, time or demand, including, but not limited to,
Funded Debt evidenced by certificates of deposit, in each case whether matured
or unmatured, but not including any amounts held by any member of the Lender
Group or any of its Affiliates in any escrow account) and any other Funded Debt
at any time held or owing by any member of the Lender Group or any such holder
to or for the credit or the account of any Borrower Party, against and on
account of the obligations and liabilities of the Borrower Parties, to any
member of the Lender Group or any such

 

91



--------------------------------------------------------------------------------

holder under this Agreement, any Term Loan Notes and any other Loan Document,
including, but not limited to, all claims of any nature or description arising
out of or connected with this Agreement or any other Loan Document, irrespective
of whether or not (a) the Lender Group shall have made any demand hereunder or
(b) the Lender Group shall have declared the principal of and interest on the
Loan, any Term Loan Notes and other amounts due hereunder to be due and payable
as permitted by Section 9.2 and although said obligations and liabilities, or
any of them, shall be contingent or unmatured. Any sums obtained by any member
of the Lender Group or by any subsequent holder of the Obligations shall be
applied to the Obligations in accordance with Section 2.10(b).

Section 10.5 Assignment.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower Party
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Affiliates of the
Administrative Agent) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loan at the time owing to it); provided that the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500 (unless such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund), and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
Section 10.5(c), from and after the effective date specified in each Assignment
and Acceptance, the Eligible Assignee thereunder shall be a party hereto and, to
the extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.8(b), 2.9, 6.18, 11.3 and 11.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.5.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loan owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time

 

92



--------------------------------------------------------------------------------

to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice. In establishing and
maintaining the Register, the Administrative Agent shall serve as the Borrower’s
agent solely for tax purposes and solely with respect to the actions described
in this Section, and the Borrower hereby agrees that, to the extent WhiteHorse
Finance, Inc. serves in such capacity, WhiteHorse Finance, Inc. and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees”.

(d) Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
which are not Disqualified Institutions (a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its portion of the Commitment and/or the Loan owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the Borrower and the Lender Group
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, (iv) any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the Loan Documents provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
Section 10.12(a)(i) that affects such Participant. Subject to paragraph (e) of
this Section 10.5, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.8(b), 2.9, 6.18 and 11.3 as if it were the Lender,
to the extent of its participation, and had acquired its interest by assignment
pursuant to Section 10.5(b), provided that such Participant agrees to be subject
to the provisions of Section 2.8(b), as though it were an assignee under
paragraph (b) (it being understood that the documentation required under
Section 2.8(b)(v)-(vii) shall be delivered to the participating Lender). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.4 as though it were a Lender, provided such Participant agrees to
be subject to Section 10.4 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

93



--------------------------------------------------------------------------------

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.8(b) or Section 11.3 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to receive a greater payment results from
a change in Applicable Law that occurs after the Participant acquired the
applicable participation.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 10.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same agreement.
In proving this Agreement or any other Loan Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures hereto delivered by Electronic Transmission shall be deemed an
original signature hereto. The foregoing shall apply to each other Loan Document
mutatis mutandis.

Section 10.7 Governing Law. All matters arising out of, in connection with or
relating to this Agreement and the other Loan Documents, including, without
limitation, their validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof or thereof and any
determinations with respect to post-judgment interest), shall be construed in
accordance with and governed by the laws of the State of New York.

Section 10.8 Severability. Any provision of this Agreement which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

Section 10.9 Headings. Headings used in this Agreement are for convenience only
and shall not affect the interpretation of any provision hereof.

Section 10.10 Source of Funds. Notwithstanding the use by the Lenders of the
Base Rate and the Eurodollar Rate as reference rates for the determination of
interest on the Loan, the Lenders shall be under no obligation to obtain funds
from any particular source in order to charge interest to the Borrower at
interest rates tied to such reference rates.

Section 10.11 Entire Agreement. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. Each Borrower Party represents and warrants to the Lender Group that it
has read the provisions of this Section 10.11 and discussed the provisions of
this Section 10.11 and the rest of this Agreement with counsel for such Borrower
Party, and such Borrower Party acknowledges and agrees that the Lender Group is
expressly relying upon such representations and warranties of such Borrower
Party (as well as the other representations and warranties of such Borrower
Party set forth in this Agreement and the other Loan Documents) in entering into
this Agreement.

 

94



--------------------------------------------------------------------------------

Section 10.12 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Borrower Party
therefrom, shall be effective unless the same is in writing and signed by the
Administrative Agent, Majority Lenders and the Borrower, and then any such
waiver shall be effective only in the specific instance and for the specific
purpose for which given, except that:

(i) each of the following also shall require the consent of all Lenders (or, in
the case of clauses (C) and (E), only those Lenders affected thereby:

(A) except as otherwise permitted under this Agreement, any release of, or the
subordination of, the Administrative Agent’s security interest in all or
substantially all of the Collateral,

(B) except in connection with transactions permitted under this Agreement, any
release or discharge of any Borrower Party from its Obligations under the Loan
Documents,

(C) (x) any extensions, postponements or delays of the Maturity Date or the
scheduled date of payment of interest, principal (other than payments of
principal required to be made pursuant to Section 2.6(c)) or fees or other
amounts due to the Lenders under any of the Loan Documents, or (y) any reduction
of principal (without a corresponding payment with respect thereto) or reduction
in the rate of interest, fees or other amounts due to the Lenders under any of
the Loan Documents,

(D) any amendment of this Section 10.12 or of the definition of “Majority
Lenders” or any other provision of the Loan Documents specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder,

(E) any amendment increasing or extending the Commitment (it being understood
and agreed that a waiver of any Default or Event of Default or modification of
any of the defined terms contained herein (other than those defined terms
specifically addressed in this Section 10.12) shall not constitute a change in
the terms of any portion of the Commitment held by any Lender), and

(F) any amendment to Section 2.10;

(ii) the consent of the Administrative Agent, the Majority Lenders and the
Borrower shall be required for any amendment to Article 13;

 

95



--------------------------------------------------------------------------------

(iii) only the consent of the Administrative Agent shall be required to amend
Schedule 2.1(a) to reflect assignments of any portion of the Loan in accordance
with this Agreement; and

(iv) any amendment, waiver or other modification of any term or condition of the
Fee Letter shall require only the consent of the Administrative Agent and the
Borrower.

(b) (i) Each Lender grants to the Administrative Agent the right to purchase all
(but not less than all) of such Lender’s Loan and all of its rights and
obligations hereunder and under the other Loan Documents at a price equal to the
outstanding principal amount of such Loan payable to such Lender plus any
accrued but unpaid interest on such Loan, which right may be exercised by the
Administrative Agent within 90 days of the date on which such Lender refuses (or
fails) to execute any amendment, waiver or consent which requires the written
consent of all of the Lenders and to which the Majority Lenders, the
Administrative Agent and the Borrower have agreed (such Lender, a
“Non-Consenting Lender”). Each Lender and the Borrower agree that, if the
Administrative Agent exercises its option hereunder, (i) the Borrower shall pay
the Non-Consenting Lender all outstanding fees, expenses, and other amounts then
owing to such Non-Consenting Lender under this Agreement (excluding principal
and interest that has been paid by the Administrative Agent), and
(ii) Administrative Agent shall promptly execute and deliver an Assignment and
Acceptance and other agreements and documentation necessary to effectuate such
assignment. The Administrative Agent may assign its purchase rights hereunder to
any assignee if such assignment complies with the requirements of
Section 10.5(b).

(ii) Within 45 days of the date on which any Non-Consenting Lender has refused
or failed to execute any amendment, waiver or consent which requires the written
consent of all of the Lenders and to which the Majority Lenders, the
Administrative Agent and the Borrower have agreed, the Borrower may, at its
option, notify the Administrative Agent and such Non-Consenting Lender of the
Borrower’s intention to obtain, at the Borrower’s expense, an Eligible Assignee
to serve as a replacement Lender for such Non-Consenting Lender (a “Replacement
Lender”), which Replacement Lender shall be reasonably satisfactory to the
Administrative Agent. In the event the Borrower obtains a Replacement Lender
within 45 days following notice of its intention to do so, the Non-Consenting
Lender shall sell and assign its Loans and Commitments to such Replacement
Lender, at par, provided that the Borrower has reimbursed such Non-Consenting
Lender for its increased costs for which it is entitled to reimbursement under
this Agreement through the date of such sale and assignment. In the event that a
Non-Consenting Lender does not execute an Assignment and Acceptance pursuant to
Section 10.5 within five (5) Business Days after receipt by such Non-Consenting
Lender of notice of replacement pursuant to this Section 10.12(b) and
presentation to such Non-Consenting Lender of an Assignment and Acceptance
evidencing an assignment pursuant to this Section 10.12(b), the Borrower shall
be entitled (but not obligated) to execute such an Assignment and Acceptance on
behalf of such Non-Consenting Lender, and any such Assignment and Acceptance so
executed by the Borrower, the Replacement Lender and the Administrative Agent
shall be effective for purposes of this Section 10.12(b) and Section 10.5. Upon
any such assignment and payment and compliance with the other provisions of
Section 10.5, such replaced Non-Consenting Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such replaced Lender to
indemnification hereunder shall survive.

 

96



--------------------------------------------------------------------------------

(c) If any fees are paid to the Lenders as consideration for amendments, waivers
or consents with respect to this Agreement, at Administrative Agent’s election,
such fees may be paid only to those Lenders that agree to such amendments,
waivers or consents within the time specified for submission thereof, so long as
all Lenders are given the opportunity to so agree and such fees are provided on
a pro-rata basis to such Lenders that so agree to such amendments, waivers or
consents.

Section 10.13 Other Relationships. No relationship created hereunder or under
any other Loan Document shall in any way affect the ability of any member of the
Lender Group to enter into or maintain business relationships with the Borrower,
or any of its Affiliates, beyond the relationships specifically contemplated by
this Agreement and the other Loan Documents.

Section 10.14 Pronouns. The pronouns used herein shall include, when
appropriate, either gender and both singular and plural, and the grammatical
construction of sentences shall conform thereto.

Section 10.15 Disclosure. The Borrower Parties consent to any member of the
Lender Group’s issuance of press releases and preparation and distribution of
other marketing materials regarding the Commitment hereunder and the making of
the Loan pursuant to the terms of this Agreement and the disclosure of such
information in such member’s sole discretion, subject to Section 10.16.

Section 10.16 Confidentiality. No member of the Lender Group shall disclose any
material non-public confidential information regarding the Borrower Parties
(“Confidential Information”) to any other Person without the consent of the
Borrower, other than (i) to such member of the Lender Group’s Affiliates and
their officers, directors, employees, agents and advisors (including, for the
avoidance of doubt, accountants, auditors and attorneys), to other members of
the Lender Group and to actual or prospective assignees, participants and
counterparties to Hedge Agreements, and then only on a confidential basis,
(ii) as required by any Applicable Law or upon the request of any Governmental
Authority or otherwise as a result of judicial process, (iii) to any rating
agency when required by it, provided that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any
Confidential Information relating to the Borrower Parties received by it from
such member of the Lender Group, (iv) as requested or required by any state,
federal or foreign authority or examiner regulating banks or banking, (v) to the
extent such information presently is or hereafter becomes (A) publicly available
other than as a result of a breach of this Section 10.16 or (B) available to
such member of the Lender Group on a non-confidential basis from a source other
than a Borrower Party not known by it to be subject to disclosure restrictions
and (vi) in connection with the exercise of any remedy hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder. The term “Confidential
Information” shall be deemed to exclude information customarily placed on
‘tombstones’ or similar marketing materials.

Section 10.17 Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by the Borrower or any Guarantor, or the transfer to
the Lender Group of any property, should for any reason subsequently be declared
to be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences or other voidable or recoverable payments of money or

 

97



--------------------------------------------------------------------------------

transfers of property (collectively, a “Voidable Transfer”), and if the Lender
Group, or any of them, is required to repay or restore, in whole or in part, any
such Voidable Transfer, or elects to do so upon the advice of its counsel, then,
as to any such Voidable Transfer, or the amount thereof that the Lender Group,
or any of them, is required or elects to repay or restore, and as to all costs,
expenses and attorneys’ fees of the Lender Group related thereto, the liability
of the Borrower or such Guarantor, as applicable, automatically shall be
revived, reinstated and restored and shall exist as though such Voidable
Transfer had never been made.

Section 10.18 Electronic Transmission.

(a) Authorization. Subject to the provisions of this Section 10.18(a), each of
the Administrative Agent, the Lenders, the Borrower Parties and each of their
Affiliates is authorized (but not required) to transmit, post or otherwise make
or communicate, in its sole discretion, Electronic Transmissions in connection
with any Loan Document and the transactions contemplated therein. The Borrower
and the other Borrower Parties hereby acknowledges and agrees, and the Borrower
and the other Borrower Parties shall cause each of their Subsidiaries to
acknowledge and agree, that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.

(b) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to the terms and conditions of this Agreement, separate
terms and conditions posted or referenced in such E-System and related
contractual obligations executed by the Borrower Parties or the members of the
Lender Group in connection with the use of such E-System.

(c) Limitation of Liability. All E-Systems and Electronic Transmissions shall be
provided “as is” and “as available”. None of the Administrative Agent or any of
its Affiliates warrants the accuracy, adequacy or completeness of any E-Systems
or Electronic Transmission, and each disclaims all liability for errors or
omissions therein. No warranty of any kind is made by the Administrative Agent
or any of its Affiliates in connection with any E-Systems or Electronic
Transmission, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects. Each Borrower Party agrees that neither the
Administrative Agent nor any of its Affiliates has any responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.

ARTICLE 11.

YIELD PROTECTION

Section 11.1 Eurodollar Rate Basis Determination. Notwithstanding anything
contained in this Agreement which may be construed to the contrary, if with
respect to any proposed Eurodollar Advance for any Eurodollar Advance Period,
the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that (a) adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Eurodollar Advance Period or (b) is
advised by the Majority Lenders that the Eurodollar Basis for such Eurodollar
Advance Period will not adequately and fairly reflect the cost to the Lenders of
making or maintaining the Loan for

 

98



--------------------------------------------------------------------------------

such Eurodollar Advance Period, the Administrative Agent shall forthwith give
notice thereof to the Borrower and the Lenders, whereupon until the
Administrative Agent notifies the Borrower that the circumstances giving rise to
such situation no longer exist, the obligations of the Lenders to make
Eurodollar Advances shall be suspended.

Section 11.2 Illegality. If any change in Applicable Law, any change in the
interpretation or administration of any Applicable Law by any Governmental
Authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or any change in compliance with Applicable Law as a
result of any request or directive (whether or not having the force of law) of
any such authority, central bank, or comparable agency after the Agreement Date,
shall make it unlawful for any Lender to make, maintain, or fund its Eurodollar
Advances, such Lender shall so notify the Administrative Agent, and the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Borrower. Before giving any notice to the Administrative Agent pursuant
to this Section 11.2, such Lender shall designate a different lending office if
such designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. Upon
receipt of such notice, notwithstanding anything contained in Article 2, the
Borrower shall repay in full (without prepayment premium) the then outstanding
principal amount of each affected Eurodollar Advance of such Lender, together
with accrued interest thereon, either (a) on the last day of the then current
Eurodollar Advance Period applicable to such Eurodollar Advance if such Lender
may lawfully continue to maintain and fund such Eurodollar Advance to such day
or (b) immediately if such Lender may not lawfully continue to fund and maintain
such Eurodollar Advance to such day. Concurrently with repaying each affected
Eurodollar Advance of such Lender, notwithstanding anything contained in Article
2, the Borrower shall borrow a Base Rate Advance from such Lender, and such
Lender shall make such Advance in an amount such that the outstanding principal
amount of the Loan held by such Lender shall equal the outstanding principal
amount of such Loan immediately prior to such repayment.

Section 11.3 Increased Costs.

(a) If any change in Applicable Law, any change in the interpretation or
administration of any Applicable Law by any Governmental Authority, central
bank, or comparable agency charged with the interpretation or administration
thereof or any change in compliance with Applicable Law as a result of any
request or directive (whether or not having the force of law) of such
Governmental Authority, central bank, or comparable agency after the Agreement
Date (and, for purposes of this Section 11.3, each of (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act (including regulations promulgated
with respect thereto) and all requests, guidelines or directives in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case in respect of this clause (ii),
pursuant to Basel III, are, in the case of each of clauses (i) and (ii), deemed
to have gone into effect and been adopted after the Agreement Date):

(i) Shall subject any Lender to any Taxes (other than Excluded Taxes,
Indemnified Taxes and Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

99



--------------------------------------------------------------------------------

(ii) Shall impose, modify, or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve System,
but excluding any included in an applicable Eurodollar Reserve Percentage),
special deposit, assessment, or other requirement or condition against assets
of, deposits (other than as described in Section 11.5) with or for the account
of, or commitments or credit extended by any Lender, or shall impose on any
Lender or the eurodollar interbank borrowing market any other condition
affecting its obligation to make such Eurodollar Advances or its Eurodollar
Advances; and the result of any of the foregoing is to increase the cost to such
Lender of making or maintaining any such Eurodollar Advances, or to reduce the
amount of any sum received or receivable by such Lender under this Agreement
with respect thereto, and such increase is not given effect in the determination
of the Eurodollar Rate; or

(iii) Shall impose, modify, or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, assessment, or other requirement or condition against
assets of, deposits (other than as described in Section 11.5) with or for the
account of, or commitments or credit extended by any Lender,

then promptly upon demand by such Lender, the Borrower agrees to pay, without
duplication of amounts due under Section 2.8(b), to such Lender such Additional
Amount or amounts as will compensate such Lender for such increased costs. Such
Lender will promptly notify the Borrower and the Administrative Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender to compensation pursuant to this Section 11.3 and will
designate a different lending office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the sole
judgment of such Lender, be otherwise disadvantageous to such Lender. Failure or
delay on the part of such Lender to demand compensation pursuant to this
Section 11.3 shall not constitute a waiver of such Lender’s right to demand such
compensation

(b) A certificate of any Lender claiming compensation under this Section 11.3
and setting forth the Additional Amount or amounts to be paid to it hereunder
and calculations therefor shall be conclusive in the absence of manifest error.
In determining such amount, such Lender may use any averaging and attribution
methods. If such Lender demands compensation under this Section 11.3, the
Borrower may at any time, upon at least five (5) Business Days’ prior notice to
such Lender, prepay in full the then outstanding affected Eurodollar Advances,
together with accrued interest thereon to the date of prepayment, along with any
reimbursement required under Section 2.9. Concurrently with prepaying such
Eurodollar Advances, the Borrower shall borrow a Base Rate Advance, or a
Eurodollar Advance not so affected, from such Lender, and such Lender shall make
such Advance in an amount such that the outstanding principal amount of the Loan
held by such Lender shall equal the outstanding principal amount of the Loan
held by such Lender immediately prior to such prepayment.

Section 11.4 Effect On Other Advances. If notice has been given pursuant to
Sections 11.1, 11.2 or 11.3 suspending the obligation of any Lender to make any,
or requiring Eurodollar Advances of such Lender to be repaid or prepaid, then,
unless and until such Lender notifies the Borrower and the Administrative Agent
that the circumstances giving rise to such repayment no longer apply, all
Advances which would otherwise be made by such Lender as to the Eurodollar
Advances affected shall, at the option of the Borrower, be made instead as Base
Rate Advances.

 

100



--------------------------------------------------------------------------------

Section 11.5 Capital Adequacy. If after the Agreement Date, any Lender (or any
Affiliate of any Lender) shall have determined that the adoption of any
Applicable Law, governmental rule, regulation or order regarding the capital
adequacy of banks or bank holding companies, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Lender (or any Affiliate of such
Lender) with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency (but only if such adoption, change, request or directive
occurs after the Agreement Date), has or would have the effect of reducing the
rate of return on such Lender’s (or any Affiliate of such Lender) capital as a
consequence of the Commitment or obligations hereunder to a level below that
which it could have achieved but for such adoption, change or compliance (taking
into consideration such Lender’s (or any Affiliate of such Lender) policies with
respect to capital adequacy immediately before such adoption, change or
compliance and assuming that such Lender’s (or any Affiliate of such Lender)
capital was fully utilized prior to such adoption, change or compliance), then,
promptly upon demand by such Lender, the Borrower shall promptly pay to such
Lender such Additional Amount or amounts as shall be sufficient to compensate
such Lender for any such reduction actually suffered; provided, however, that
there shall be no duplication of amounts paid to any Lender pursuant to this
sentence and Section 11.3. A certificate of any Lender setting forth the amount
to be paid to such Lender by the Borrower as a result of any event referred to
in this paragraph shall, absent manifest error, be conclusive. For purposes of
this Section 11.5, each of (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act (including regulations promulgated with respect thereto) and all
requests, guidelines or directives in connection therewith and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case in respect of this clause (ii), pursuant to Basel III,
are, in the case of each of clauses (i) and (ii), deemed to have gone into
effect and been adopted after the Agreement Date.

ARTICLE 12.

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

Section 12.1 Jurisdiction and Service of Process. FOR PURPOSES OF ANY LEGAL
ACTION OR PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, EACH BORROWER PARTY HEREBY
IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE FEDERAL AND STATE COURTS
SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK AND HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS, AS ITS AUTHORIZED AGENT FOR SERVICE OF PROCESS IN THE
STATE OF NEW YORK, THE BORROWER, OR SUCH OTHER PERSON AS SUCH BORROWER PARTY
SHALL DESIGNATE HEREAFTER BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE AGENT.
THE CONSENT TO JURISDICTION HEREIN SHALL BE EXCLUSIVE; PROVIDED THAT THE LENDER
GROUP, OR ANY OF THEM, RETAINS

 

101



--------------------------------------------------------------------------------

THE RIGHT TO BRING PROCEEDINGS AGAINST ANY BORROWER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY
SECURITY DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT. THE LENDER GROUP SHALL FOR
ALL PURPOSES AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO
TREAT SUCH DESIGNEE OF EACH BORROWER PARTY AS THE AUTHORIZED AGENT TO RECEIVE
FOR AND ON BEHALF OF SUCH BORROWER PARTY SERVICE OF WRITS, OR SUMMONS OR OTHER
LEGAL PROCESS IN THE STATE OF NEW YORK, WHICH SERVICE SHALL BE DEEMED EFFECTIVE
PERSONAL SERVICE ON SUCH BORROWER PARTY SERVED WHEN DELIVERED, WHETHER OR NOT
SUCH AGENT GIVES NOTICE TO SUCH BORROWER PARTY; AND DELIVERY OF SUCH SERVICE TO
ITS AUTHORIZED AGENT SHALL BE DEEMED TO BE MADE WHEN PERSONALLY DELIVERED OR
THREE (3) BUSINESS DAYS AFTER MAILING BY REGISTERED OR CERTIFIED MAIL ADDRESSED
TO SUCH AUTHORIZED AGENT. EACH BORROWER PARTY FURTHER IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL TO SUCH BORROWER PARTY AT THE ADDRESS
SET FORTH ABOVE, SUCH SERVICE TO BECOME EFFECTIVE THREE (3) BUSINESS DAYS AFTER
SUCH MAILING. IN THE EVENT THAT, FOR ANY REASON, SUCH AGENT OR ITS SUCCESSORS
SHALL NO LONGER SERVE AS AGENT OF EACH BORROWER PARTY TO RECEIVE SERVICE OF
PROCESS IN THE STATE OF NEW YORK, EACH BORROWER PARTY SHALL SERVE AND ADVISE THE
ADMINISTRATIVE AGENT THEREOF SO THAT AT ALL TIMES EACH BORROWER PARTY WILL
MAINTAIN AN AGENT TO RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK ON
BEHALF OF SUCH BORROWER PARTY WITH RESPECT TO THIS AGREEMENT AND ALL OTHER LOAN
DOCUMENTS. IN THE EVENT THAT, FOR ANY REASON, SERVICE OF LEGAL PROCESS CANNOT BE
MADE IN THE MANNER DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE IN SUCH MANNER AS
PERMITTED BY LAW.

Section 12.2 Consent to Venue. EACH BORROWER PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT,
ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT IN THE FEDERAL COURTS OF THE UNITED STATES SITTING IN NEW
YORK COUNTY, NEW YORK, AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH
SUIT, ACTION, OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

Section 12.3 Waiver of Jury Trial. EACH BORROWER PARTY AND EACH MEMBER OF THE
LENDER GROUP, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, WAIVES, AND
OTHERWISE AGREES NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY BORROWER PARTY, ANY MEMBER
OF THE LENDER GROUP OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY,
AS TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, AND THE RELATIONS AMONG THE PARTIES LISTED
IN THIS ARTICLE 12.

 

102



--------------------------------------------------------------------------------

ARTICLE 13.

THE ADMINISTRATIVE AGENT

Section 13.1 Appointment and Authorization. Each member of the Lender Group
hereby irrevocably appoints and authorizes, and hereby agrees that it will
require any transferee of any of its interest in this Agreement and the other
Loan Documents and its Loan and its portion of the Commitment irrevocably to
appoint and authorize, the Administrative Agent to take such actions as its
agent on its behalf and to exercise such powers hereunder and under the other
Loan Documents as are delegated by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto. Without limiting the
foregoing, each member of the Lender Group hereby authorizes the Administrative
Agent to execute and deliver each Loan Document to which the Administrative
Agent is, or is required to be, a party. Neither the Administrative Agent nor
any of its directors, officers, employees, or agents shall be liable for any
action taken or omitted to be taken by it hereunder or in connection herewith,
except for its own gross negligence or willful misconduct as determined by a
final non-appealable order of a court of competent jurisdiction.

Section 13.2 Interest Holders. The Administrative Agent may treat each Lender,
or the Person designated in the last notice filed with the Administrative Agent
under this Section 13.2, as the holder of all of the interests of such Lender in
this Agreement and the other Loan Documents, its Loan and its portion of the
Commitment until written notice of transfer, signed by such Lender (or the
Person designated in the last notice filed with the Administrative Agent) and by
the Person designated in such written notice of transfer, in form and substance
satisfactory to the Administrative Agent, shall have been filed with the
Administrative Agent.

Section 13.3 Consultation with Counsel. The Administrative Agent may consult
with legal counsel selected by it and shall not be liable to any Lender for any
action taken or suffered by it in good faith in reliance on the advice of such
counsel.

Section 13.4 Documents. The Administrative Agent shall not be under any duty to
examine, inquire into, or pass upon the validity, effectiveness, or genuineness
of this Agreement, any other Loan Document, or any instrument, document, or
communication furnished pursuant hereto or in connection herewith, and the
Administrative Agent shall be entitled to assume that they are valid, effective,
and genuine, have been signed or sent by the proper parties, and are what they
purport to be.

Section 13.5 Administrative Agent and Affiliates. With respect to the Commitment
and Loan, the Administrative Agent shall have the same rights and powers
hereunder as any other Lender, and the Administrative Agent and its Affiliates,
as the case may be, may accept deposits from, lend money to, and generally
engage in any kind of business with the Borrower Parties or any Affiliates of,
or Persons doing business with, the Borrower Parties, as if it were not the
Administrative Agent or affiliated with the Administrative Agent and without any
obligation to account therefor. The Lenders acknowledge that the Administrative
Agent and its Affiliates have other lending and investment relationships with
the Borrower Parties and their Affiliates and in the future may enter into
additional such relationships.

 

103



--------------------------------------------------------------------------------

Section 13.6 Responsibility of the Administrative Agent. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any other member of the Lender Group, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Administrative Agent shall be entitled to assume that
no Default exists unless it has actual knowledge, or has been notified by any
Borrower Party, of such fact, or has been notified by a Lender that such Lender
considers that a Default exists, and such Lender shall specify in detail the
nature thereof in writing. The Administrative Agent shall provide each Lender
with copies of such documents received from any Borrower Party as such Lender
may reasonably request.

Section 13.7 Action by Administrative Agent.

(a) The Administrative Agent shall be entitled to use its discretion with
respect to exercising or refraining from exercising any rights which may be
vested in it by, and with respect to taking or refraining from taking any action
or actions which it may be able to take under or in respect of, this Agreement,
unless the Administrative Agent shall have been instructed by the Majority
Lenders to exercise or refrain from exercising such rights or to take or refrain
from taking such action. The Administrative Agent shall incur no liability under
or in respect of this Agreement with respect to anything which it may do or
refrain from doing in the reasonable exercise of its judgment or which may seem
to it to be necessary or desirable in the circumstances.

(b) The Administrative Agent shall not be liable to the Lenders, or any of them,
in acting or refraining from acting under this Agreement or any other Loan
Document in accordance with the instructions of the Majority Lenders (or all
Lenders if expressly required by Section 10.12), and any action taken or failure
to act pursuant to such instructions shall be binding on all Lenders.

Section 13.8 Notice of Default. In the event that any member of the Lender Group
shall acquire actual knowledge, or shall have been notified in writing, of any
Default, such member of the Lender Group shall promptly notify the other members
of the Lender Group, and the Administrative Agent shall take such action and
assert such rights under this Agreement as the Majority Lenders shall request in
writing, and the Administrative Agent shall not be subject to any liability by
reason of its acting pursuant to any such request. If the Majority Lenders shall
fail to request the Administrative Agent to take action or to assert rights
under this Agreement in respect of any Default after their receipt of the notice
of any Default from a member of the Lender Group, or shall request inconsistent
action with respect to such Default, the Administrative Agent may, but shall not
be required to, take such action and assert such rights (other than rights under
Article 9) as it deems in its discretion to be advisable for the protection of
the Lender Group, except that, if the Majority Lenders have instructed the
Administrative Agent not to take such action or assert such right, in no event
shall the Administrative Agent act contrary to such instructions.

 

104



--------------------------------------------------------------------------------

Section 13.9 Responsibility Disclaimed. The Administrative Agent shall not be
under any liability or responsibility whatsoever as Administrative Agent:

(a) To any Borrower Party or any other Person or entity as a consequence of any
failure or delay in performance by or any breach by, any member of the Lender
Group of any of its obligations under this Agreement;

(b) To any member of the Lender Group, or any of them, as a consequence of any
failure or delay in performance by, or any breach by, any Borrower Party or any
other obligor of any of its obligations under this Agreement or any other Loan
Document; or

(c) To any member of the Lender Group, or any of them, for any statements,
representations, or warranties in this Agreement, or any other document
contemplated by this Agreement or any information provided pursuant to this
Agreement, any other Loan Document, or any other document contemplated by this
Agreement, or for the validity, effectiveness, enforceability, or sufficiency of
this Agreement, any other Loan Document, or any other document contemplated by
this Agreement.

Section 13.10 Indemnification. The Lenders agree to indemnify (to the extent not
reimbursed by the Borrower) and hold harmless the Administrative Agent and each
of its Affiliates, employees, representatives, officers and directors (each an
“Administrative Agent Indemnified Person”) pro rata in accordance with their
Commitment Ratios from and against any and all claims, liabilities,
investigations, losses, damages, actions, demands, penalties, judgments, suits,
investigations, costs, expenses (including fees and expenses of experts, agents,
consultants and counsel) and disbursements, in each case, of any kind or nature
(whether or not an Administrative Agent Indemnified Person is a party to any
such action, suit or investigation) whatsoever which may be imposed on, incurred
by, or asserted against an Administrative Agent Indemnified Person resulting
from any breach or alleged breach by the Borrower Parties, or any of them, of
any representation or warranty made hereunder, or otherwise in any way relating
to or arising out of the Commitment, the Loan, this Agreement, the other Loan
Documents or any other document contemplated by this Agreement or any action
taken or omitted by the Administrative Agent under this Agreement, any other
Loan Document, or any other document contemplated by this Agreement, the making,
administration or enforcement of the Loan Documents and the Loan or any
transaction contemplated hereby or any related matters unless, with respect to
any of the above, such Administrative Agent Indemnified Person is determined by
a final non-appealable judgment of a court of competent jurisdiction to have
acted or failed to act with gross negligence or willful misconduct. To the
extent required by Applicable Law, the Administrative Agent may withhold from
any payment to any Lender under a Loan Document an amount equal to any
applicable withholding Tax (including withholding Taxes imposed under Chapters 3
and 4 of Subtitle A of the Code). If the IRS or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender (because the appropriate
certification form was not delivered, was not properly executed, or fails to
establish an exemption from, or reduction of, withholding Tax with respect to a
particular type of payment, or because such Lender failed to notify the
Administrative Agent or any other Person of a change in circumstances which
rendered the exemption from, or reduction of, withholding Tax ineffective,
failed to maintain a Participant Register or for any other reason), or the
Administrative Agent reasonably determines that it was required to withhold
Taxes from a prior payment but failed to do so, such Lender shall promptly
indemnify the Administrative Agent

 

105



--------------------------------------------------------------------------------

fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, including penalties and interest, and together with all
expenses incurred by Agent, including legal expenses, allocated internal costs
and out-of-pocket expenses. The Administrative Agent may offset against any
payment to any Lender under a Loan Document, any applicable withholding Tax that
was required to be withheld from any prior payment to such Lender but which was
not so withheld, as well as any other amounts for which the Administrative Agent
is entitled to indemnification from such Lender under this Section 13.10. This
Section 13.10 is for the benefit of each Administrative Agent Indemnified Person
and shall not in any way limit the obligations of the Borrower Parties under
Section 6.18. The provisions of this Section 13.10 shall survive the termination
of this Agreement.

Section 13.11 Credit Decision. Each member of the Lender Group represents and
warrants to each other member of the Lender Group that:

(a) In making its decision to enter into this Agreement and to make its Advances
it has independently taken whatever steps it considers necessary to evaluate the
financial condition and affairs of the Borrower Parties and that it has made an
independent credit judgment, and that it has not relied upon information
provided by the Administrative Agent or any of its Affiliates;

(b) So long as any portion of the Obligations remains outstanding, it will
continue to make its own independent evaluation of the financial condition and
affairs of the Borrower Parties; and

(c) Except for notices, reports and other documents expressly herein required to
be furnished to the Lenders by the Administrative Agent, the Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower
Parties which may come into the possession of any of the Administrative Agent or
any Affiliates of the Administrative Agent.

Section 13.12 Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Majority Lenders
shall have the right to appoint a successor Administrative Agent (with the
consent of the Borrower if no Event of Default then exists). If no successor
Administrative Agent shall have been so appointed by the Majority Lenders, and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be any Lender or a Person organized under the
laws of the U.S., a State or any political subdivision thereof which has
combined capital and reserves in excess of $250,000,000. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges, duties, and obligations of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article 13 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent.

 

106



--------------------------------------------------------------------------------

Section 13.13 Administrative Agent May File Proofs of Claim. The Administrative
Agent may file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent, its agents, financial advisors and
counsel), and the Lenders allowed in any judicial proceedings relative to any
Borrower Party, or any of their respective creditors or property, and shall be
entitled and empowered to collect, receive and distribute any monies, securities
or other property payable or deliverable on any such claims and any custodian in
any such judicial proceedings is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due to the Administrative Agent for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent, its agents, financial advisors and counsel, and any other
amounts due the Administrative Agent under Section 10.2. Nothing contained in
this Agreement or the Loan Documents shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting this Agreement, the Term Loan Notes or the rights of any holder
thereof, or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

Section 13.14 Collateral. The Administrative Agent is hereby authorized to hold
all Collateral pledged pursuant to any Loan Document and to act on behalf of the
Lender Group, in its own capacity and through other agents appointed by it,
under the Security Documents; provided, that the Administrative Agent shall not
agree to the release of any Collateral except in accordance with the terms of
this Agreement. The Lender Group acknowledges that the Loan and all interest,
fees and expenses hereunder constitute one Funded Debt, secured by all of the
Collateral. The Administrative Agent hereby appoints each Lender as its agent
(and each Lender hereby accepts such appointment) for the purpose of perfecting
the Administrative Agent’s Liens in assets which, in accordance with the UCC,
can be perfected by possession. Should any Lender obtain possession of any such
Collateral, subject to the limitations set forth in the Blocked Account
Agreements, such Lender shall, promptly upon the Administrative Agent’s request
therefore, deliver such Collateral to the Administrative Agent or in accordance
with the Administrative Agent’s instructions. The Administrative Agent may
purchase, in any public or private sale conducted under the provisions of the
UCC (including pursuant to sections 9-610 and 9-620 of the UCC), the provisions
of the Bankruptcy Code (including pursuant to section 363 of the Bankruptcy
Code) or at any sale or foreclosure conducted by the Administrative Agent
(whether by judicial action or otherwise) in accordance with Applicable Law, all
or any portion of the Collateral. Each member of the Lender Group hereby
irrevocably authorizes the Administrative Agent to Credit Bid (in an amount and
on such terms as the Administrative Agent may determine) and purchase at any
such sale (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral on behalf of and for the benefit of the Lender
Group (but not as agent for any individual Lender or Lenders, unless the
Majority Lenders shall otherwise agree in writing). Each Lender hereby agrees
that, except with the written consent of the Administrative Agent, it will not
exercise any right that it might otherwise have to Credit Bid at any sales of
all or any portion of the Collateral conducted under the provisions of the UCC
or the Bankruptcy Code, foreclosure sales or other similar dispositions of
Collateral.

 

107



--------------------------------------------------------------------------------

Section 13.15 Release of Collateral.

(a) Each Lender hereby directs, in accordance with the terms of this Agreement,
the Administrative Agent to release any Lien held by the Administrative Agent
for the benefit of the Lender Group:

(i) against all of the Collateral, upon final and indefeasible payment in full
in cash of the Obligations and termination of the Commitment; or

(ii) against any part of the Collateral sold, transferred or disposed of by the
Borrower Parties to Persons that are not Parent or any of its Subsidiaries if
such sale, transfer or other disposition is permitted by Section 8.7 or is
otherwise consented to by the requisite Lenders for such release as set forth in
Section 10.12, as certified to the Administrative Agent by the Borrower in a
certificate of an Authorized Signatory of the Borrower.

(b) Each Lender hereby directs the Administrative Agent to execute and deliver
or file or authorize the filing of such termination and partial release
statements and do such other things as are necessary to release Liens to be
released pursuant to this Section 13.15 promptly upon the effectiveness of any
such release. Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 13.15

Section 13.16 Additional Agents. None of the Lenders or other entities
identified on the facing page of this Agreement as a “Lead Arranger”,
“Co-Syndication Agents”, or “Documentation Agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement or any other
Loan Document other than those applicable to all Lenders as such if such entity
is also a Lender. Without limiting the foregoing, none of the Lenders or other
entities so identified shall have or be deemed to have any fiduciary
relationship with any other Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other entities so identified
in deciding to enter into this Agreement or any other Loan Document or in taking
or not taking action hereunder or thereunder.

[Signature pages follow.]

 

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first above
written.

 

BORROWER:   FLUENT ACQUISITION I, INC., as Initial Borrower     By:  

/s/ Derek Dubner

      Name: Derek Dubner       Title: President  

FLUENT, INC., as Target Borrower

    By:  

/s/ Derek Dubner

      Name: Derek Dubner       Title: Vice President  

FLUENT ACQUISITION II, LLC, as Ultimate Borrower

    By:   IDI, Inc., as Manager     By:  

/s/ Derek Dubner

      Name: Derek Dubner       Title: Co-CEO PARENT:   IDI, INC., as Parent    
By:  

/s/ Derek Dubner

      Name: Derek Dubner       Title: Co-CEO GUARANTORS:   AMERICAN PRIZE CENTER
LLC, as a Subsidiary Guarantor     By:  

/s/ Derek Dubner

      Name: Derek Dubner       Title: Manager   DELIVER TECHNOLOGY LLC, as a
Subsidiary Guarantor     By:  

/s/ Derek Dubner

      Name: Derek Dubner       Title: Manager   FIND DREAM JOBS, LLC, as a
Subsidiary Guarantor     By:  

/s/ Derek Dubner

      Name: Derek Dubner       Title: Manager   FLUENT MEDIA LABS, LLC, as a
Subsidiary Guarantor     By:  

/s/ Derek Dubner

      Name: Derek Dubner       Title: Manager   REWARD ZONE USA LLC, as a
Subsidiary Guarantor     By:  

/s/ Derek Dubner

      Name: Derek Dubner       Title: Manager   REWARDSFLOW LLC, as a Subsidiary
Guarantor     By:  

/s/ Derek Dubner

      Name: Derek Dubner       Title: Manager   SAMPLES & SAVINGS, LLC, as a
Subsidiary Guarantor     By:  

/s/ Derek Dubner

      Name: Derek Dubner       Title: Manager   SEARCH WORKS MEDIA, LLC, as a
Subsidiary Guarantor     By:  

/s/ Derek Dubner

      Name: Derek Dubner       Title: Manager   SEA OF SAVINGS LLC, as a
Subsidiary Guarantor     By:  

/s/ Derek Dubner

      Name: Derek Dubner       Title: Manager   IDI HOLDINGS, LLC, as a
Subsidiary Guarantor     By:  

/s/ Derek Dubner

      Name: Derek Dubner       Title: Manager   INTERACTIVE DATA, LLC, as a
Subsidiary Guarantor     By:   IDI Holdings, LLC     By:  

/s/ Derek Dubner

      Name: Derek Dubner       Title: Manager



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT       AND LENDERS:     WHITEHORSE FINANCE, INC., as the
Administrative Agent     By:  

/s/ Gerhard Lombard

      Name: Gerhard Lombard       Title: Chief Financial Officer



--------------------------------------------------------------------------------

WHITEHORSE FINANCE WAREHOUSE, LLC, as a Lender By: WhiteHorse Finance, Inc., its
designated manager By:  

/s/ Gerhard Lombard

  Name:   Gerhard Lombard   Title:   Chief Financial Officer WHITEHORSE HOLDINGS
II, LLC, as a Lender By:   H.I.G.-GPII, Inc., its designated manager By:  

/s/ Richard Siegel

  Name:   Richard Siegel   Title:   Authorized Signatory H.I.G. WHITEHORSE SMA
ABF, INC., as a Lender By:  

/s/ Richard Siegel

  Name:     Richard Siegel   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Schedule 1.1(a)

Competitors

The following entities or any of their respective affiliates:

AAmva/NMVTIS

Acxiom Corp

Advo

Allant Group

Anchor Computer

CarFax

CarProof, Inc.

CDK Global

Cortera

Cox Automotive, Inc.

DealerTrack

Dominion

Dun and Bradstreet

Epsilon

Experian

Equifax

Facebook

First Data Solutions

Google

Harte-Hanks

IHS, Inc.

InfoGROUP

Innovis

KnowledgeBase Marketing

LexisNexis

Merkle

Red Ventures

The Reynolds Company (Reynolds & Reynolds)

Riskwise

R.L. Polk

Target Base

Thomson Reuters

Trans Union

West Publishing Group

Zeta Interactive



--------------------------------------------------------------------------------

Schedule 1.1(d)

Permitted Liens

 

1. All interests of the landlords and sub-landlords of the Borrower Parties
under the real property lease agreements to which the Borrower Parties are
parties. A true, correct and complete copy of all lease agreements and sublease
agreements has been provided to the Agent other than the lease agreement with
respect to the premises at 565 Pennsylvania Ave, NW # 814, Washington, D.C.
20001, which has not been executed.

 

2. Interest of Medley Global Advisors, LLC as the sublandlord in the premises
located at 33 Whitehall Street, 15th Floor, New York, New York 10004 which are
subleased by Fluent, Inc.



--------------------------------------------------------------------------------

SCHEDULE 2.1(a)

Commitment Ratios

 

Lender

   Term Loan
Commitment      Commitment
Ratio  

WhiteHorse Finance Warehouse, LLC

   $ 28,000,000         62.22222222 % 

WHITEHORSE HOLDINGS II, LLC

   $ 10,000,000         22.22222222 % 

H.I.G. Whitehorse SMA ABF, L.P.

   $ 7,000,000         15.55555555 %    

 

 

    

 

 

 

Totals

   $ 45,000,000         100.0 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.1(c)

Incremental Term Loan Commitments

 

Lender

   Incremental Term
Loan Commitment  

WhiteHorse Finance Warehouse, LLC

   $ 15,555,556   

WHITEHORSE HOLDINGS II, LLC

   $ 5,555,556   

H.I.G. Whitehorse SMA ABF, L.P.

   $ 3,888,888      

 

 

 

Totals

   $ 25,000,000      

 

 

 

 

2



--------------------------------------------------------------------------------

Schedule 5.1(c)-1

Subsidiaries

 

Entity Name

  

State of
Formation

  

Stockholder/ Member

  

Ownership

  

Foreign
Qualifications

The following are Subsidiaries immediately prior to the closing of transaction
contemplated by the Purchase Agreement:

IDI HOLDINGS, LLC

   Delaware    IDI, Inc.    100%    Florida

INTERACTIVE DATA, LLC

   Georgia    IDI, Holding, LLC    100%    Florida

FLUENT ACQUISITION I, INC.

   Delaware    IDI, Inc.    100%    N/A

FLUENT ACQUISITION II, LLC

   Delaware    IDI, Inc.    100%    New York

TIGER MEDIA GLOBAL LIMITED

  

British

Virgin

Islands

   IDI, Inc.    100%    N/A

SHANGHAI TIGER SHANGDA INVESTMENT CONSULTING CO. LTD.*

   PRC   

Tiger Media

Global Limited

   100%    N/A

TIGER MEDIA INVESTMENTS LIMITED

   British Virgin Islands    IDI, Inc.    100%    N/A

TIGER MEDIA LIMITED

   Hong Kong    Tiger Media Investments Limited    100%    N/A

SHANGHAI TAI TIAN ADVERTISING CO. LTD.*

   PRC    Tiger Media Investments Limited    100%    N/A The following are
Subsidiaries immediately after the merger of Fluent Acquisition I, Inc. with and
into Fluent, Inc. as contemplated by the Purchase Agreement:

IDI HOLDINGS, LLC

   Delaware    IDI, Inc.    100%    Florida

INTERACTIVE DATA, LLC

   Georgia    IDI, Holding, LLC    100%    Florida

FLUENT ACQUISITION II, LLC

   Delaware    IDI, Inc.    100%    New York

FLUENT, INC.

   Delaware    IDI, Inc.    100%    New York

AMERICAN PRIZE CENTER LLC

   Delaware    FLUENT, INC.    100%    New York

DELIVER TECHNOLOGY LLC

   Delaware    FLUENT, INC.    100%    N/A

FIND DREAM JOBS, LLC

   Delaware    FLUENT, INC.    100%    N/A



--------------------------------------------------------------------------------

Entity Name

  

State of
Formation

  

Stockholder/ Member

  

Ownership

  

Foreign
Qualifications

FLUENT MEDIA LABS, LLC    Delaware    FLUENT, INC.    100%    N/A REWARD ZONE
USA LLC    Delaware    FLUENT, INC.    100%    N/A REWARDSFLOW LLC    Delaware
   REWARD ZONE USA LLC    100%    N/A SAMPLES & SAVINGS, LLC    Delaware   
FLUENT, INC.    100%    N/A SEARCH WORKS MEDIA, LLC    Delaware    FLUENT, INC.
   100%    New York SEA OF SAVINGS LLC    Delaware    FLUENT, INC.    100%   
N/A TIGER MEDIA GLOBAL LIMITED    British Virgin Islands    IDI, Inc.    100%   
N/A SHANGHAI TIGER SHANGDA INVESTMENT CONSULTING CO. LTD.    PRC    Tiger Media
Global Limited    100%    N/A TIGER MEDIA INVESTMENTS LIMITED    British Virgin
Islands    IDI, Inc.    100%    N/A TIGER MEDIA LIMITED    Hong Kong    Tiger
Media Investments Limited    100%    N/A SHANGHAI TAI TIAN ADVERTISING CO. LTD.
   PRC    Tiger Media Investments Limited    100%    N/A The following are
Subsidiaries immediately after the merger of Fluent, Inc. with and into Fluent
Acquisition II, LLC as contemplated by the Purchase Agreement: IDI HOLDINGS, LLC
   Delaware    IDI, Inc.    100%    Florida INTERACTIVE DATA, LLC    Georgia   
IDI, Holding, LLC    100%    Florida TIGER MEDIA GLOBAL LIMITED    British
Virgin Islands    IDI, Inc.    100%    N/A SHANGHAI TIGER SHANGDA INVESTMENT
CONSULTING CO. LTD.    PRC    Tiger Media Global Limited    100%    N/A TIGER
MEDIA INVESTMENTS LIMITED    British Virgin Islands    IDI, Inc.    100%    N/A
TIGER MEDIA LIMITED    Hong Kong    Tiger Media Investments Limited    100%   
N/A



--------------------------------------------------------------------------------

Entity Name

  

State of
Formation

  

Stockholder/ Member

  

Ownership

  

Foreign
Qualifications

SHANGHAI TAI TIAN ADVERTISING CO. LTD.

   PRC    Tiger Media Investments Limited    100%    N/A

FLUENT, LLC

   Delaware    IDI, Inc.    100%    New York

AMERICAN PRIZE CENTER LLC

   Delaware    FLUENT, LLC    100%    New York

DELIVER TECHNOLOGY LLC

   Delaware    FLUENT, LLC    100%    N/A

FIND DREAM JOBS, LLC

   Delaware    FLUENT, LLC    100%    N/A

FLUENT MEDIA LABS, LLC

   Delaware    FLUENT, LLC    100%    N/A

REWARD ZONE USA LLC

   Delaware    FLUENT, LLC    100%    N/A

REWARDSFLOW LLC

   Delaware    FLUENT, LLC    100%    N/A

SAMPLES & SAVINGS, LLC

   Delaware    FLUENT, LLC    100%    N/A

SEARCH WORKS MEDIA, LLC

   Delaware    FLUENT, LLC    100%    New York

SEA OF SAVINGS LLC

   Delaware    FLUENT, LLC    100%    N/A

 

* In the process of being dissolved.

 

(iv) Trade Names:

 

Borrower Party

  

Other Names

INTERACTIVE DATA, LLC

   INTERACTIVE DATA INTELLIGENCE

IDI, INC.

   IDEATION

IDI, INC.

   SEARCH MEDIA

IDI, INC.

   TIGER MEDIA, INC.

AMERICAN PRIZE CENTER LLC

   AMERICAN PRIZE CENTER

DELIVER TECHNOLOGY LLC

   DELIVERY TECHNOLOGY

FIND DREAM JOBS, LLC

   FIND DREAM JOBS

FLUENT MEDIA LABS, LLC

   FLUENT MEDIA LABS

REWARD ZONE USA LLC

   REWARDZONEUSA

REWARDSFLOW LLC

   REWARDSFLOW

SAMPLES & SAVINGS, LLC

   SAMPLES & SAVINGS

SEARCH WORKS MEDIA, LLC

   SEARCH WORKS MEDIA

SEA OF SAVINGS LLC

   SEA OF SAVINGS



--------------------------------------------------------------------------------

Schedule 5.1(c)-2

Partnerships and Joint Ventures

None



--------------------------------------------------------------------------------

Schedule 5.1(d)

Capital Stock

 

Entity Name

  

Equity Holder

  

Authorized Equity
Interests

  

Percentage

Ownership/

Issued and

Outstanding

Shares

Immediately prior to the closing of transaction contemplated by the Purchase
Agreement:

IDI, INC.

   See below    See below    See below

IDI HOLDINGS, LLC

   IDI, Inc.    N/A    100%

INTERACTIVE DATA, LLC

   IDI Holdings, LLC    N/A    100%

FLUENT ACQUISITION I, INC.

   IDI, Inc.    1,000    1,000

FLUENT ACQUISITION II, LLC

   IDI, Inc.    N/A    100%

FLUENT, INC.

  

Ryan Schulke

Matthew Conlin

Sean Cullen

Matthew Koncz

   15,000,000 shares   

7,353,000 shares

4,965,000 shares

750,000 shares

432,000 shares

AMERICAN PRIZE CENTER LLC

   Fluent, Inc.    N/A    100%

DELIVER TECHNOLOGY LLC

   Fluent, Inc.    N/A    100%

FIND DREAM JOBS, LLC

   Fluent, Inc.    N/A    100%

FLUENT MEDIA LABS, LLC

   Fluent, Inc.    N/A    100%

REWARD ZONE USA LLC

   Fluent, Inc.    N/A    100%

REWARDSFLOW LLC

   Reward Zone USA LLC    N/A    100%

SAMPLES & SAVINGS, LLC

   Fluent, Inc.    N/A    100%



--------------------------------------------------------------------------------

Entity Name

  

Equity Holder

  

Authorized Equity
Interests

  

Percentage

Ownership/

Issued and

Outstanding

Shares

SEARCH WORKS MEDIA, LLC

   Fluent, Inc.    N/A    100%

SEA OF SAVINGS LLC

   Fluent, Inc.    N/A    100%

TIGER MEDIA GLOBAL LIMITED

   IDI, Inc.    N/A    100%

SHANGHAI TIGER SHANGDA INVESTMENT CONSULTING CO. LTD.

   Tiger Media Global Limited    N/A    100%

TIGER MEDIA INVESTMENTS LIMITED

   IDI, Inc.    N/A    100%

TIGER MEDIA LIMITED

   Tiger Media Investments Limited    10,000 shares    100%

SHANGHAI TAI TIAN ADVERTISING CO. LTD.

   Tiger Media Investments Limited    N/A    100% Immediately after the merger
of Fluent Acquisition I, Inc. with and into Fluent, Inc. as contemplated by the
Purchase Agreement:

FLUENT ACQUISITION II, LLC

   IDI, Inc.    N/A    100%

FLUENT, INC.

   IDI, Inc.    1,000 shares    1,000 shares

AMERICAN PRIZE CENTER LLC

   Fluent, Inc.    N/A    100%

DELIVER TECHNOLOGY LLC

   Fluent, Inc.    N/A    100%

FIND DREAM JOBS, LLC

   Fluent, Inc.    N/A    100%

FLUENT MEDIA LABS, LLC

   Fluent, Inc.    N/A    100%

REWARD ZONE USA LLC

   Fluent, Inc.    N/A    100%

REWARDSFLOW LLC

   Reward Zone USA LLC    N/A    100%

SAMPLES & SAVINGS, LLC

   Fluent, Inc.    N/A    100%

SEARCH WORKS MEDIA, LLC

   Fluent, Inc.    N/A    100%



--------------------------------------------------------------------------------

Entity Name

  

Equity Holder

  

Authorized Equity
Interests

  

Percentage

Ownership/

Issued and

Outstanding

Shares

SEA OF SAVINGS LLC    Fluent, Inc.    N/A    100% TIGER MEDIA GLOBAL LIMITED   
IDI, Inc.    N/A    100% SHANGHAI TIGER SHANGDA INVESTMENT CONSULTING CO. LTD.
   Tiger Media Global Limited    N/A    100% TIGER MEDIA INVESTMENTS LIMITED   
IDI, Inc.    N/A    100% TIGER MEDIA LIMITED    Tiger Media Investments Limited
   10,000 shares    100% SHANGHAI TAI TIAN ADVERTISING CO. LTD.    Tiger Media
Investments Limited    N/A    100% IDI HOLDINGS, LLC    IDI, Inc.    N/A    100%
INTERACTIVE DATA, LLC    IDI Holdings, LLC    N/A    100% Immediately after the
merger of Fluent, Inc. with and into Fluent Acquisition II, LLC as contemplated
by the Purchase Agreement: FLUENT, LLC    IDI, Inc.    N/A    100% AMERICAN
PRIZE CENTER LLC    Fluent, LLC    N/A    100% DELIVER TECHNOLOGY LLC    Fluent,
LLC    N/A    100% FIND DREAM JOBS, LLC    Fluent, LLC    N/A    100% FLUENT
MEDIA LABS, LLC    Fluent, LLC    N/A    100% REWARD ZONE USA LLC    Fluent, LLC
   N/A    100% REWARDSFLOW LLC    Reward Zone USA LLC    N/A    100% SAMPLES &
SAVINGS, LLC    Fluent, LLC    N/A    100% SEARCH WORKS MEDIA, LLC    Fluent,
LLC    N/A    100% SEA OF SAVINGS LLC    Fluent, LLC    N/A    100% TIGER MEDIA
GLOBAL LIMITED    IDI, Inc.    N/A    100% SHANGHAI TIGER SHANGDA INVESTMENT
CONSULTING CO. LTD.    Tiger Media Global Limited    N/A    100% TIGER MEDIA
INVESTMENTS LIMITED    IDI, Inc.    N/A    100% TIGER MEDIA LIMITED    Tiger
Media Investments Limited    10,000 shares    100%



--------------------------------------------------------------------------------

Entity Name

  

Equity Holder

  

Authorized Equity
Interests

  

Percentage

Ownership/

Issued and

Outstanding

Shares

SHANGHAI TAI TIAN ADVERTISING CO. LTD.

   Tiger Media Investments Limited    N/A    100%

IDI HOLDINGS, LLC

   IDI, Inc.    N/A    100%

INTERACTIVE DATA, LLC

   IDI Holdings, LLC    N/A    100%

Stock or securities convertible into or exchangeable for any shares or units of
Equity Interests of any Borrower Party:

IDI, Inc.:

 

Immediately Prior to the Closing

 

Share Class

   Outstanding      Subject to
Vesting      Subject to
Earn-out      Total  

(1)

   Preferred A      3,501,426         —           1,233,151         4,734,577   

(1)

   Preferred A—Frost      —           —           —           —     

(1)

   Preferred A—Brauser      1,463,876         —           567,069        
2,030,945       Common Options      —           422,000         —          
422,000   

(2)

   Common RSU’s      —           3,226,500         —           3,226,500   

(2)

   Common RSU’s—Frost      —           —           —           —     

(2)

   Common RSU’s—Brauser      —           1,275,000         —           1,275,000
      Common Warrants      —           640,205         —           640,205      
  

 

 

    

 

 

    

 

 

    

 

 

             Current Total      20,568,588         5,563,705         2,700,328
        28,832,621         

 

 

    

 

 

    

 

 

    

 

 

 

Additional Issuance as of the Closing

  

(4)

   Preferred B—Fluent      15,000,000         —           —           15,000,000
  

(2)

   Common RSU’s—Fluent      —           7,000,000         —           7,000,000
  

(4)

   Preferred B—Frost      5,997,000         —           —           5,997,000   

(4)

   Preferred B—Frost (Deposit)      1,049,500         —           —          
1,049,500   

(4)

   Preferred B—Frost (Bridge)      25,000         —           —           25,000
  



--------------------------------------------------------------------------------

   Common Warrants—Frost      524,750         —           —           524,750   

(4)

   Preferred B—Honing (Deposit)      299,850         —           —          
299,850   

(4)

   Preferred B—Honing (Bridge)      5,000         —           —           5,000
      Common Warrants—Honing      149,925         —           —          
149,925   

(4)

   Preferred B—Four Kids (Deposit)      149,900         —           —          
149,900       Common Warrants—Four Kids      74,950         —           —     
     74,950   

(4)

   Preferred B—Brauser (Bridge)      20,000         —           —          
20,000   

(3)

   Common RSU’s—Brauser      —           5,000,000         —           5,000,000
  

(2)

   Common RSU’s—Frost      —           3,000,000         —           3,000,000
  

(2)

   Common RSU’s—IDI      —           1,765,000         —           1,765,000   

(2)

   Common ISO’s—IDI      —           60,000         —           60,000      
Common Warrants—HIG      200,000               200,000         

 

 

    

 

 

    

 

 

    

 

 

             Projected Total      44,064,463         22,388,705        
2,700,328         69,153,496         

 

 

    

 

 

    

 

 

    

 

 

 

 

(1)  All preferred shares are shown on an as-converted to Common basis.

(2)  Subject to vesting periods of 1-4 years.

(3)  Subject to vesting periods of 5 years.

(4)  As converted to Common at a 50:1 ratio.

Note - all previously issued preferred shares, common warrants, options, and
RSU’s convert to common shares at a 1:1 ratio.

Note 2 - all figures shown for Brauser represent shares, options, RSU’s, and/or
warrants owned by Michael Brauser directly, or by entities for which Michael
Brauser directly controls.

Preemptive or similar rights to subscribe for or to purchase, or any other
rights to subscribe for or to purchase, or any options for the purchase of, or
any agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments, or claims of any character relating to, any Equity Interests
of any Borrower Party or any stock or securities convertible into or
exchangeable for any Equity Interests of any Borrower Party: (1) Securities
Purchase Agreement dated July 23, 2015 by and between IDI, Inc. and Intracoastal
Capital, LLC, and (2) Common Stock Purchase Warrant dated July 23, 2015 issued
by IDI, Inc. to Intracoastal Capital, LLC.



--------------------------------------------------------------------------------

(i) No obligations (contingent or otherwise) to repurchase or otherwise acquire
or retire any shares or units of its Equity Interests or to register any shares
or units of its Equity Interests.

(ii) Agreements restricting the transfer of any shares or units of such Borrower
Party’s or such Subsidiary’s Equity Interests or restricting the ability of any
Subsidiary of the Borrower from making distributions, dividends or other
Restricted Payments to the Borrower:

(1) As of the closing of the transactions contemplated by the Purchase
Agreement, IDI, Inc., certain of its existing stockholders and the selling
stockholders of Fluent, Inc. will enter into a Stockholders’ Agreement a true,
accurate and complete copy of which has been provided to the Agent (the
“Stockholders’ Agreement”).

(2) As of the closing of the transactions contemplated by the Purchase
Agreement, Fluent, Inc. will enter into amendments to certain agreements with
the recipients of success fee agreements who elected to receive a portion of the
success fee payment in Series B Preferred Stock of IDI, Inc. Such agreements
will contain a lock-up provision substantially identical to the lock-up
provision in the Stockholders’ Agreement.

(3) Lock-Up Letter Agreement by and between IDI, Inc. and Joseph Gunnar & Co.,
LLC dated December 7, 2015.

(iii) Stockholders’ agreements: See disclosure in (ii)(1) of this Schedule
5.1(d).

The following success fee agreements are outstanding as of the closing of the
transactions contemplated by the Purchase Agreement:

 

  1. Amended and Restated Consulting Agreement dated June 1, 2013 between
Fluent, Inc. and Terry Schulke, as acknowledged April 23, 2015 and as amended
July 28, 2015, as amended through the date hereof.

 

  2. Amended and Restated Consulting Agreement dated June 1, 2013 between
Fluent, Inc. and Ken Rice, as amended July 28, 2015, as amended through the date
hereof.

 

  3. Amended and Restated Consulting Agreement dated June 1, 2013 by and among
Fluent, Inc., JTS Consulting, LLC, and John Stofko, as amended July 28, 2015, as
amended through the date hereof.

 

  4. Consulting Agreement dated April 23, 2015 between Fluent, Inc. and Ken
Hanau, as amended November 11, 2015, as amended through the date hereof.

 

  5. First Amendment to Consulting Agreement dated December 17, 2014 between
Fluent, Inc. and FuturAge LLC, as amended through the date hereof.



--------------------------------------------------------------------------------

  6. Success Fee Letter Agreement dated July 13, 2015 by Fluent, Inc. in favor
of Yan Xing (Jack Huang), as amended through the date hereof.

 

  7. Success Fee Letter Agreement dated July 21, 2015 by Fluent, Inc. in favor
of Daniel Barsky, as amended through the date hereof.

 

  8. Success Fee Letter Agreement dated July 21, 2015 by Fluent, Inc. in favor
of Keith DeCoons, as amended through the date hereof.

 

  9. Success Fee Letter Agreement dated July 21, 2015 by Fluent, Inc. in favor
of Mohit Singla, as amended through the date hereof.

 

  10. Success Fee Letter Agreement dated July 21, 2015 by Fluent, Inc. in favor
of Sean Cullen, as amended through the date hereof.

 

  11. Success Fee Letter Agreement dated July 21, 2015 by Fluent, Inc. in favor
of Jonah Lovens, as amended through the date hereof.

 

  12. Success Fee Letter Agreement dated July 21, 2015 by Fluent, Inc. in favor
of Leo Kwan, as amended through the date hereof.

 

  13. Employment Agreement dated January 16, 2012 between Fluent, Inc. and Ryan
Perfit, as amended July 31, 2015, as amended through the date hereof.

 

  14. The Transaction Fee Payout Letter Agreement dated September 22, 2014 by
Fluent, Inc. in favor of Carl Augustin, as amended August 11, 2015, as amended
through the date hereof.

 

  15. Success Fee Letter Agreement dated July 21, 2015 by Fluent, Inc. in favor
of Steve Gelber, as amended through the date hereof.

 

  16. Success Fee Letter Agreement dated July 21, 2015 by Fluent, Inc. in favor
of Matthew Koncz, as amended through the date hereof.

 

  17. Success Fee Letter Agreement dated July 21, 2015 by Fluent, Inc. in favor
of Marcus Maffucci, as amended through the date hereof.



--------------------------------------------------------------------------------

Schedule 5.1(h)

Material Contracts

None



--------------------------------------------------------------------------------

Schedule 5.1(i)

Labor and Employment Matters

None



--------------------------------------------------------------------------------

Schedule 5.1(j)

Taxes

None



--------------------------------------------------------------------------------

Schedule 5.1(k)

Financial Statements

(i)(x) See attached

(i)(y) Reference is made to

 

  •   the Annual Report on Form 10-K filed by IDI, Inc. with the Securities and
Exchange Commission on April 15, 2015;

 

  •   the Annual Report on Form 20-F filed by Tiger Media, Inc. with the
Securities and Exchange Commission on March 31, 2014; and

 

  •   the Annual Report on Form 20-F filed by Tiger Media, Inc. with the
Securities and Exchange Commission on April 19, 2013.

(ii)(x) See attached

(ii)(y) See attached



--------------------------------------------------------------------------------

Schedule 5.1(m)

Investments and Guaranties

As disclosed in Schedule 5.1(k)(i)(x) and Schedule 5.1(n), Fluent, Inc. issued a
Corporate Guarantee dated June 18, 2013 in favor of Mobile Messenger US, Inc.
with respect to obligations of US Digital, LLC.

IDI, Inc. agreed to indemnify its current and former officers named defendants
in the proceedings listed in item 2(a) of Schedule

5.1(n).



--------------------------------------------------------------------------------

Schedule 5.1(n)

Liabilities, Litigation

 

  1. Contingent liabilities:

 

  a. Indemnification and purchase price adjustment liabilities under the
Purchase Agreement;

 

  b. IDI, Inc. agreed to indemnify its current and former officers named
defendants in the proceedings listed in item 2 below.

 

  2. Litigation, legal or administrative proceedings, investigations or other
actions:

 

  a. TRADS Litigation.

On October 27, 2014, TransUnion Risk and Alternative Data Solutions, Inc.
(“TRADS”) filed a Complaint for Declaratory Judgment against IDI, Inc. among
other parties, in the U.S. Bankruptcy Court, Southern District of Florida,
regarding a dispute over ownership of the certain intellectual property. TRADS
has since dropped IDI, Inc. as a party, and added The Best One, Inc. (“TBO”),
and Ole Poulsen, IDI, Inc.’s Chief Science Officer. As of the date hereof, this
case is ongoing.

On October 23, 2014, TRADS filed a Complaint and Motion for Temporary
Injunction, in the Fifteenth Judicial Circuit Court in and for Palm Beach
County, Florida, against James Reilly, President and Chief Operating Officer of
IDI, Inc., seeking relief for alleged violation of a noncompetition agreement.
On February 5, 2015, the court denied TRADS’ motion for a temporary injunction
prohibiting Mr. Reilly from continuing employment with TBO. TRADS appealed that
order. On December 2, 2015, the Fourth District Court of Appeal reversed the
trial court’s order and remanded for further proceedings. As of the date hereof,
this case is ongoing.

On November 26, 2014, TRADS filed a Complaint and Motion for Preliminary
Injunction, in the United States District Court, Southern District of Florida,
against Daniel MacLachlan, former Chief Financial Officer and Treasurer of TBO,
seeking relief for alleged violation of a noncompetition agreement. On
February 10, 2015, the court granted TRADS’ motion for preliminary injunction
against Mr. MacLachlan’s continued employment with TBO. That preliminary ruling
was appealed and, on August 27, 2015, the appellate court vacated the injunction
and remanded the case to the lower court for reconsideration. On October 29,
2015, the lower court reinstated the injunction through February 10, 2016. In
the meantime, Mr. MacLachlan is not an employee of IDI, Inc., and his job
responsibilities have been assumed by Aaron Solomon, VP of Finance and
Administration. As of the date hereof, this case is ongoing.

On July 28, 2015, TRADS filed a Complaint and Motion for Preliminary Injunction
in the United States District Court, Southern District of Florida, against Surya
Challa, Vice President of Technology of TBO, seeking relief for an alleged
violation of a noncompetition agreement. The hearing on TRADS’ Motion for
Preliminary Injunction is set for February 19, 2016. As of the date hereof, this
case is ongoing.



--------------------------------------------------------------------------------

  b. US Digital/Mobile Messenger.

US Digital, LLC (“USD”), a former affiliate of the Fluent, Inc. that has since
been dissolved, operated a domestic premium text messaging service (“PSMS”)
under a full service agreement between another company and Mobile Messenger U.S.
Inc. (“Mobile Messenger”) that was assigned to USD as of June 1, 2011. That
agreement provided for indemnification by USD of Mobile Messenger for certain
claims attributable to the operation of the domestic PSMS service. Fluent, Inc.
provided lead generation services to USD. On January 8, 2014, Mobile Messenger
sent Fluent, Inc. an “Indemnification Notice” relating to a complaint filed
against Mobile Messenger in State of Texas v. Mobile Messenger U.S. Inc. et
al.,, No. D-1-GV-13-001256 (Travis County, filed November 6, 2013). USD and
Fluent, Inc. are not named parties to that complaint. The docket reflects that
there was an agreed permanent injunction entered against Mobile Messenger on
February 29, 2015, and an agreed judgment and permanent injunction was entered
against other defendants in August 2015. There has been no contact from Mobile
Messenger since the initial indemnification notice was provided in January 2014.

USD also entered into a January 14, 2011 Master Services Agreement with Mobile
Messenger for PSMS services operated in Canada. On May 13, 2014, Mobile
Messenger sent Fluent, Inc. an “Indemnification Notice” relating to a complaint
filed in Commissioner of Competition v. Rogers Communications et al., Court File
No. 12-55497 (Ontario Sup. Ct. filed Sept. 14, 2012. Mobile Messenger is not a
named defendant to that action; neither are USD or Fluent, Inc. Fluent, Inc.
provided a copy of a document it found online reflecting that in March 2015,
Rogers Communications, Inc., a defendant in the action, entered into a consent
agreement requiring the payment of approximately $5.42 million in refunds to its
customers, for charges associated with Mobile Messenger North America, Inc.
short codes (as well as one other content provider). It is not clear what
portion of that agreement, if any, was funded by Mobile Messenger. To date, no
claim for indemnification has been made by Mobile Messenger to USD with respect
to this consent agreement.

Fluent, Inc. also guaranteed USD’s obligation to indemnify Mobile Messenger
under a Corporate Guarantee dated as of June 18, 2013 with respect to claims
relating to the business conducted between Mobile Messenger and USD.

 

  c. Verde Energy.

Fluent, Inc. sells call center leads to Verde Energy (“Verde”) where Fluent,
Inc. represents that it has secured “prior express written consent” from the
users to be called, as required under the Telephone Consumer Protection Act
(“TCPA”). In March of 2015, Verde informed Fluent, Inc. of a class action and
other individual lawsuits and claims against Verde by consumers alleging that
they had received telemarketing calls from Verde in violation of the TCPA and
seeking damages in connection therewith. Fluent, Inc. since substantiated that
it obtained consent from the plaintiff in the class action lawsuit and that suit
was voluntarily dismissed by the plaintiff.

Verde is currently fighting the individual lawsuits and claims and has explained
to Fluent, Inc. that it considers handling these claims and suits as a “cost of
doing business.” While Fluent, Inc. obtained consent from all of the claimants
and could argue that it owes no duty to defend Verde because it in fact provided
properly consented leads to Verde, Fluent, Inc. previously contributed $25,000
to Verde to help defray the cost of settling claims from eight of the initial
claimants.



--------------------------------------------------------------------------------

On June 19, 2015 Fluent, Inc. entered into an agreement with Verde regarding the
settlement of the earlier claims and the manner in which claims will be handled
on a going forward basis. The settlement agreement provides in pertinent part:
“Verde has requested and Fluent, Inc. has agreed to provide assistance to Verde
in defending itself against such claims but Verde is currently not seeking
contribution from Fluent, Inc. for any such claims and the legal expenses of
defending same.” Fluent, Inc. continues to support Verde in defending these
claims.

Verde has informed Fluent, Inc. that several claimants have accepted $501 Offers
in Judgment (i.e. offers to settle for a de minimis amount).

 

  d. Bohlke.

A class action complaint, Robert Bohlke v ClickSpark, C.D. Cal., Case
No. 2:15-CV-3109-MWF-PJW, was filed against ClickSpark, LLC (“ClickSpark”), a
call center lead client of Fluent, Inc. Fluent, Inc. is not named in the
complaint. On June 19, 2015, ClickSpark sent its written demand for
indemnification to Fluent, Inc., and Fluent, Inc. and ClickSpark informally
agreed to split the defense costs.

ClickSpark filed its Motion for Summary Judgment, claiming that plaintiff
provided express written consent to the contact. After a hearing on the Motion,
the plaintiff voluntarily dismissed his individual claims with prejudice and the
class claims without prejudice pursuant to a Joint Stipulation of Dismissal
dated October 28, 2015.

 

  e. Michael Adams.

Michael Adams furnished RewardZone USA LLC with a draft complaint on June 17,
2015 alleging deceptive trade practices and violation of the NJ Wiretap Act. The
draft complaint is not a class action, although in later correspondence, Adams
claims to be “speaking to others” and in the “very early phases of retaining
counsel.”

Fluent, Inc. has not heard from the plaintiff since a brief exchange of emails
following RewardZone’s receipt of the complaint, and the complaint remains
unfiled.

 

  f. Stephanie Martin.

In May 2015, Stephanie Martin claimed that she had received spam from Fluent,
Inc. and was intending to bring a class action against Fluent, Inc. Fluent, Inc.
referred the matter to outside counsel who exchanged emails with Ms. Martin
through late July when contact ceased.



--------------------------------------------------------------------------------

Schedule 5.1(p)

Intellectual Property

Fluent, Inc.:

 

Type

  

Description

  

Reg./Appl. No./Cl.

  

Reg Date/Date Filed

Patent    Patent application on invention for serving targeted ads and
delivering qualified customer records    14/832,796    Aug. 21, 2015 Trademark
   Fluent & design    Appl. No. 86097677, Cl. 35    Oct. 22, 2013 Trademark   
Fluent (std. characters)    Appl. No. 86097671, Cl. 35    Oct. 22, 2013
Trademark    iDerby (design plus words)   

Ser. No. 77757860

Reg No. 3800943

Cl. 021, 023, 026, 036, & 038

  

Filed: June 11, 2009

Reg: June 8, 2010

Trademark    MobFlow (design plus words)   

Ser. No. 85172908

Reg No. 3981289

Cl. 35

  

Filed: November 9, 2010

Reg: June, 21, 2011

 

Domain    Expires      Registered      Owner  

AMERICAWINS.VOTE

     8/20/2015         8/20/2017         APC   

BESTAMERICANSURVEY.COM

     9/30/2013         9/30/2015         APC   

BESTVACATION-SWEEPSTAKES.COM

     10/17/2013         10/17/2015         APC   

CELEBSWEEPSTAKES.COM

     8/4/2015         8/4/2017         APC   

CRUISELINEGIVEAWAY.COM

     6/10/2015         6/10/2018         APC   

DAILYCASHSWEEPS.COM

     4/14/2014         4/14/2016         APC   

DAILYCASHSWEEPSTAKES.COM

     11/12/2013         11/12/2015         APC   

DREAMCARSWEEPS.COM

     5/5/2014         5/5/2016         APC   

ELECTRONICSPROMOTIONSONLINE.COM

     8/6/2014         8/6/2016         APC   

ELECTRONICS-SWEEPSTAKES.COM

     12/2/2013         12/2/2015         APC   

ELECTRONICSURVEYSONLINE.COM

     8/6/2014         8/6/2016         APC   

ELECTRONICSURVEYSUSA.COM

     4/4/2014         4/4/2016         APC   

GASCARDSWEEPSTAKES.COM

     7/10/2014         7/10/2016         APC   

GAS-SWEEPSTAKES.COM

     10/17/2013         10/17/2015         APC   

GIFTCARDADAY.COM

     8/9/2013         8/9/2017         APC   



--------------------------------------------------------------------------------

Domain    Expires      Registered      Owner  

GROCERIES-SWEEPSTAKES.COM

     10/17/2013         10/17/2015         APC   

INSTANTPLAYSWEEPSTAKES.COM

     8/17/2015         8/17/2017         APC   

MOM-SWEEPSTAKES.COM

     10/17/2013         10/17/2015         APC   

NCASWEEPSTAKESADAY.COM

     9/23/2013         9/23/2015         APC   

NCBSWEEPSTAKESADAY.COM

     9/23/2013         9/23/2015         APC   

NCCSWEEPSTAKESADAY.COM

     9/23/2013         9/23/2015         APC   

NCDWEEPSTAKESADAY.COM

     9/23/2013         9/23/2015         APC   

PARENTPROMOTIONSONLINE.COM

     8/6/2014         8/6/2016         APC   

PARENTSURVEYSONLINE.COM

     8/6/2014         8/6/2016         APC   

PARENTSURVEYSUSA.COM

     4/4/2014         4/4/2016         APC   

PCAAPCI.COM

     11/3/2014         11/3/2016         APC   

PROMOCENTERUSA.COM

     4/4/2014         4/4/2016         APC   

RESTAURANTSURVEYSONLINE.COM

     8/6/2014         8/6/2016         APC   

RESTAURANTSURVEYSUSA.COM

     4/4/2014         4/4/2016         APC   

RETAILPROMOTIONSONLINE.COM

     8/6/2014         8/6/2016         APC   

RETAILSHOPPINGUSA.COM

     7/31/2014         7/31/2016         APC   

RETAILSURVEYSONLINE.COM

     8/6/2014         8/6/2016         APC   

RETAILSURVEYSUSA.COM

     4/4/2014         4/4/2016         APC   

SHOPPING-SWEEPSTAKES.COM

     10/17/2013         10/17/2015         APC   

SURVEYSANDPROMOTIONSONLINE.COM

     8/6/2014         8/6/2016         APC   

SWADTRKR.COM

     10/7/2013         10/7/2015         APC   

SWEEPSTAKECHOICES.COM

     7/10/2014         7/10/2016         APC   

SWEEPSTAKESADAY.COM

     8/2/2013         8/2/2017         APC   

SWEEPSTAKESADAYTERMS.COM

     9/23/2013         9/23/2015         APC   

SWEEPSTAKESAMONTH.COM

     10/28/2013         10/28/2015         APC   

SWEEPSTAKESFORALL.COM

     3/5/2014         3/5/2016         APC   

SWEEPSTAKESGROUP.COM

     7/10/2014         7/10/2019         APC   

SWEEPSTAKESSHOPPING.COM

     7/10/2014         7/10/2016         APC   

SWEEPSTAKESWINNING.COM

     7/10/2014         7/10/2016         APC   

SWTKES.COM

     11/3/2014         11/3/2016         APC   

THEDAILYSWEEPSTAKES.COM

     7/7/2014         7/7/2016         APC   

THEMONTHLYSWEEPSTAKES.COM

     7/8/2014         7/8/2016         APC   

THESWEEPSTAKESFORALL.COM

     7/14/2015         7/14/2017         APC   

TVCASHSWEEPS.COM

     12/10/2013         12/10/2015         APC   

VOTEANDWINAMERICA.COM

     8/10/2015         8/10/2017         APC   

VOTEANDWINSWEEPSTAKES.COM

     7/14/2015         7/14/2017         APC   

82MANAGER.COM

     2/16/2017         2/16/2012         Fluent   

AAAUTOZONE.COM

     11/13/2016         11/13/2014         Fluent   

ACTRCK.COM

     9/22/2016         9/22/2014         Fluent   

ADBLOX.CO

     2/25/2016         2/26/2014         Fluent   

ADBLOX.US

     2/25/2016         2/26/2014         Fluent   

AD-FLOW.NET

     2/15/2016         2/15/2011         Fluent   



--------------------------------------------------------------------------------

Domain    Expires      Registered      Owner  

ADSHARELK.COM

     11/18/2016         11/18/2014         Fluent   

ADSRVEYS.COM

     11/18/2016         11/18/2014         Fluent   

AFFLUENTCO.COM

     5/13/2016         5/13/2011         Fluent   

AFFLUENT-NETWORK.COM

     11/9/2016         11/9/2008         Fluent   

AFFLUENT-NETWORK.NET

     11/9/2016         11/9/2008         Fluent   

AFFLUENT-NETWORKS.COM

     2/25/2016         2/25/2009         Fluent   

AFFLUENT-NETWORKS.NET

     2/25/2016         2/25/2009         Fluent   

AFFLUENTNTWK.COM

     4/27/2016         4/27/2011         Fluent   

AFFLUENTNTWKS.COM

     4/27/2016         4/27/2011         Fluent   

AFFNTWKLNK.COM

     4/4/2017         4/4/2013         Fluent   

AFFORDABLEAUTOINSURANCE101.COM

     2/12/2017         2/12/2015         Fluent   

AFFTRACKR.COM

     1/6/2016         1/6/2012         Fluent   

ALLAMERICANOPINIONS.COM

     2/9/2017         2/9/2015         Fluent   

ALLAMERICANSAVINGS.COM

     6/29/2017         6/29/2015         Fluent   

AMARKTFLOW.COM

     9/11/2016         9/11/2014         Fluent   

AMAZINGSCHOLARSHIP.COM

     5/1/2016         5/1/2013         Fluent   

AMERICANCHEDDAR.COM

     12/10/2015         12/10/2013         Fluent   

AMERICANCHEESE.US

     12/9/2015         12/10/2013         Fluent   

AMERICANPRIZECENTER.COM

     8/30/2016         8/30/2012         Fluent   

AMERICAN-PRIZE-CENTER.COM

     8/20/2016         8/20/2012         Fluent   

AMERICANSAVINGSCENTER.COM

     5/23/2017         5/23/2013         Fluent   

AMERICANSURVEYMART.COM

     2/9/2017         2/9/2015         Fluent   

ANDSURVEYS.COM

     2/9/2017         2/9/2015         Fluent   

APCTRKR.COM

     10/7/2016         10/7/2013         Fluent   

APPGIANT.COM

     6/11/2016         6/11/2011         Fluent   

AUTOINSURANCEOFFERSONLINE.COM

     2/12/2017         2/12/2015         Fluent   

AUTOMOTIVESEARCHES.COM

     11/18/2016         11/18/2014         Fluent   

AUTOQUOTESHQ.COM

     4/25/2016         4/25/2012         Fluent   

AUTOZONESEARCH.COM

     11/18/2016         11/18/2014         Fluent   

BESTCHEAPLIFEINSURANCE.COM

     5/18/2017         5/18/2015         Fluent   

BESTDAILYSEARCHES.COM

     12/30/2016         12/30/2014         Fluent   

BESTHOMEINSURANCESEARCH.COM

     5/18/2017         5/18/2015         Fluent   

BESTHOMEMONITORINGSYSTEMS.COM

     4/7/2016         4/7/2015         Fluent   

BESTHYBRIDCAROFFERS.COM

     5/18/2017         5/18/2015         Fluent   

BESTLIFEINSURANCECOVERAGE.COM

     2/12/2017         2/12/2015         Fluent   

BESTLOCALANSWERS.COM

     2/9/2017         2/9/2015         Fluent   

BESTNETSURVEY.COM

     2/9/2017         2/9/2015         Fluent   

BESTONLINEOPINION.COM

     2/9/2017         2/9/2015         Fluent   

BESTPRICECARINSURANCEONLINE.COM

     2/12/2017         2/12/2015         Fluent   

BESTREGIONALANSWERS.COM

     2/9/2017         2/9/2015         Fluent   

BESTRETIREMENTPLANSONLINE.COM

     4/7/2016         4/7/2015         Fluent   

BESTTVPACKS.COM

     2/12/2017         2/12/2015         Fluent   



--------------------------------------------------------------------------------

Domain    Expires      Registered      Owner  

BESTUSAPRIZES.COM

     9/19/2015         9/19/2012         Fluent   

BESTWEBLOOKUP.COM

     12/30/2016         12/30/2014         Fluent   

BIGQUESTIONSLOCAL.COM

     2/9/2017         2/9/2015         Fluent   

BOTTRCK.COM

     5/28/2016         5/28/2014         Fluent   

BUYTOPHOMEINSURANCE.COM

     5/18/2017         5/18/2015         Fluent   

BUYTOPHOMESECURITY.COM

     5/18/2017         5/18/2015         Fluent   

BYINVITEONLY.US

     1/7/2016         1/8/2014         Fluent   

CABLETVOFFERSONLINE.COM

     2/12/2017         2/12/2015         Fluent   

CAREERPATHSRCHC.COM

     11/17/2016         11/17/2014         Fluent   

CDN925.COM

     9/25/2016         9/25/2014         Fluent   

CHEAPCABLESERVICESONLINE.COM

     5/18/2017         5/18/2015         Fluent   

CHEAPQUOTESFORAUTOINSURANCEONLINE.COM

     5/18/2017         5/18/2015         Fluent   

CHECKBESTAUTOINSURANCEQUOTES.COM

     5/18/2017         5/18/2015         Fluent   

CHECKINGACCOUNT102.COM

     2/12/2017         2/12/2015         Fluent   

CHECKTOPHOMEINSURANCERATES.COM

     4/7/2016         4/7/2015         Fluent   

CHSSELECT.COM

     11/18/2016         11/18/2014         Fluent   

CLIPNSAVE.US

     9/30/2015         10/1/2013         Fluent   

COLLEGEDEGREEHQ.COM

     10/6/2016         10/6/2011         Fluent   

COLLEGEDEGREEPROGRAMS101.COM

     2/12/2017         2/12/2015         Fluent   

CONFIRMATIONALERTS.COM

     2/28/2016         2/28/2014         Fluent   

CONSUMERBELIEFS.COM

     2/9/2017         2/9/2015         Fluent   

CONSUMEROFFERPORTAL.COM

     11/18/2016         11/18/2014         Fluent   

CONSUMERSURVEYGIVEAWAYS.COM

     3/13/2016         3/13/2014         Fluent   

COUPONISLE.COM

     2/16/2016         2/16/2012         Fluent   

COUPONSOFFERSTODAY.COM

     4/7/2016         4/7/2015         Fluent   

CRAFTSFLOW.COM

     7/15/2017         7/15/2013         Fluent   

CREDITCARDMATCH.US

     5/13/2016         5/14/2014         Fluent   

CREDIT-LABEL.COM

     7/7/2016         7/7/2014         Fluent   

CREDITPOSTCARD.COM

     7/7/2016         7/7/2014         Fluent   

CREDIT-POSTCARD.COM

     7/7/2016         7/7/2014         Fluent   

DAILYCREDITCARDOFFERS.COM

     2/12/2017         2/12/2015         Fluent   

DAILYSEARCHLISTINGS.COM

     11/18/2016         11/18/2014         Fluent   

DAILYSRVYS.COM

     11/18/2016         11/18/2014         Fluent   

DAILYTRENDS.US

     9/28/2016         9/29/2014         Fluent   

DEALSONHYBRIDCARS.COM

     5/18/2017         5/18/2015         Fluent   

DELIVERTECHSEARCH.COM

     2/24/2016         2/24/2014         Fluent   

DIABETICCONTROL101.COM

     5/18/2017         5/18/2015         Fluent   

DIGITALINNOVATORSERIES.COM

     11/14/2016         11/14/2014         Fluent   

DIGITALINNOVATORSERIES.NYC

     11/16/2016         11/17/2014         Fluent   

DIGITALWRECKINGCREW.COM

     2/23/2016         2/23/2011         Fluent   

DREAMCARGIVEAWAYS.COM

     9/11/2016         9/11/2014         Fluent   

EASYCABLETVDEALS.COM

     2/12/2017         2/12/2015         Fluent   



--------------------------------------------------------------------------------

Domain    Expires      Registered      Owner  

EDUCATIONAHORA.COM

     2/10/2016         2/10/2012         Fluent   

EMPLOY-E.NET

     9/5/2016         9/5/2007         Fluent   

EQUIFAXINCENT.COM

     1/23/2016         1/23/2013         Fluent   

ESCOGETUUNIVERSIDAD.COM

     1/31/2016         1/31/2012         Fluent   

EVERYDAYHEALTHFLOW.COM

     1/9/2016         1/9/2014         Fluent   

EVERYDAYSAVERSCLUB.COM

     10/28/2016         10/28/2014         Fluent   

F1NTRK.COM

     5/28/2016         5/28/2014         Fluent   

FINDAGREATCOLLEGE.COM

     10/7/2016         10/7/2011         Fluent   

FINDAGREATCOLLEGE.NET

     10/15/2015         10/15/2013         Fluent   

FINDAUTOINSURANCEONLINEQUOTES.COM

     5/18/2017         5/18/2015         Fluent   

FINDBESTSAMPLESONLINE.COM

     5/18/2017         5/18/2015         Fluent   

FINDCABLETVOPTIONS.COM

     5/18/2017         5/18/2015         Fluent   

FINDCLOUDSTORAGE101.COM

     5/18/2017         5/18/2015         Fluent   

FINDHOMEINSURANCERATES.COM

     5/18/2017         5/18/2015         Fluent   

FINDLATESTHYBRIDCARS.COM

     5/18/2017         5/18/2015         Fluent   

FINDMEBIGSAVINGS.COM

     9/16/2016         9/16/2014         Fluent   

FINDTOPLISTINGS.COM

     12/30/2016         12/30/2014         Fluent   

FINDTOPRATEDCREDITCARDS.COM

     5/18/2017         5/18/2015         Fluent   

FINDTOPVACATIONCRUISES.COM

     5/18/2017         5/18/2015         Fluent   

FINESTLOCALANSWERS.COM

     2/9/2017         2/9/2015         Fluent   

FINESTOFWEB.COM

     2/9/2017         2/9/2015         Fluent   

FLOWPREVIEW.COM

     9/25/2016         9/25/2014         Fluent   

FLSRCH.COM

     11/18/2016         11/18/2014         Fluent   

FLTADTRX.COM

     11/18/2016         11/18/2014         Fluent   

FLU23.COM

     2/18/2017         2/18/2010         Fluent   

FLUENT.CAMP

     6/4/2018         6/4/2015         Fluent   

FLUENTAGENCY.COM

     8/17/2016         8/17/2011         Fluent   

FLUENTCO.COM

     8/19/2017         8/19/2010         Fluent   

FLUENTCO.NET

     7/5/2016         7/5/2011         Fluent   

FLUENTCO.US

     9/8/2016         9/9/2011         Fluent   

FLUENTGOLF.COM

     6/12/2024         6/12/2013         Fluent   

FLUENTINC.CO

     3/11/2016         3/12/2012         Fluent   

FLUENT-INC.COM

     3/26/2016         3/26/2012         Fluent   

FLUENTINC.US

     8/16/2016         8/17/2011         Fluent   

FLUENTINPOLITICS.COM

     8/12/2016         8/12/2015         Fluent   

FLUENTMEDIASOLUTIONS.COM

     4/4/2016         4/4/2007         Fluent   

FLUENTMEDIASOLUTIONS.NET

     4/4/2016         4/4/2007         Fluent   

FLUENTMOBILE.CO

     8/16/2016         8/17/2011         Fluent   

FLUENTMOBILE.NET

     8/17/2016         8/17/2011         Fluent   

FLUENTPOLITICALPULSE.COM

     8/12/2016         8/12/2015         Fluent   

FLUENTPOLITICS.COM

     8/12/2016         8/12/2015         Fluent   

FMGALLERY.COM

     8/6/2016         8/6/2010         Fluent   



--------------------------------------------------------------------------------

Domain    Expires      Registered      Owner  

FMSTRAX.COM

     7/9/2017         7/9/2010         Fluent   

FREECREDENCECARDS.COM

     7/7/2016         7/7/2014         Fluent   

FREECREDITNOTE.COM

     7/7/2016         7/7/2014         Fluent   

FREECREDITPOSTCARD.COM

     7/7/2016         7/7/2014         Fluent   

FREEFREECREDITCARDS.COM

     7/7/2016         7/7/2014         Fluent   

FREEONLINEOPINION.COM

     2/9/2017         2/9/2015         Fluent   

FREESAMPLEFINDERUSA.COM

     9/11/2016         9/11/2014         Fluent   

FREEWEBOPINION.COM

     2/9/2017         2/9/2015         Fluent   

FTBLLTRCK.COM

     5/28/2016         5/28/2014         Fluent   

GETBESTCREDITCARDOFFERS.COM

     2/12/2017         2/12/2015         Fluent   

GETCHEAPCREDITCARDSONLINE.COM

     5/18/2017         5/18/2015         Fluent   

GETCHEAPDIABETESSUPPLIES.COM

     5/18/2017         5/18/2015         Fluent   

GETCLOUDSTORAGE101.COM

     5/18/2017         5/18/2015         Fluent   

GETCLOUDSTORAGEOFFERS.COM

     5/18/2017         5/18/2015         Fluent   

GETDISCOUNTSAMPLES.COM

     4/7/2016         4/7/2015         Fluent   

GETHOMESECURITYREVIEWS.COM

     4/7/2016         4/7/2015         Fluent   

GETPROMOSAMPLESONLINE.COM

     5/18/2017         5/18/2015         Fluent   

GETQUICKLIFEINSURANCE.COM

     5/18/2017         5/18/2015         Fluent   

GETSAMPLESANDSAVINGS.COM

     5/18/2017         5/18/2015         Fluent   

GETSAMPLESNOW.COM

     9/16/2016         9/16/2014         Fluent   

GETTOPHOMEINSURANCEPOLICY.COM

     4/7/2016         4/7/2015         Fluent   

GETTOPHOMESECURITY.COM

     5/18/2017         5/18/2015         Fluent   

GETTOPRATEDCREDITCARDS.COM

     5/18/2017         5/18/2015         Fluent   

GETTOPSAVINGSACCOUNT.COM

     2/12/2017         2/12/2015         Fluent   

GLUTENFREECREDITCARDSONLINE.COM

     7/7/2016         7/7/2014         Fluent   

GLUTENOPENCREDITCARDS.COM

     7/7/2016         7/7/2014         Fluent   

GOBACKTOSCHOOL2015.COM

     6/12/2017         6/12/2015         Fluent   

GOCREDITCARDDEALS.COM

     2/12/2017         2/12/2015         Fluent   

GRADUATEDEGREEPREP101.COM

     2/12/2017         2/12/2015         Fluent   

GREATCREDITCARDCHOICES.COM

     6/24/2016         6/24/2014         Fluent   

GREATCREDITCARDNOW.COM

     6/24/2016         6/24/2014         Fluent   

GREATCREDITCARDSELECTION.COM

     6/24/2016         6/24/2014         Fluent   

GREATCREDITCARDSONLINEDEALS.COM

     5/18/2017         5/18/2015         Fluent   

GREATHOLIDAYCRUISES.COM

     5/18/2017         5/18/2015         Fluent   

GREATHOMESECURITYOFFERSONLINE.COM

     5/18/2017         5/18/2015         Fluent   

GREATUSAOPINIONS.COM

     2/9/2017         2/9/2015         Fluent   

HDCABLETVOFFERS.COM

     2/12/2017         2/12/2015         Fluent   

HEALTHANSWERSEARCH.COM

     11/18/2016         11/18/2014         Fluent   

HEALTHYFLOW.INFO

     1/9/2016         1/9/2014         Fluent   

HISCORE.CO

     3/11/2016         3/12/2012         Fluent   

HI-SCORE.CO

     3/11/2016         3/12/2012         Fluent   

HISCOREUSA.COM

     6/25/2016         6/25/2012         Fluent   



--------------------------------------------------------------------------------

Domain    Expires      Registered      Owner  

HI-SCOREUSA.COM

     6/25/2016         6/25/2012         Fluent   

HOLIDAYCRUISEDEALSNOW.COM

     5/18/2017         5/18/2015         Fluent   

HOMEMAKEOVERSWEEPSTAKE.COM

     11/11/2016         11/11/2014         Fluent   

IDERBYGAME.COM

     1/8/2016         1/8/2010         Fluent   

INSUREME4CHEAP.COM

     2/18/2016         2/18/2010         Fluent   

J-O-B-FINDER.COM

     4/15/2016         4/15/2010         Fluent   

JOBSHEREUSA.COM

     10/21/2015         10/21/2010         Fluent   

JUICETRCK.COM

     5/29/2016         5/29/2014         Fluent   

LATESTSUV101.COM

     5/18/2017         5/18/2015         Fluent   

LATESTSUVDEALSONLINE.COM

     5/18/2017         5/18/2015         Fluent   

LIFEINSURANCETIPS101.COM

     2/12/2017         2/12/2015         Fluent   

LIFESAMPLES.COM

     5/23/2017         5/23/2013         Fluent   

LINK3ZIP.COM

     11/18/2016         11/18/2014         Fluent   

LOCALANSWERSGROUP.COM

     2/9/2017         2/9/2015         Fluent   

LOCALANSWERSSHOP.COM

     2/9/2017         2/9/2015         Fluent   

LOCALJOBSONLINE.BIZ

     2/28/2016         3/1/2010         Fluent   

LOOKFORAUTOINSURANCEQUOTES.COM

     5/18/2017         5/18/2015         Fluent   

LOOKHERE4JOBS.COM

     2/18/2016         2/18/2010         Fluent   

LOOKUPBEST401KPLAN.COM

     5/18/2017         5/18/2015         Fluent   

LOOKUPCABLETVSERVICES.COM

     5/18/2017         5/18/2015         Fluent   

LOOKUPHOMESECURITYDEALS.COM

     5/18/2017         5/18/2015         Fluent   

LOWCABLETVRATES.COM

     2/12/2017         2/12/2015         Fluent   

LOWCOSTAUTOINSURANCELIST.COM

     2/12/2017         2/12/2015         Fluent   

LSCRPTFLOW.COM

     11/13/2016         11/13/2014         Fluent   

LUCKYVISITORTODAY.COM

     2/23/2017         2/23/2015         Fluent   

LUCKYWINNERTODAY.COM

     2/23/2017         2/23/2015         Fluent   

MARKTFLOW.COM

     8/23/2016         8/23/2010         Fluent   

MATTHEWCONLIN.COM

     11/3/2016         11/3/2011         Fluent   

MBFLW.COM

     2/25/2016         2/25/2011         Fluent   

MEDIA-UPGRADE.COM

     10/31/2015         10/31/2013         Fluent   

MEET-YOUR-MATCH.COM

     1/31/2016         1/31/2014         Fluent   

MIXTAPEREVOLUTION.COM

     2/18/2016         2/18/2010         Fluent   

MOBFLOW.CO

     3/11/2016         3/12/2012         Fluent   

MOB-FLOW.COM

     2/17/2017         2/17/2011         Fluent   

MODERNFAMILYHUB.COM

     8/21/2016         8/21/2014         Fluent   

MORTGAGEREDUCTIONSERVICES.COM

     11/18/2016         11/18/2014         Fluent   

MSRCHFLOW.COM

     9/17/2016         9/17/2014         Fluent   

MYCARDMATCHER.COM

     5/14/2016         5/14/2014         Fluent   

MYCARDMATCHER.INFO

     5/14/2016         5/14/2014         Fluent   

MYDEFAULTHOMEPAGE.COM

     10/23/2016         10/23/2013         Fluent   

MYFREECREDENCECARDS.COM

     7/7/2016         7/7/2014         Fluent   

MYFREECREDITCARDSONLINE.COM

     7/7/2016         7/7/2014         Fluent   



--------------------------------------------------------------------------------

Domain    Expires      Registered      Owner  

MYJOBSRCH.COM

     11/17/2016         11/17/2014         Fluent   

MYOPENCREDENCECARDS.COM

     7/7/2016         7/7/2014         Fluent   

MYOPENCREDITCARDS.COM

     7/7/2016         7/7/2014         Fluent   

MYOPENLOANCARDS.COM

     7/7/2016         7/7/2014         Fluent   

MYPERSONALCHECKING.COM

     11/18/2016         11/18/2014         Fluent   

MYQUICKLOOKUP.COM

     12/30/2016         12/30/2014         Fluent   

MYSAVINGSBOX.COM

     2/15/2016         2/15/2011         Fluent   

MYSAVINGSSOURCE.COM

     10/24/2016         10/24/2014         Fluent   

MYSHOPPERSURVEYGROUP.COM

     2/9/2017         2/9/2015         Fluent   

MYSURVEYFINDINGS.COM

     2/9/2017         2/9/2015         Fluent   

NATIONALCASHADVANCEMENT.COM

     3/8/2016         3/8/2010         Fluent   

NCASAVINGCENTERUSA.COM

     10/7/2015         10/7/2013         Fluent   

NCCTRKR.COM

     10/7/2016         10/7/2013         Fluent   

NEWHYBRIDELECTRICVEHICLES.COM

     5/18/2017         5/18/2015         Fluent   

NEWSUVOFFERSONLINE.COM

     5/18/2017         5/18/2015         Fluent   

NEWSUVQUOTESONLINE.COM

     5/18/2017         5/18/2015         Fluent   

NONSTOPSAMPLES.COM

     5/18/2017         5/18/2015         Fluent   

NURSINGDEGREEPREP101.COM

     2/12/2017         2/12/2015         Fluent   

NYCDIGITALINNOVATORSERIES.COM

     11/14/2016         11/14/2014         Fluent   

ONLINECHECKINGACCOUNT101.COM

     2/12/2017         2/12/2015         Fluent   

ONLINECLOUDSTORAGEOFFERS.COM

     5/18/2017         5/18/2015         Fluent   

ONLINEQUOTESLIFEINSURANCE.COM

     2/12/2017         2/12/2015         Fluent   

ONLINESAVINGSACCOUNT101.COM

     2/12/2017         2/12/2015         Fluent   

ONLINESAVINGSNATION.COM

     2/15/2016         2/15/2011         Fluent   

ONLINESURVEYFINDINGS.COM

     2/9/2017         2/9/2015         Fluent   

ONLINESURVEYSWEB.COM

     2/9/2017         2/9/2015         Fluent   

ONLINETHEOPINION.COM

     2/9/2017         2/9/2015         Fluent   

ONLINETHESURVEY.COM

     2/9/2017         2/9/2015         Fluent   

ONMYHEALTH.COM

     1/3/2016         1/3/2012         Fluent   

OPENLOANCARDS.COM

     7/7/2016         7/7/2014         Fluent   

OURLOCALLISTINGS.COM

     12/30/2016         12/30/2014         Fluent   

PARTNER-TRAFFIC.COM

     2/28/2016         2/28/2012         Fluent   

PERFECTJOBFIT.COM

     2/21/2016         2/21/2012         Fluent   

PERSONALIZEDLISTINGS.COM

     12/30/2016         12/30/2014         Fluent   

PERSONALRETIREMENTOPTIONS.COM

     5/18/2017         5/18/2015         Fluent   

PLACETOCHATONLINE.COM

     3/8/2016         3/8/2011         Fluent   

PLANAHEADINVESTMENTS.COM

     11/18/2016         11/18/2014         Fluent   

PLANRETIREMENTSAVINGS101.COM

     5/18/2017         5/18/2015         Fluent   

PROMOS-N-PRIZES.COM

     5/24/2016         5/24/2010         Fluent   

PROMOTIONSANDREVIEWS.COM

     2/9/2017         2/9/2015         Fluent   

PROMOTIONSANDSURVEYS.COM

     2/9/2017         2/9/2015         Fluent   

PROMOTIONSNREVIEWS.COM

     2/9/2017         2/9/2015         Fluent   



--------------------------------------------------------------------------------

Domain    Expires      Registered      Owner  

PROMOTIONSNSURVEYS.COM

     2/9/2017         2/9/2015         Fluent   

QUESTIONSLOCAL.COM

     2/9/2017         2/9/2015         Fluent   

QVSRCHSURVEY.COM

     11/13/2016         11/13/2014         Fluent   

RATRCK.COM

     9/22/2016         9/22/2014         Fluent   

REGFLOW.COM

     8/23/2016         8/23/2010         Fluent   

REGISTRATION-GATEWAY.COM

     3/8/2024         3/8/2010         Fluent   

RETURNFLOW.CO

     1/21/2016         1/22/2014         Fluent   

REV-ENGINE.COM

     8/31/2016         8/31/2010         Fluent   

REWARDFLOWALERT.COM

     2/28/2016         2/28/2014         Fluent   

REWARDSFLOW.COM

     8/23/2016         8/23/2010         Fluent   

REWARDSFLOW591.COM

     1/22/2016         1/22/2013         Fluent   

RGBYTRCK.COM

     5/28/2016         5/28/2014         Fluent   

RNNURSINGDEGREES.COM

     2/12/2017         2/12/2015         Fluent   

RYANSCHULKE.COM

     11/3/2016         11/3/2011         Fluent   

RZUSATERMS.COM

     10/21/2016         10/21/2013         Fluent   

SAMPLEANDSHOP.COM

     4/10/2016         4/10/2014         Fluent   

SAMPLESANDSAVINGS.COM

     7/25/2016         7/25/2014         Fluent   

SAMPLESFLOW.COM

     6/19/2017         6/19/2013         Fluent   

SAMPLESFLW.COM

     11/13/2016         11/13/2014         Fluent   

SANDSCP.COM

     11/3/2016         11/3/2014         Fluent   

SASTRCK.COM

     9/22/2016         9/22/2014         Fluent   

SAVINGSACCOUNTDEALS.COM

     2/12/2017         2/12/2015         Fluent   

SAVINGSAFICIONADO.COM

     2/15/2016         2/15/2011         Fluent   

SAVINGSCRIB.COM

     1/31/2016         1/31/2014         Fluent   

SAVINGSENTHUSIAST.COM

     2/15/2016         2/15/2011         Fluent   

SAVINGS-FLOW.COM

     6/19/2017         6/19/2013         Fluent   

SAVINGS-MANIA.NET

     2/15/2016         2/15/2011         Fluent   

SCUTRKR.COM

     10/7/2016         10/7/2013         Fluent   

SEARCH4DIABETES.COM

     5/18/2017         5/18/2015         Fluent   

SEARCHANDANSWERS.COM

     12/30/2016         12/30/2014         Fluent   

SEARCHLIFEINSURANCERATES.COM

     5/18/2017         5/18/2015         Fluent   

SEARCHSELECT1.COM

     10/23/2016         10/23/2014         Fluent   

SEARCHSELECT10.COM

     10/23/2016         10/23/2014         Fluent   

SEARCHSELECT11.COM

     10/23/2016         10/23/2014         Fluent   

SEARCHSELECT12.COM

     10/23/2016         10/23/2014         Fluent   

SEARCHSELECT13.COM

     10/23/2016         10/23/2014         Fluent   

SEARCHSELECT14.COM

     10/23/2016         10/23/2014         Fluent   

SEARCHSELECT15.COM

     10/23/2016         10/23/2014         Fluent   

SEARCHSELECT16.COM

     10/23/2016         10/23/2014         Fluent   

SEARCHSELECT17.COM

     10/23/2016         10/23/2014         Fluent   

SEARCHSELECT18.COM

     10/23/2019         10/23/2014         Fluent   

SEARCHSELECT19.COM

     10/23/2016         10/23/2014         Fluent   



--------------------------------------------------------------------------------

Domain    Expires      Registered      Owner  

SEARCHSELECT2.COM

     10/23/2016         10/23/2014         Fluent   

SEARCHSELECT20.COM

     10/23/2016         10/23/2014         Fluent   

SEARCHSELECT3.COM

     10/23/2016         10/23/2014         Fluent   

SEARCHSELECT4.COM

     10/23/2016         10/23/2014         Fluent   

SEARCHSELECT5.COM

     10/23/2016         10/23/2014         Fluent   

SEARCHSELECT6.COM

     10/23/2016         10/23/2014         Fluent   

SEARCHSELECT7.COM

     10/23/2016         10/23/2014         Fluent   

SEARCHSELECT8.COM

     10/23/2016         10/23/2014         Fluent   

SEARCHSELECT9.COM

     10/23/2016         10/23/2014         Fluent   

SEARCHSELECTFLOW.COM

     6/24/2016         6/24/2014         Fluent   

SEARCHSELECTSAMPLE.COM

     7/11/2016         7/11/2014         Fluent   

SEARCHTOPHOMEINSURANCE.COM

     5/18/2017         5/18/2015         Fluent   

SEARCHWORKSMEDIA.CO

     7/15/2016         7/16/2014         Fluent   

SHOPANDSAVE22.COM

     11/18/2016         11/18/2014         Fluent   

SHOPPERINTERNETSURVEY.COM

     2/9/2017         2/9/2015         Fluent   

SHOWMESURVEYS.COM

     2/9/2017         2/9/2015         Fluent   

SIMPLESAVINGSJOURNAL.COM

     10/22/2016         10/22/2014         Fluent   

SJGTRAX.COM

     5/5/2016         5/5/2014         Fluent   

SQSBESTOFFER.COM

     8/12/2016         8/12/2014         Fluent   

SRCHFLOW.COM

     7/24/2016         7/24/2014         Fluent   

SRCHSELECTFLOW.COM

     10/14/2016         10/14/2014         Fluent   

SRCHSURVEY.COM

     11/18/2016         11/18/2014         Fluent   

SRVRA1.COM

     9/25/2016         9/25/2014         Fluent   

STARTRETIREMENTPLANNING101.COM

     5/18/2017         5/18/2015         Fluent   

STKSTRCK.COM

     9/22/2016         9/22/2014         Fluent   

STREAMMUSICNOW.COM

     2/16/2016         2/16/2011         Fluent   

SUBSCRIBERALERT.COM

     2/28/2016         2/28/2014         Fluent   

SUBSCRIBERCONFIRMATION.COM

     2/28/2016         2/28/2014         Fluent   

SUPERCREDITCARDCHOICE.COM

     6/24/2016         6/24/2014         Fluent   

SUPERCREDITCARDSELECTION.COM

     6/24/2016         6/24/2014         Fluent   

SUPERCREDITCARDTODAY.COM

     6/24/2016         6/24/2014         Fluent   

SURVEYREALRESULTS.COM

     2/9/2017         2/9/2015         Fluent   

SURVEYSAYSUSA.COM

     2/18/2016         2/18/2010         Fluent   

SURVEYSBESTONLINE.COM

     2/9/2017         2/9/2015         Fluent   

SURVEYSEARCHNET.COM

     11/18/2016         11/18/2014         Fluent   

SURVEYSITESONLINE.COM

     2/9/2017         2/9/2015         Fluent   

SURVEYSONLINEGROUP.COM

     2/9/2017         2/9/2015         Fluent   

SURVEYSONLINESHOP.COM

     2/9/2017         2/9/2015         Fluent   

SURVEYTOPSITES.COM

     2/9/2017         2/9/2015         Fluent   

SWEEPSFLOW.COM

     7/17/2017         7/17/2013         Fluent   

TAKESURVEYSWEB.COM

     2/9/2017         2/9/2015         Fluent   

TERMLIFEINSURANCE102.COM

     2/12/2017         2/12/2015         Fluent   



--------------------------------------------------------------------------------

Domain    Expires      Registered      Owner  

TEXT4LIFE.COM

     2/23/2016         2/23/2011         Fluent   

THAJOINT.COM

     2/18/2016         2/18/2010         Fluent   

THEBESTLOCALANSWERS.COM

     2/9/2017         2/9/2015         Fluent   

THEBOOMERPOLL.COM

     1/3/2016         1/3/2012         Fluent   

THECAREERS4ME.COM

     2/18/2016         2/18/2010         Fluent   

THECONSUMERANSWERS.COM

     2/9/2017         2/9/2015         Fluent   

THECONSUMERGATEWAY.COM

     2/18/2016         2/18/2010         Fluent   

THECONSUMERMARKETPLACE.COM

     2/18/2016         2/18/2010         Fluent   

THECONSUMEROPINIONS.COM

     2/9/2017         2/9/2015         Fluent   

THEDEALEEL.COM

     9/20/2016         9/20/2010         Fluent   

THEGREATCREDITCARDTODAY.COM

     6/24/2016         6/24/2014         Fluent   

THELOCALANSWERS.COM

     2/9/2017         2/9/2015         Fluent   

THEONLINELEARNER.COM

     3/6/2016         3/6/2007         Fluent   

THE-PATH-GATEWAY.COM

     3/8/2016         3/8/2010         Fluent   

THESHOPPERSURVEYGROUP.COM

     2/9/2017         2/9/2015         Fluent   

THESHOPPERSURVEYONLINE.COM

     2/9/2017         2/9/2015         Fluent   

THESHOPPERSURVEYSHOP.COM

     2/9/2017         2/9/2015         Fluent   

THESUPERCREDITCARDSELECTION.COM

     6/24/2016         6/24/2014         Fluent   

THESURVEYFINDINGS.COM

     2/9/2017         2/9/2015         Fluent   

THESURVEYGOALS.COM

     2/9/2017         2/9/2015         Fluent   

THESURVEYSITESGROUP.COM

     2/9/2017         2/9/2015         Fluent   

THESURVEYSITESONLINE.COM

     2/9/2017         2/9/2015         Fluent   

THEUSEROPINIONS.COM

     2/9/2017         2/9/2015         Fluent   

TLCTRCK.COM

     5/28/2016         5/28/2014         Fluent   

TOP10CHECKINGACCOUNTS.COM

     2/12/2017         2/12/2015         Fluent   

TOP10COLLEGECOURSESONLINE.COM

     2/12/2017         2/12/2015         Fluent   

TOP10DEGREESONLINE.COM

     2/12/2017         2/12/2015         Fluent   

TOPCABLETVCOMPANIES.COM

     2/12/2017         2/12/2015         Fluent   

TOPCHEAPCRUISES.COM

     5/18/2017         5/18/2015         Fluent   

TOPCONSUMERANSWERS.COM

     2/9/2017         2/9/2015         Fluent   

TOPCREDITCARDOFFERS101.COM

     2/12/2017         2/12/2015         Fluent   

TOPCREDITCARDSWEB.COM

     2/12/2017         2/12/2015         Fluent   

TOPDEGREECOLLEGESONLINE.COM

     2/12/2017         2/12/2015         Fluent   

TOPLIFEINSURANCEPLANS101.COM

     5/18/2017         5/18/2015         Fluent   

TOPLOWCOSTAUTOINSURANCE.COM

     2/12/2017         2/12/2015         Fluent   

TOPOFFERSCABLETV.COM

     5/18/2017         5/18/2015         Fluent   

TOPONLINEBANKINGACCOUNTS.COM

     2/12/2017         2/12/2015         Fluent   

TOPONLINEUNIVERSITYDEGREE.COM

     2/12/2017         2/12/2015         Fluent   

TOPRETIREMENTQUOTES.COM

     4/7/2016         4/7/2015         Fluent   

TOPTENCREDITCARDSONLINE.COM

     2/12/2017         2/12/2015         Fluent   

TOPTERMLIFEINSURANCEQUOTES.COM

     2/12/2017         2/12/2015         Fluent   

TOPWEBANSWERS.COM

     12/30/2016         12/30/2014         Fluent   



--------------------------------------------------------------------------------

Domain    Expires      Registered      Owner  

TURBOCREDITCARDCHOICE.COM

     6/24/2016         6/24/2014         Fluent   

TYPE2DIABETICSRELIEF.COM

     5/18/2017         5/18/2015         Fluent   

UNSUBZONE.COM

     3/3/2016         3/3/2014         Fluent   

USAFINANCIALRESOURCE.COM

     6/16/2016         6/16/2014         Fluent   

USCREDIT-ADVISOR.COM

     8/27/2017         8/27/2013         Fluent   

USDGTL.COM

     7/21/2016         7/21/2008         Fluent   

US-FINANCIAL-RESOURCE.COM

     8/12/2016         8/12/2013         Fluent   

US-HEALTH-RESOURCE.COM

     5/30/2016         5/30/2014         Fluent   

VEHICLEINSURANCEQUOTESLIST.COM

     2/12/2017         2/12/2015         Fluent   

WEBANSWERCENTER.COM

     12/30/2016         12/30/2014         Fluent   

WEBSIDEINTERACTIVE.COM

     2/16/2016         2/16/2012         Fluent   

WELCOMEALERTS.COM

     2/28/2016         2/28/2014         Fluent   

WELLNESSPOLL.COM

     1/3/2016         1/3/2012         Fluent   

WHOOPEECUSHIONAPP.COM

     1/12/2016         1/12/2012         Fluent   

WINBAHAMACRUISES.COM

     7/8/2016         7/8/2014         Fluent   

WINNINGCRUISELINES.COM

     7/7/2016         7/7/2014         Fluent   

WINNINGCRUISES.COM

     8/1/2016         8/1/2012         Fluent   

WOMANPERKS.COM

     6/6/2017         6/6/2011         Fluent   

WOMANSPERKS.COM

     6/6/2017         6/6/2011         Fluent   

X56D2S.COM

     11/18/2016         11/18/2014         Fluent   

YOURACCOUNTCOMPLETION.COM

     3/8/2016         3/8/2011         Fluent   

YOUREBOOKS4FREE.COM

     5/10/2016         5/10/2012         Fluent   

YOURLOCALANSWERSONLINE.COM

     2/9/2017         2/9/2015         Fluent   

ZAPD2S.COM

     11/18/2016         11/18/2014         Fluent   

2015PRIZEFEED.COM

     4/14/2016         4/14/2015         RZUSA   

2015PRIZESELECTION.COM

     4/14/2016         4/14/2015         RZUSA   

BOBOTTRACKER.COM

     10/23/2016         10/23/2014         RZUSA   

BRANDSAVERSCLUB.COM

     10/7/2016         10/7/2014         RZUSA   

CONSUMERSRVYCNTER.COM

     6/22/2017         6/22/2015         RZUSA   

CONSUMERSURVEYGROUP.INFO

     4/8/2016         4/8/2014         RZUSA   

DAILYLISTINGSSEARCH.COM

     1/9/2017         1/9/2015         RZUSA   

DAILYLOCALSURVEYS.COM

     1/9/2017         1/9/2015         RZUSA   

DAILYSEARCHNOW.COM

     1/9/2017         1/9/2015         RZUSA   

DAILYSURVEYNOW.COM

     1/9/2017         1/9/2015         RZUSA   

DAILYWEBSEARCHES.COM

     1/9/2017         1/9/2015         RZUSA   

DELIVER-TECHNOLOGY.COM

     2/17/2016         2/17/2014         RZUSA   

DIABETESHELPCENTERUSAC.COM

     11/20/2016         11/20/2014         RZUSA   

ELECTRONICPROMOTION.COM

     5/5/2017         5/5/2015         RZUSA   

ELECTRONICSPROMOTIONSUSA.COM

     4/4/2016         4/4/2014         RZUSA   

FINDDREAMJOBS.COM

     3/9/2016         3/9/2015         RZUSA   

FINDDREAMSCHOOLS.COM

     5/8/2017         5/8/2015         RZUSA   

FINDMEFREESAMPLES.COM

     3/11/2017         3/11/2015         RZUSA   



--------------------------------------------------------------------------------

Domain    Expires      Registered      Owner  

FLUENTRCK.COM

     3/6/2017         3/6/2015         RZUSA   

FREESAMPLEFINDERUSA.CO

     3/1/2017         3/2/2015         RZUSA   

JOBBOARDRESOURCE.COM

     3/9/2016         3/9/2015         RZUSA   

JOBSANDCAREERSTODAY.COM

     3/9/2016         3/9/2015         RZUSA   

LIVELOCALSURVEYS.COM

     1/9/2017         1/9/2015         RZUSA   

LIVESEARCHLISTINGS.COM

     1/9/2017         1/9/2015         RZUSA   

LOCALDAILYSURVEYS.COM

     1/9/2017         1/9/2015         RZUSA   

LOCALLISTINGSSEARCH.COM

     1/9/2017         1/9/2015         RZUSA   

LOCALONLINESURVEYS.COM

     1/9/2017         1/9/2015         RZUSA   

LOCAL-SURVEY.COM

     1/9/2017         1/9/2015         RZUSA   

MYDREAMHOMEMAKEOVER.COM

     11/4/2016         11/4/2014         RZUSA   

MYLOCALSURVEYS.COM

     1/9/2017         1/9/2015         RZUSA   

MYSEARCHLISTINGS.COM

     1/9/2017         1/9/2015         RZUSA   

NATIONALCONSUMERCENTER.COM

     5/23/2017         5/23/2013         RZUSA   

NATIONALCONSUMEROPINIONS.COM

     2/12/2016         2/12/2014         RZUSA   

NATIONALCONSUMEROPINIONS.INFO

     2/12/2016         2/12/2014         RZUSA   

NATIONALCONSUMEROPINIONS.NET

     2/12/2016         2/12/2014         RZUSA   

NATIONALCONSUMEROPINIONS.US

     2/11/2016         2/12/2014         RZUSA   

ONLINEPROMOTIONSANDSURVEYZ.COM

     4/7/2017         4/7/2015         RZUSA   

ONLINESURVEYLIVE.COM

     1/9/2017         1/9/2015         RZUSA   

ONLINESURVEYSDAILY.COM

     1/9/2017         1/9/2015         RZUSA   

ONLINESURVEYSEVERYDAY.COM

     1/9/2017         1/9/2015         RZUSA   

OURDAILYSWEEPSTAKES.COM

     5/5/2017         5/5/2015         RZUSA   

PAIDSURVEYSDAILY.COM

     1/9/2017         1/9/2015         RZUSA   

PARENTPROMOTIONSUSA.COM

     4/4/2016         4/4/2014         RZUSA   

PRESSPIER.COM

     7/24/2016         7/24/2015         RZUSA   

PROMOTIONALSURVEYS.COM

     7/31/2016         7/31/2014         RZUSA   

REGIONALSEARCHLISTINGS.COM

     1/9/2017         1/9/2015         RZUSA   

REGIONALSURVEY.COM

     1/9/2017         1/9/2015         RZUSA   

RESTAURANTPROMOTIONSUSA.COM

     4/4/2016         4/4/2014         RZUSA   

RETAILPROMOTIONONLINE.COM

     5/5/2017         5/5/2015         RZUSA   

RETAILPROMOTIONSFORYOU.COM

     12/12/2016         12/12/2014         RZUSA   

RETAILPROMOTIONSUSA.COM

     4/4/2016         4/4/2014         RZUSA   

REWARDS2015.COM

     3/6/2017         3/6/2015         RZUSA   

REWARDSZONEUSA.COM

     5/18/2017         5/18/2011         RZUSA   

REWARDZONEUSA.COM

     2/18/2016         2/18/2010         RZUSA   

SAVINGCENTERUSA.COM

     6/5/2017         6/5/2012         RZUSA   

SEARCHESANDSURVEY.COM

     1/9/2017         1/9/2015         RZUSA   

SEARCHESANDSURVEYS.COM

     1/9/2017         1/9/2015         RZUSA   

SEARCH-LISTING.COM

     1/9/2017         1/9/2015         RZUSA   

SEARCHLISTINGS24.COM

     1/9/2017         1/9/2015         RZUSA   

SEARCHLISTINGSWEB.COM

     1/9/2017         1/9/2015         RZUSA   



--------------------------------------------------------------------------------

Domain    Expires      Registered      Owner  

SEARCHONLINESURVEY.COM

     1/9/2017         1/9/2015         RZUSA   

SEARCHSELECT.INFO

     1/22/2017         1/22/2015         RZUSA   

SEARCHWORKSMEDIA.COM

     3/9/2017         3/9/2015         RZUSA   

SPNCCRZONE.COM

     11/3/2016         11/3/2014         RZUSA   

STARTACAREERTODAY.COM

     3/9/2016         3/9/2015         RZUSA   

SUPERADS123.COM

     10/23/2016         10/23/2014         RZUSA   

SURVEYANDPROMOTION.COM

     5/5/2017         5/5/2015         RZUSA   

SURVEYANDPROMOTIONS.COM

     6/1/2017         6/1/2015         RZUSA   

SURVEYANDSEARCH.COM

     1/9/2017         1/9/2015         RZUSA   

SURVEYANDSEARCHES.COM

     1/9/2017         1/9/2015         RZUSA   

SURVEYSANDPROMOS.COM

     6/25/2016         6/25/2014         RZUSA   

SURVEYSANDPROMOTIONS.COM

     4/4/2016         4/4/2014         RZUSA   

SURVEYSANDPROMOTIONSZ.COM

     6/25/2016         6/25/2014         RZUSA   

SURVEYSANDPROMOTIONZ.COM

     6/25/2016         6/25/2014         RZUSA   

SURVEYSANDSEARCHLISTINGS.COM

     1/9/2017         1/9/2015         RZUSA   

SURVEYS-DAILY.COM

     1/9/2017         1/9/2015         RZUSA   

THEDAILYSEARCHLISTINGS.COM

     1/9/2017         1/9/2015         RZUSA   

THEDAILYSURVEYS.COM

     1/9/2017         1/9/2015         RZUSA   

THEEVERYDAYSURVEY.COM

     1/9/2017         1/9/2015         RZUSA   

THELOCALSURVEY.COM

     1/9/2017         1/9/2015         RZUSA   

WEBSEARCHESANDSURVEYS.COM

     1/9/2017         1/9/2015         RZUSA   

YOURLIVESURVEYS.COM

     1/9/2017         1/9/2015         RZUSA   

 

Domain Name    Reg. Date      Exp. Date      Owner  

IDIBASIC.COM

     1/20/2015         1/20/2016         IDI HOLDINGS, LLC   

IDIBASIC.NET

     1/20/2015         1/20/2016         IDI HOLDINGS, LLC   

IDIBASIC.ORG

     1/20/2015         1/20/2016         IDI HOLDINGS, LLC   

IDICORE.COM

     11/12/2014         11/12/2016         IDI HOLDINGS, LLC   

IDICORE.NET

     11/12/2014         11/12/2016         IDI HOLDINGS, LLC   

IDICORE.ORG

     11/12/2014         11/12/2016         IDI HOLDINGS, LLC   

IDICOREFUSION.COM

     12/29/2014         12/29/2015         IDI HOLDINGS, LLC   

IDICOREFUSION.NET

     12/29/2014         12/29/2015         IDI HOLDINGS, LLC   

IDICOREFUSION.ORG

     12/29/2014         12/29/2015         IDI HOLDINGS, LLC   

IDICOREFUSIONX.COM

     12/29/2014         12/29/2015         IDI HOLDINGS, LLC   

IDICOREFUSIONX.NET

     12/29/2014         12/29/2015         IDI HOLDINGS, LLC   

IDICOREFUSIONX.ORG

     12/29/2014         12/29/2015         IDI HOLDINGS, LLC   

IDICOREX.COM

     12/28/2014         12/28/2015         IDI HOLDINGS, LLC   

IDICOREX.NET

     12/28/2014         12/28/2015         IDI HOLDINGS, LLC   

IDICOREX.ORG

     12/28/2014         12/28/2015         IDI HOLDINGS, LLC   

IDICREDIT.COM

     10/23/2014         10/23/2015         IDI HOLDINGS, LLC   

IDICREDIT.NET

     10/23/2014         10/23/2016         IDI HOLDINGS, LLC   



--------------------------------------------------------------------------------

Domain Name    Reg. Date      Exp. Date      Owner

IDICREDIT.ORG

     10/23/2014         10/23/2016       IDI HOLDINGS, LLC

IDIDATA.COM

     9/29/2014         9/29/2016       IDI HOLDINGS, LLC

IDIDATA.NET

     10/9/2014         10/9/2016       IDI HOLDINGS, LLC

IDIDATA.ORG

     10/9/2014         10/9/2016       IDI HOLDINGS, LLC

IDIPRESCIENT.COM

     11/12/2014         11/12/2016       IDI HOLDINGS, LLC

IDIPRESCIENT.NET

     11/12/2014         11/12/2016       IDI HOLDINGS, LLC

IDIPRESCIENT.ORG

     11/12/2014         11/12/2016       IDI HOLDINGS, LLC

IDISKIP.COM

     12/17/2014         12/17/2015       IDI HOLDINGS, LLC

IDISKIP.NET

     12/17/2014         12/17/2015       IDI HOLDINGS, LLC

IDISKIP.ORG

     12/17/2014         12/17/2015       IDI HOLDINGS, LLC

IDITRUST.COM

     12/17/2014         12/17/2015       IDI HOLDINGS, LLC

IDITRUST.NET

     12/17/2014         12/17/2015       IDI HOLDINGS, LLC

IDITRUST.ORG

     12/17/2014         12/17/2015       IDI HOLDINGS, LLC

IDIVERIFIED.COM

     2/4/2015         2/4/2016       IDI HOLDINGS, LLC

IDIVERIFIED.NET

     2/4/2015         2/4/2016       IDI HOLDINGS, LLC

IDIVERIFIED.ORG

     2/4/2015         2/4/2016       IDI HOLDINGS, LLC

INTERACTIVEDATAINTELLIGENCE.COM

     10/9/2014         10/9/2016       IDI HOLDINGS, LLC

INTERACTIVEDATAINTELLIGENCE.NET

     10/9/2014         10/9/2016       IDI HOLDINGS, LLC

INTERACTIVEDATAINTELLIGENCE.ORG

     10/9/2014         10/9/2016       IDI HOLDINGS, LLC

directorynet.com

     9/14/1995         9/13/2016       IDI HOLDINGS, LLC

idinfo.co

     3/6/2012         3/5/2016       John Schaeffer

id-info.co

     3/6/2012         3/5/2016       John Schaeffer

id-info.com

     12/3/2002         12/3/2018       IDI HOLDINGS, LLC

idinfo.info

     10/22/2001         10/22/2018       IDI HOLDINGS, LLC

id-info.info

     12/7/2012         12/7/2018       IDI HOLDINGS, LLC

id-info.us

     7/31/2013         7/30/2016       John Schaeffer

skiptrace.biz

     6/3/2010         6/2/2016       John Schaeffer

skiptrace.it

     6/3/2010         6/2/2016       John Schaeffer

wefindem.com

     2/7/2005         2/7/2016       IDI HOLDINGS, LLC



--------------------------------------------------------------------------------

Schedule 5.1(v)

Insurance

IDI, Inc.:

 

Carrier

   Coverage    Policy Number    Limit    Deductible    Policy Period

XL

   D&O    ELU138306-15    $3M    $250k    3/21/2015    3/21/2016

AWAC

   D&O    0309-4976    $3M x $3M    Follows
Primary    3/21/2015    3/21/2016

Catlin

   D&O    XSP-751509-0315    $4M x $6M    Follows
Primary    3/21/2015    3/21/2016

AIG

   D&O Side A    06-520-74-98    $5M x $10M    0    3/21/2015    3/21/2016

Sentinel Ins Co Ltd

   Commercial
General
Liability    20SBANU0310    $1M; $2M    $50k    12/18/2014    12/18/2015

Sentinel Ins Co Ltd

   Automobile
Liability    20SBANU0310    $1M    $0    12/18/2014    12/18/2015

Sentinel Ins Co Ltd

   Umbrella
Liability    20SBANU0310    $5M    $0    12/18/2014    12/18/2015

Rated by Multiple Companies

   Workers
Compensation    20WECAJ6544    $1M    $0    12/18/2014    12/18/2015

Westchester Fire Ins. Co.

   E&O / Cyber
Liability    G27156368 002    $5M    $10k    12/18/2014    12/18/2015

Fluent Group Members– see attached



--------------------------------------------------------------------------------

Schedule 5.1(w)

Broker’s Fees

Credo 180, LLC will receive a 1.5% fee in the event IDI, Inc. enters into a debt
financing arrangement with H.I.G. Whitehorse Management, LLC



--------------------------------------------------------------------------------

Schedule 5.1(x)-1

Leased Real Property

IDI, Inc.:

 

    

Location

  

Agreement
Title

  

Parties

  

Date

1.   

3057 Peachtree Industrial

Boulevard, Suites 100 and 110

Duluth, Georgia 30097

   Office Lease Agreement    Robert E. Bentz, LLC (lessor) and Interactive Data,
LLC (lessee)    January 18, 2012 2.   

2650 North Military Trail

Boca Raton, FL 33431

   Office Lease    Fountain Square Owner, LLC (landlord) and The Best One, Inc.
(tenant)    December 3, 2014 3.   

101 Yesler Way Suite 207

Seattle, WA 98104

   Agreement of Lease    TR Olympic Block Corp. (Landlord) and The Best One,
Inc. (tenant)    December 30, 2014 4.   

521 Stadium Place S., Apt S2606

Seattle, WA

   Washington State Apartment Lease/Rental Agreement and Security Deposit
Receipt    The Wave (owner) and Interactive Data, LLC (tenant)    November 24,
2014

Fluent Group Members:

 

    

Location

  

Agreement
Title

  

Parties

  

Date

5.   

33 Whitehall Street,

15th Fl.

New York, NY 10004

   Sublease    Medley Global Advisors, LLC (Landlord) and Fluent, Inc. (Tenant)
   September 1, 2013 6.   

128 Court Dr., 3rd Fl.

White Plains, NY 10601

   Office Lease    Nancy McClatchie (Landlord) Reward Zone USA, LLC (Tenant)   
December 1, 2015 7.   

565 Pennsylvania Ave, NW #814

Washington, DC 20001

   Fluent, Inc. recently agreed to lease an apartment in Washington DC but no
lease agreement has been fully signed to date.    Newseum Residency (Landlord)
and Fluent, Inc. (Tenant)   



--------------------------------------------------------------------------------

Schedule 5.1(x)-2

Owned Real Property

None



--------------------------------------------------------------------------------

Schedule 5.1(x)-3

Rights of First Refusal for Real Property

None



--------------------------------------------------------------------------------

Schedule 5.1(y)

Environmental Matters

None



--------------------------------------------------------------------------------

Schedule 5.1(aa)

Name Changes; Trade Names

 

1. On December 14, 2012, SearchMedia Holdings changed its name to Tiger Media,
Inc., a Cayman Islands exempted company.

 

2. On March 20, 2015, as a result of a merger, The Best One, Inc. became TBO
Acquisition, LLC.

 

3. On March 20, 2015, TBO Acquisition, LLC changed its name to Interactive Data
Intelligence, LLC.

 

4. On April 8, 2015, Interactive Data Intelligence, LLC changed its name to IDI
Holdings, LLC.

 

5. On April 30, 2015, Tiger Media, Inc. changed its name to IDI, Inc.

 

6. Trade names:

 

INTERACTIVE DATA, LLC

  

INTERACTIVE DATA INTELLIGENCE

IDI, INC.

  

IDEATION

IDI, INC.

  

SEARCH MEDIA

IDI, INC.

  

TIGER MEDIA, INC.

AMERICAN PRIZE CENTER LLC

  

AMERICAN PRIZE CENTER

AMERICAN PRIZE CENTER LLC

  

SWEEPSTAKES ENTRY CENTER

DELIVER TECHNOLOGY LLC

  

DELIVERY TECHNOLOGY

FIND DREAM JOBS, LLC

  

FIND DREAM JOBS

FLUENT MEDIA LABS, LLC

  

FLUENT MEDIA LABS

REWARD ZONE USA LLC

  

REWARDZONEUSA

REWARDSFLOW LLC

  

REWARDSFLOW



--------------------------------------------------------------------------------

Schedule 6.11

Collateral Locations

See the locations listed on Schedule 5.1(x)-1



--------------------------------------------------------------------------------

Schedule 6.15

Bank Accounts of the Borrower Parties

 

Borrower

Party

  

Name and Address of

Depository Bank

   Account
Number    Account
Type IDI, INC.   

Wells Fargo Bank, N.A.

420 Montgomery Street,

San Francisco, CA 94104

   *    Checking IDI, INC.   

Wells Fargo Bank, N.A.

608 Second Avenue South 10th Floor MAC N9303-102

Minneapolis, MN 55402

   *    MMMF IDI HOLDINGS, LLC   

Wells Fargo Bank, N.A.

420 Montgomery Street,

San Francisco, CA 94104

   *    Checking INTERACTIVE DATA, LLC   

Wells Fargo Bank, N.A.

420 Montgomery Street,

San Francisco, CA 94104

   *    Checking INTERACTIVE DATA, LLC   

Wells Fargo Bank, N.A.

420 Montgomery Street,

San Francisco, CA 94104

   *    Checking FLUENT, INC.   

Bank of America, N.A.

1680 Broadway

New York, NY 10019

   *    Checking FLUENT, INC.   

Bank of America, N.A.

1680 Broadway

New York, NY 10019

   *    Checking FLUENT, INC.   

Bank of America, N.A.

1680 Broadway

New York, NY 10019

   *    Checking FLUENT, INC.   

Bank of America, N.A.

1680 Broadway

New York, NY 10019

   *    Checking SEA OF SAVINGS LLC   

Bank of America, N.A.

1680 Broadway

New York, NY 10019

   *    Checking

 

* Account Number Omitted



--------------------------------------------------------------------------------

Borrower

Party

  

Name and Address of

Depository Bank

   Account
Number    Account
Type SEARCH WORKS MEDIA LLC   

Bank of America, N.A.

1680 Broadway

New York, NY 10019

   *    Checking REWARD ZONE USA LLC   

Bank of America, N.A.

1680 Broadway

New York, NY 10019

   *    Checking DELIVER TECHNOLOGY LLC   

Bank of America, N.A.

1680 Broadway

New York, NY 10019

   *    Checking AMERICAN PRIZE CENTER LLC   

Bank of America, N.A.

1680 Broadway

New York, NY 10019

   *    Checking

 

* Account Number Omitted



--------------------------------------------------------------------------------

Schedule 8.1

Funded Debt

 

1. Irrevocable Standby Letter of Credit dated February 23, 2015 in the amount of
$300,000 issued by Wells Fargo to Fountain Square Owner, LLC

 

2. All bonds posted on behalf of Fluent, Inc. or any of its subsidiaries in the
ordinary course as of the date hereof as required by applicable state law in
connection with sweepstakes operated by Fluent, Inc. or any of its subsidiaries:

 

  a. Bond in the amount of $150,000 issued by SCA Insurance Specialists,
effective November 1, 2015

 

  b. Bond in the amount of $5,000 issued by SCA expiring on December 31, 2015

 

  c. Bond in the amount of $12,000 issued by SCA.



--------------------------------------------------------------------------------

Schedule 8.5

Investments

Each Borrower Party has an Investment in its respective Subsidiaries, as set
forth on Schedule 5.1(d).



--------------------------------------------------------------------------------

Schedule 8.6

Existing Affiliate Transactions

 

  •   Bridge Loan Financing Fee Letter dated December 8, 2015 by and between
IDI, Inc. and GRQ Consultants, Inc. Roth 401K FBO Barry Honig, a true, accurate
and complete copy of which has been provided to the Agent.

 

  •   Promissory Note dated December 8, 2015 issued by IDI, Inc. in favor of GRQ
Consultants, Inc. Roth 401K FBO Barry Honig.

 

  •   Bridge Loan Financing Fee Letter dated December 8, 2015 by and between
IDI, Inc. and Frost Gamma Investments Trust, a true, accurate and complete copy
of which has been provided to the Agent.

 

  •   Promissory Note dated December 8, 2015 issued by IDI, Inc. in favor of
Frost Gamma Investments Trust.

 

  •   Bridge Loan Financing Fee Letter dated December 8, 2015 by and between
IDI, Inc. and Michael Brauser, a true, accurate and complete copy of which has
been provided to the Agent.

 

  •   Promissory Note dated December 8, 2015 issued by IDI, Inc. in favor of
Michael Brauser.

 

  •   Subordination Agreements with each of the foregoing lenders, IDI, Inc.,
the Agent and certain other parties thereto, each dated December 8, 2015.

 

  •   Frost Gamma Investments Trust (“Frost Gamma”), an affiliate of Phillip
Frost, M.D., owned 2,144,275 shares of IDI, Inc., representing 29.4% of IDI,
Inc.’s common stock. In connection with the merger (“Merger”) involving IDI,
Inc. and The Best One, Inc. (“TBO”), IDI, Inc. issued 2,660,309 shares of IDI,
Inc. common stock to Frost Gamma at closing of such merger, and an additional
900,108 shares of IDI, Inc. common stock subject to an earn out. As a result,
following the Merger, Frost Gamma owned 34.6% of IDI common stock at closing and
38.6% of IDI common stock assuming the earn out shares are earned. In connection
with approving the Merger and the related transactions, the Board of IDI and its
Audit Committee reviewed and considered Frost Gamma’s interest in such
transactions.

 

  •   On November 16, 2015, the Board approved the award of 3,000,000 Restricted
Stock Units to Frost Gamma Investments Trust on or about the Effective Date, in
conjunction with Phillip Frost, M.D. being appointed to the Board on the
Effective Date. The issuance of shares of IDI, Inc. Common Stock in connection
therewith is subject to stockholder approval at the next annual meeting of
stockholders of IDI, Inc.



--------------------------------------------------------------------------------

  •   On November 16, 2015, IDI, Inc. sold 119,940 shares of Series B Non-Voting
Convertible Preferred Stock to Frost Gamma in exchange for $40,000,000.

 

  •   On November 16, 2015, IDI, Inc. sold 20,990 shares of Series B Preferred
and warrant for 524,750 shares of IDI, Inc. Common Stock at an exercise price of
$6.67 per share to Frost Gamma Investments Trust in exchange for $7,000,000.

 

  •   On November 16, 2015, IDI, Inc. sold 5,997 shares of Series B Preferred
and a warrant for 149,925 shares of IDI, Inc. Common Stock at an exercise price
of $6.67 per share to Barry Honig.

 

  •   On November 16, 2015, IDI, Inc. sold 2,998 shares of Series B Preferred
and a warrant for 74,950 shares of IDI, Inc. Common Stock at an exercise price
of $6.67 per share to Four Kids Investment Fund LLC.

 

  •   On November 16, 2015, the Board approved IDI, Inc.’s entry into an
Employment Agreement with Michael Brauser, which agreement provides for the
award of 5,000,000 Restricted Stock Units, vesting over 5 years, among other
consideration.

 

  •   On October 2, 2014, TBO entered into an employment agreement with Derek
Dubner (as amended, the “Dubner Employment Agreement”), which was assumed by
IDI, Inc. in the Merger. Mr. Dubner currently earns an annual base salary of
$264,000, as adjusted. Under the Dubner Employment Agreement, Mr. Dubner
received a bonus of $100,000 as a result of the Merger, and received an
additional bonus of $150,000 as a result of raising $10.0 million in a financing
following the Merger. Additionally, Mr. Dubner received 400,000 RSUs, vesting
quarterly during the term of the agreement, and immediately upon a Company Sale,
as that term is defined in the Dubner Employment Agreement, of IDI, Inc.
Mr. Dubner’s RSUs represent Mr. Dubner’s right to receive 400,000 shares of IDI,
Inc. common stock. IDI, Inc. may terminate the Dubner Employment Agreement if
there is an adverse ruling against Mr. Dubner pursuant to an action brought on
by TransUnion alleging Mr. Dubner’s employment with IDI, Inc. is a breach of
Mr. Dubner’s confidentiality and/or other legal or fiduciary obligations to
TransUnion or TLO, provided that IDI, Inc. pay Mr. Dubner his base salary for
the remainder of his term. IDI, Inc. also agreed to indemnify Mr. Dubner against
expenses incurred in connection with such an action. On November 16, 2015, the
Board approved IDI, Inc.’s entry into a second amendment to Employment Agreement
with Derek Dubner, which agreement provides for the award of 500,000 Restricted
Stock Units under the IDI, Inc. 2015 Equity Incentive Plan, vesting over 3
years, among other consideration.

 

  •  

On October 2, 2014, TBO entered into an employment agreement with James Reilly
(as amended, the “Reilly Employment Agreement”), which was assumed by IDI, Inc.
in the Merger. Mr. Reilly earns an annual base salary of $264,000, as adjusted.
Under the Reilly Employment Agreement, Mr. Reilly received a bonus of $100,000
as a result of the Merger. Additionally, Mr. Reilly received 200,000 RSUs,
vesting quarterly during the term of the agreement, and immediately upon a
Company Sale, as that term is defined in



--------------------------------------------------------------------------------

 

the Reilly Employment Agreement, of IDI, Inc. Mr. Reilly’s RSUs represent
Mr. Reilly’s right to receive 200,000 shares of IDI Common Stock. IDI may
terminate the Reilly Employment Agreement if there is an adverse ruling against
Mr. Reilly pursuant to an action brought on by TransUnion alleging Mr. Reilly’s
employment with IDI, Inc. is a breach of Mr. Reilly’s confidentiality and
noncompetition agreement with TLO, which was purportedly subsequently assumed by
TransUnion, provided that IDI, Inc. pay Mr. Reilly his base salary for the
remainder of his term. IDI, Inc. also agreed to indemnify Mr. Reilly against
expenses incurred in connection with such an action. On November 16, 2015, the
Board approved IDI, Inc.‘s entry into a second amendment to Employment Agreement
with James Reilly, which agreement provides for the award of 500,000 Restricted
Stock Units under IDI, Inc.’s 2015 Equity Incentive Plan, vesting over 3 years,
among other consideration

 

  •   On October 13, 2014, TBO entered into a business consulting services
agreement with Marlin Capital for a term of four (4) years (the “Marlin
Consulting Agreement”). Michael Brauser is a 50% owner and one of two managers
of Marlin Capital. Under the Marlin Consulting Agreement, Marlin Capital serves
in the capacity of a strategic advisor to TBO and provides services such as
recommendations on organizational structure, capital structure, future financing
needs, and business strategy. The Marlin Consulting Agreement provides for
equity compensation issued to Marlin in the amount of 2,000,000 RSUs of TBO.
IDI, Inc. assumed these RSUs in the Merger and the RSUs represent the right to
receive 2,000,000 shares of IDI, Inc. common stock. The RSUs vest on four equal
annual installments beginning October 13, 2015 only if certain performance goals
of IDI, Inc. are met. The shares underlying such RSUs will not be delivered
until October 13, 2018, unless there is a change of control of IDI, Inc.

 

  •   Effective on August 1, 2015, IDI, Inc. entered into a consulting agreement
with DAB Management Group Inc. (“DAB”) for DAB to provide consulting services
related to business development, future acquisition and strategic transactions
for a term of six months, and shall automatically renew for additional six-month
periods, unless either party provides written notice to the other of its intent
not to renew not fewer than 30 days prior to the expiration of the then current
term (the “DAB Agreement”). DAB is owned by Daniel Brauser, one of IDI, Inc.’s
directors. Under the DAB Agreement, the consulting service fee is $20,000 per
month.

 

  •   Beginning in June 2015, IDI, Inc. began paying monthly rental payments of
$5,000 on behalf of Grander Holdings, Inc., an entity owned by IDI, Inc.’s
Executive Chairman, for a portion of its office lease at 4400 Biscayne Blvd,
Miami, Florida 33137, to Frost Real Estate Holdings, LLC, an entity controlled
by Dr. Phillip Frost, a significant shareholder in IDI, Inc.. The office is
occupied by IDI, Inc.’s Executive Chairman, as well as corporate and
administrative personnel to conduct the IDI, Inc.-related business.

 

  •   On October 16, 2015, IDI, Inc. entered into a Non-Exclusive Aircraft Dry
Lease Agreement (the “Aircraft Lease”) with Brauser Aviation, LLC (“Brauser
Aviation”), an affiliated entity of Michael Brauser, IDI, Inc.’s Executive
Chairman and member of the Board. Prior to entering into the Aircraft Lease,
IDI, Inc. reimbursed Mr. Brauser for the actual costs of air travel on IDI, Inc.
business, which through October 2015 had totaled approximately $16,000. Under
the Aircraft Lease with Brauser Aviation, IDI, Inc. pays a flat rate of $2,200
per operating hour.